Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 1 of 65
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 2 of 65


     Case1
         :19
           ‑cv
             ‑02
               645
                 ‑AJ
                   N‑1
                     くHP Document1 F
                                   ile
                                     d03
                                       /25
                                         /19 Page1o
                                                  f61



UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICTOFNEWYORK


 CITYOFALMATY,KAZAKHSTANa
                        ndBTA
 BANKJSC,

                 P
                 lai
                   nti
                     ffs
                       ,                     1
                                             9Ci
                                               v.

       a
       gam
         st

 FELIXSATER,DANIELRIDLOFF,BAYROCK
 GROUPI N
        C.,GLOBALHABIT ATSOLUTIONS,
 IN
  C.,RRMIDRLLC,FER
          田        孔
                   へRIHOLDINGSLLC,
 andMEMENERGYPARTNERSLLC,

                D
                efe
                  nda
                    nts
                      .




                              COMPLAINT
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 3 of 65


     Case1
         :19cv‑02645AJN‑KHP Document1 F
                                      ile
                                        d03/25/19 Page2o
                                                       f61



                                              TABLEOFCONTENTS

           ・
           . ・
INTRODUCTION −
             −
             … ・・・・
                  .
                  ・ ・・・
                  H   −
                      … ・・
                         .
                         ..
                          .
                          H.
                           .
                           ..
                            .・
                             −
                             ….
                              .
                              H.
                               .
                               .・ ・
                                  .
                                  ・ ・
                                  H .
                                    .
                                    .
                                    ..
                                     ・ ・・・・
                                          .
                                          .
                                          .
                                          H.
                                           .
                                           ..
                                            .
                                            .
                                            .・ ・
                                               .
                                               .
                                               .
                                               ..
                                                ・.・1  H       H           H               H       H                                                       H               H                   H       H       H       H                                   H                       H




THEPARTIES.
          .
          .
          ・.
           .
           .
           .・ ・
              .
              .
              ..
               .
               ..
                ・ ・
                  .
                  .
                  H.
                   .
                   ..
                    .
                    ..
                     .
                     .・ ・
                        .
                        ・ ・
                          .
                          .
                          .
                          ..
                           ・ ・・・
                              H.
                               .
                               ・ ・
                                 .
                                 ・ ・
                                   −
                                   … ・・
                                      −−
                                       −−
                                        −−
                                         −・
                                          …… ・
                                             ・
                                             ・
                                             ・.
                                              .
                                              .
                                              .・ ・・
                                                  .
                                                  .
                                                  .
                                                  ..
                                                   ・ ・
                                                     .2   H                   H                   H       H       H               H                   H           H           H                                       H                           H       H                       H




JURISDICTIONANDVENUE… ・・・・
                         .
                         .
                         ..
                          .
                          .
                          ・ ・
                            −
                            −
                            … ・・
                               .
                               .
                               ..
                                .
                                .
                                ・・ ・
                                   .
                                   .
                                   ・ ・
                                     .
                                     .
                                     .
                                     ..
                                      .
                                      ・ ・
                                        .
                                        .
                                        ・ ・
                                          −…
                                           ・・
                                            ・・
                                             ・… ・・
                                                 −…
                                                  .
                                                  H.
                                                   ..3H       H           H                   H                   H       H                       H               H                       H                       H                                   H       H




FACTUALBACKGROUND.
                 .
                 .
                 ・ ・
                   .
                   .
                   ・ ・
                     .
                     ・ ・・
                        .
                        .
                        ・ ・
                          .
                          .
                          ・ ・
                            .
                            ・ ・
                              .
                              .
                              .
                              ..
                               ・ ・
                                 .
                                 ・ ・
                                   .
                                   .
                                   .
                                   ..
                                    .
                                    ・ ・
                                      .
                                      .
                                      .
                                      ..
                                       ・ ・
                                         .
                                         .
                                         ..
                                          .
                                          ..
                                           .
                                           ・ ・
                                             −
                                             − 3
                                              H                   H               H   H                       H               H               H                   H                   H                       H                       H                           H




  A. MukhtarAblyazovFoundedBTAB an
                                 k,L os
                                      tC o
                                         ntrolo
                                              fltAf
                                                  terBeingCon
                                                            v i
                                                              ctedof
     Cor
       rupti
           on,FledtoRuss
                       ia,andThenRetookItAft
                                           erMurd
                                                eringHis.Fo
                                                          rmerPar
                                                                tne
                                                                  r..
                                                                    …4
  B
  . A
    fterReta
           kingCo
                ntrolofBTA,AblyazovLoo
                                     te dIt
                                          sAsse
                                              ts,Causedth
                                                        eBankto
    C
    oll
      a p
        se,Fle
             dtoLondon,andThenWasHeldi nCrimi
                                            nalContemptbyth
                                                          eU.K.
    C
    our
      ts.….
          .
          .・ ・.
              .
              .
              .
              .
              H・ ・−
                  −
                  ….
                   .
                   .・ ・
                      H..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             .
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  .
                                  ..
                                   ..
                                    .
                                    ..
                                     ..
                                      .
                                      H..
                                        ..
                                         .
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                .
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      .
                                                      ..
                                                       ..
                                                        .
                                                        ..
                                                         ..
                                                          .
                                                          ..
                                                           ..
                                                            .
                                                            ..
                                                             ..
                                                              .
                                                              ..
                                                               ..
                                                                .
                                                                ..
                                                                 ..
                                                                  .6
  C
  . F
    aci
      ngWorldwideFreezin
                       ga ndRe
                             cei
                               vers
                                  hipOrd
                                       ers
                                         ,AblyazovTurnedtoH
                                                          isSo
                                                             n‑
    nLaw,I
    I     l
          yasKhrapunov,toHelpHimLaunderH
                                       isSto
                                           lenAsse
                                                 ts..
                                                    ・ ・..
                                                        ・ ・
                                                          ..
                                                           ・ ・
                                                             .
                                                             ・. ・1
                                                                 1                                                                                                                                                H                   H               H                       H




  D. AidedbyA
            bly
              azo
                v,t
                  heKhrapunovF
                             ami
                               lyEmbezzleda
                                          ndL
                                            aun
                                              der
                                                edM
                                                  ill
                                                    ion
                                                      s・
                                                       . ・
                                                         .
                                                         .
                                                         ..1
                                                           2                                                                                                                                                                                                      H




  E
  . TheKhrapunovFamilyWasI
                         tse
                           lfS
                             ubj
                               ectt
                                  bAs
                                    setF
                                       ree
                                         ze.… ・・
                                           s   −
                                               ….
                                                .
                                                .・ ・
                                                   .
                                                   ・ ・
                                                     −
                                                     ….
                                                      .
                                                      ..
                                                       ・ ・
                                                         .14                                                                                                                          H   H                               H               H                               H




  F
  . AblyazovCon
              spire
                  swithIlyasKhrapunovt
                                     oLaunderSt
                                              ole
                                                nFundsTr
                                                       ace
                                                         ablet
                                                             o
    BTAsI  nv
            estme
                ntinZha1kmunaiLLP..・ ・
                                     −−
                                      ….
                                       .
                                       .・ ・.
                                           .
                                           .
                                           ..
                                            ・ ・・・−−
                                                  …
                                                  ..
                                                   .
                                                   ・ ・.
                                                      .
                                                      .
                                                      .
                                                      .・ ・
                                                         ..
                                                          .
                                                          .
                                                          .・ ・・・
                                                               −
                                                               −
                                                               …15                                    H                           H                       H   H       H                           H                           H                   H   H       H




  G
  . ByasKhrapunovTurnedt
                       oFe
                         lixSat
                              er,aLong‑TimeAss
                                             oci
                                               ateofth
                                                     eKhrapunov
    Fami
       ly,toHelpLaundert
                       heSto
                           lenFund
                                 s.・・ ・・
                                       ．．
                                        ．
                                        ．．
                                         ．．
                                          ．．
                                           ．
                                           ．．
                                            ．．
                                             ．
                                             ．．
                                              ．．
                                               ．
                                               ．．
                                                ．．
                                                 ．
                                                 ．．
                                                  ．．
                                                   ．
                                                   ．．
                                                    ．．
                                                     ．
                                                     ．．
                                                      ．．
                                                       ．
                                                       ．．
                                                        ．．
                                                         ．
                                                         ．．
                                                          ．．
                                                           ．．
                                                            ．．
                                                             ．．
                                                              ．
                                                              ．．
                                                               ．．
                                                                ．
                                                                ．19                                           H       H




 H. S
    ate
      rAssi
          stedI
              lya
                sKhrapunovi
                          nLau
                             nderin
                                  gth
                                    eS t
                                       ole
                                         nFundsThroughatLe
                                                         ast
    F
    iveSe
        parat
            eSchemesi
                    nt h
                       eUni
                          tedSt
                              ats.
                                e .
                                  .
                                  ・ ・−
                                     ….
                                      .
                                      ..
                                       ・ ・.
                                          ..
                                           .
                                           .
                                           ..
                                            .
                                            ・ ・.
                                               .
                                               ・ ・ −−
                                                    ・；
                                                     …
                                                     ..
                                                      ..
                                                       ・ ・.
                                                          ・ ・−
                                                             … .26                                                        H                           H                           H               H                                           H               H




     .
     1 TheWorldH
               eal
                 thNetworksScheme.
                                 ・ ・
                                   −
                                   ……
                                    ..
                                     .
                                     ..
                                      ..
                                       .
                                       ..
                                        ..
                                         .
                                         ..
                                          ..
                                           .
                                           ..
                                            ..
                                             .
                                             ..
                                              ..
                                               .
                                               ..
                                                ..
                                                 .
                                                 ..
                                                  ..
                                                   .
                                                   ..
                                                    ..
                                                     .
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         .
                                                         ..
                                                          ..27                                                    H




     i
     i
     . TheTrumpS
               ol‑
                 IoScheme.…
                          .
                          .
                          .・ ・
                             −
                             −…
                              .
                              ..
                               .
                               .・ ・
                                  −…・
                                    … ・・
                                       .
                                       .
                                       ・ ・
                                         .
                                         .
                                         ・ ・
                                           −
                                           ….
                                            .
                                            ..
                                             ・ ・
                                               −
                                               …
                                               ・・ ・・
                                                   −…
                                                    … 32                      H                                   H                               H       H                   H               H                               H                   H       H




     i
     i
     i. ThePCSScheme…
                    ….
                     ..
                      ・ ・
                        .
                        .
                        .
                        ..
                         ・ ・
                           .
                           .
                           .
                           ..
                            ・ ・
                              −
                              −…
                               .
                               ..
                                ・ ・
                                  .
                                  .
                                  .
                                  ..
                                   ・ ・
                                     ・
                                     ・
                                     ・
                                     ・・
                                      ・ ・・・
                                          −−…
                                            …… ・・
                                                .
                                                .
                                                .・ ・・・
                                                  H  .
                                                     .
                                                     ..34                 H               H                               H                   H                   H           H   H                                   H       H                   H       H       H




     1
     v. TheS
           yra
             cus
               eCe
                 ntrScheme.
                   e      ・ ・
                            −
                            …
                            ・・ ・・
                                −
                                ….
                                 .
                                 ..
                                  ・ ・
                                    −
                                    ….
                                     .
                                     ..
                                      ・ ・
                                        .
                                        .
                                        ・ ・
                                          −
                                          ….
                                           .
                                           .・ ・
                                              .
                                              .
                                              .・ ・
                                                 ・
                                                 ・・．
                                                   −
                                                   ・ 36                           H                   H           H                       H                               H               H                           H                       H                       H




     v
     . TheT
          riCountyM
                  allScheme.
                           .
                           .・ ・
                              .
                              .
                              .
                              ..
                               ・ ・
                                 −
                                 −
                                 …・ ・・
                                     .
                                     .
                                     .
                                     ..
                                      ・ ・・・
                                          −
                                          −…
                                           .
                                           ..
                                            ・ ・
                                              −
                                              −…
                                               .
                                               ..
                                                ・ ・
                                                  .
                                                  .
                                                  .・ ・
                                                     −
                                                     −
                                                     … 37                             H                       H                   H   H                       H       H       H                           H                               H                   H




         I
         .Si
           αterαndR id
                     lo.
                       ffL
                         αunderedMoreThαn$30M
                                            ill
                                              ionint
                                                   otheTri‑
                                                          Count
                                                              y
           Mαf
             l,QuicklySoldI
                          tforaBigPro
                                    fit
                                      ，αndPαi
                                            dThemse
                                                  lvesandOthe
                                                            rs
           nαndsomely.
                     .….
                       .
                       .・ ・.
                           .
                           .
                           ・ ・ −
                               ー
                               .
                               .・ ・.
                                   .
                                   .・ ・・・.
                                         ..
                                          ・ ・−
                                             −…
                                              …
                                              .
                                              H..
                                                ・ ・ −・
                                                     ………
                                                       …….
                                                         ..・ −・ ・・
                                                                 .37  H               H                           H   H       H                   H                                   H                                                           H               H       H




         .s
         2  αt
             erandRi
                   d/o
                     ffTurnedo
                             ηf l
                                y郎、 T
                                    riedt
                                        oStea
                                            l$45Mi
                                                 llio
                                                    n，αndGot
           Awαywit
                 hαiLeαs
                       t$20M i
                             lli
                               oninStol
                                      enFun
                                          ds.….
                                              .
                                              ..
                                               ・ ・.
                                                  .
                                                  ・ ・..
                                                      .
                                                      ・ ・ −
                                                          一…
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .45                                                                                                                    H                   H                       H
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 4 of 65


     Case1:19cv‑02645‑AJN‑KHP Document1 F
                                        ile
                                          d03/25/19 Page3o
                                                         f61




                 ・
                 .
RELEVANTFOREIGNLAW.・
                   .
                   .
                   ・              H            H   ・
                                                   .
                                                   .
                                                   ..
                                                    .
                                                    .・・
                                                      −
                                                      −…
                                                       …
                                                       ..
                                                        .
                                                        .・・
                                                          .
                                                          .
                                                          ・・.
                                                            ・・.
                                                              .
                                                              ・・.・
                                                                 .
                                                                 .
                                                                 ・・−
                                                                   …
                                                                   .
                                                                   .
                                                                   .・・
                                                                     46    H                               H           H       H           H       H           H                   H




FIRSTCAUSEOFACTION.
                  .
                  .
                  .
                  ・               H       ・
                                          .
                                          .
                                          .
                                          ・・.
                                            ・・.
                                              .
                                              ・−・ ・・
                                                   −
                                                   …
                                                   .
                                                   H.
                                                    .
                                                    .
                                                    ..
                                                     ・・.
                                                       .
                                                       .
                                                       .
                                                       ..
                                                        .
                                                        .
                                                        .
                                                        .・・
                                                          −・
                                                           ・・
                                                            ・
                                                            ・・・
                                                              ・
                                                              ・ ・・
                                                                 .47
                                                                   H                   H           H   H                   H               H                           H       H




SECONDCAUSEOFACTION.
                   .
                   ..
                    .
                    ・                      H       ・
                                                   .・.・
                                                      .
                                                      .
                                                      ..
                                                       ・・.
                                                         .
                                                         ..
                                                          ・・.
                                                            .
                                                            .
                                                            ・・.
                                                              .
                                                              .
                                                              ・・
                                                               H−
                                                                −
                                                                …
                                                                ..
                                                                 .
                                                                 .
                                                                 ・・・
                                                                   .
                                                                   .
                                                                   ・.・48       H                       H               H           H           H               H               H




                 ・
                 .
THIRDCAUSEOFACTION.・
                   ・
                   .      H       H        H   ・・
                                                . ・
                                                  .
                                                  ・・
                                                   H…
                                                    .
                                                    .
                                                    ・・.
                                                      .
                                                      .
                                                      .
                                                      ..
                                                       .
                                                       .
                                                       ・.
                                                        .
                                                        .
                                                        .
                                                        ・・.
                                                          .
                                                          .
                                                          .
                                                          ..
                                                           .
                                                           .
                                                           .
                                                           .・・
                                                             .・.
                                                               .
                                                               ・・…
                                                                 ・
                                                                 … 49
                                                                   H                   H               H                       H               H           H       H




                  ・
                  .
FOURTHCAUSEOFACTION.・
                    .                 H    H       ・
                                                   .
                                                   .
                                                   ..
                                                    ・・.
                                                      .
                                                      .
                                                      ・・.・
                                                         .・.
                                                           .
                                                           .
                                                           .
                                                           ..
                                                            .
                                                            .
                                                            .
                                                            ・・.…
                                                               −
                                                               ・ ・・
                                                                  .
                                                                  ・・..
                                                                     ・51
                                                                       H                       H           H       H               H       H       H       H       H           H




                 ・
                 .
FIFTHCAUSEOFACTION.・・
                    ・山    H   H       H        H   ・・
                                                    .
                                                    ・・−
                                                      −
                                                      …・
                                                       …
                                                       H…・
                                                         ・
                                                         .・・
                                                           ・
                                                           ・・
                                                            ・
                                                            ・・−
                                                              −
                                                              −
                                                              −−
                                                               −.
                                                                .
                                                                .
                                                                ..
                                                                 .
                                                                 ..
                                                                  ・ ・・・
                                                                      .
                                                                      .
                                                                      .
                                                                      ..52
                                                                       H                               H   H       H                   H                       H   H   H




SIXTHCAUSEOFACTION.
                  .
                  ・               H   ・
                                      .・.・
                                         −
                                         ・・・
                                           ・・
                                           H ・
                                             . ・・・
                                                 .
                                                 .
                                                 ..
                                                  ・・.
                                                    .
                                                    .
                                                    .・・
                                                      .
                                                      .
                                                      .
                                                      ..
                                                       .
                                                       .
                                                       .
                                                       ..
                                                        .
                                                        .
                                                        .
                                                        ・・−
                                                          −
                                                          ・ 56
                                                           H                               H   H           H   H   H               H           H                   H




                 ・
                 .
DEMANDFORJURYTRIAL                H   ・
                                      ...
                                        ...
                                          ...
                                            ………
                                              ………
                                                ………
                                                  ………
                                                    ...
                                                      ...
                                                        ..…
                                                          …….
                                                            ..・・
                                                               −
                                                               ….
                                                                .57                                                                                                H




              ・
              .
DEMANDFORRELIEF.・
                ・     H       H   ・・
                                   .
                                   .
                                   ..
                                    ・・.
                                      .
                                      .
                                      .
                                      .
                                      H.
                                       .
                                       .
                                       .
                                       ・・.
                                         ・・.
                                           .
                                           ..
                                            ・・−
                                              …
                                              ・・・
                                                ・
                                                ・・
                                                 ….
                                                  .
                                                  ..
                                                   ・・.・
                                                      .
                                                      ・−
                                                       H・57                        H               H               H                                   H       H           H
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 5 of 65


      Case1
          :19
            ‑cv02645‑AJN‑I
                         くHP Document1 F
                                       ile
                                         d03/25/19 Page4o
                                                        f61



      P
      lai
        nti
          ffsC
             it               ）a
               yofAlmaty（Almaty n
                                dBT
                                  ABank（BTA"o
                                            rth
                                              eBa
                                                nk,
                                                  "an
                                                    dto
                                                      get
                                                        her

w
ithA
   lma
     ty,t
        heP
          lai
            nti
              ff）
                s， byandt
                        hro
                          ught
                             hei
                               run
                                 der
                                   sig
                                     nedc
                                        oun
                                          sel
                                            ,fo
                                              rth
                                                ePl
                                                  ain
                                                    tif
                                                      fs'c
                                                         lai
                                                           ms

a
gai
  nstD
     efe
       nda
         ntsF
            eli
              xSa
                ter
                  ,Da
                    nie
                      lRi
                        dlo
                          ff,BayrockGroupI
                                         nc
                                          .,G
                                            lob
                                              alH
                                                abi
                                                  tatS
                                                     olu
                                                       tio
                                                         ns,

I
nc
 .,R貼 !
      fl‑
        DRLLC,F
              err
                ariH
                   old
                     ing
                       sLLC,a
                            ndMeMEnergyP
                                       art
                                         ner
                                           sLLC(
                                               col
                                                 lec
                                                   tiv
                                                     ely
                                                       ,th
                                                         e

 D
 efe
   nda
     nt）a
       s l
         leg
           easf
              oll
                ows
                  :

                              INTRODUCTION

      I
      .     Whilei
                 tha
                   sof
                     tenb
                        eens
                           aidt
                              hatt
                                 her
                                   eish
                                      ono
                                        ramongt
                                              hie
                                                ves
                                                  ,"1t
                                                     heD
                                                       efe
                                                         nda
                                                           nts

i
nth
  isc
    asemaket
           hati
              dio
                mha
                  rdt
                    ocr
                      edi
                        t.T
                          hisc
                             asei
                                sab
                                  outsomes
                                         eri
                                           ous
                                             lyd
                                               ish
                                                 ono
                                                   rab
                                                     let
                                                       hie
                                                         ves
                                                           .

      2
      .     F
            eli
              xSa
                teri
                   san
                     oto
                       rio
                         usNewYork b
                                   usi
                                     nes
                                       sma
                                         n"a
                                           ndtwot
                                                imef
                                                   elo
                                                     nwho,a
                                                          lon
                                                            g

w
ithw
   ant
     edc
       rim
         ina
           lsMukhtarAblyazova
                            ndI
                              lya
                                sKh
                                  rap
                                    uno
                                      v,a
                                        ndo
                                          the
                                            rsknowna
                                                   ndunknown,

p
art
  ici
    pat
      edi
        nani
           nte
             rna
               tio
                 nalc
                    rim
                      ina
                        lco
                          nsp
                            ira
                              cyt
                                ola
                                  und
                                    era
                                      ndc
                                        onc
                                          eala
                                             tle
                                               ast$440m
                                                      ill
                                                        ion

t
hatwass
      tol
        enf
          romt
             heP
               lai
                 nti
                   ffsi
                      nKa
                        zak
                          hst
                            an,andt
                                  oev
                                    adel
                                       awf
                                         ula
                                           sse
                                             tfr
                                               eez
                                                 inga
                                                    nd

r
ece
  ive
    rsh
      ipo
        rde
          rsi
            ssu
              edbyt
                  hec
                    our
                      tso
                        fth
                          eUn
                            ite
                              dKingdom.

      3
      .    S
           ate
             rhe
               lpe
                 dAb
                   lya
                     zov
                       ,Kh
                         rap
                           uno
                             v,a
                               ndo
                                 the
                                   rsl
                                     aun
                                       dert
                                          ensofm
                                               ill
                                                 ion
                                                   sofd
                                                      oll
                                                        ars

i
nth
  oses
     tol
       enf
         und
           sin
             tot
               heU
                 nit
                   edS
                     tat
                       es,wheret
                               heywerei
                                      nve
                                        ste
                                          dinr
                                             ea
                                              les
                                                tat
                                                  ean
                                                    dus
                                                      edt
                                                        o

p
roc
  urei
     mmi
       gra
         tio
           nst
             atu
               sfrKhrapunovss
                 o          is
                             te
                              r.S
                                ate
                                  ral
                                    sot
                                      rie
                                        dtoh
                                           elpthems
                                                  tas
                                                    hsomeo
                                                         fth
                                                           e

s
tol
  enmoneyo
         ver
           sea
             s,i
               ncl
                 udi
                   ngi
                     nre
                       ale
                         sta
                           tei
                             nMoscow. S
                                      ate
                                        rth
                                          ent
                                            urn
                                              edonh
                                                  isc
                                                    rim
                                                      ina
                                                        l

c
onf
  ede
    rat
      esa
        nds
          tol
            eatl
               eas
                 t$40m
                     ill
                       iono
                          fth
                            emoneyh
                                  eha
                                    dla
                                      und
                                        ere
                                          din
                                            tot
                                              heU
                                                nit
                                                  edS
                                                    tat
                                                      es

f
orh
  isownp
       ers
         ona
           lbe
             nef
               ita
                 ndt
                   heb
                     ene
                       fitofh
                            isa
                              sso
                                cia
                                  te,D
                                     ani
                                       elR
                                         idl
                                           off
                                             .




      InDonQ uixo
                te,Cervant
                         esobserve
                                 d， Theoldproverbst
                                                  il
                                                   lho l
                                                       dsgood
                                                            ,T hie
                                                                 vesarenever
rogu
   esamongt  h
             emselv
                  es."SeealsoCic
                               ero,Thre
                                      eBooksofO ffi
                                                  cesorMoralD u
                                                              ties(Cy
                                                                    ru sR.
Edmondst r
         ans
           .,1 8
               63)（F oramongthosewhot h
                                      ieveincompany,ifanyoneofthemcheator
robanot
      herheist ur
                nedoutofthegan
                             g;a ndth
                                    ecaptai
                                          no fth
                                               eb andhimse
                                                         lf,un
                                                             lessheshould
di
 stri
    but
      et h
         es p
            oilsimp
                  art
                    iall
                       y,wouldeithe
                                  rbemurderedord e
                                                 serte
                                                     dbyh isfe
                                                             llow
                                                                s.Indeed
ro
 bbersareevensaidtohavethei
                          rlaw、
                              s，whichtheyobeyandobserve.）
                                                        ．
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 6 of 65


        Case1
            :19CV02645AJN‑KHP Document1 F
               凹   同                    ile
                                          d03/25/19 Page5o
                                                         f61



                             THEPARTIES

        4
        .    BTAi
                saJ
                  oin
                    tSt
                      ockCompanyo
                                rga
                                  niz
                                    edu
                                      nde
                                        rth
                                          ela
                                            wsoft
                                                heR
                                                  epu
                                                    bli
                                                      cof

K
aza
  khs
    tan（K
        aza
          khs
            tan
              ）wi
                thi
                  t
                  she
                    adq
                      uar
                        ter
                          sinA
                             lma
                               ty,K
                                  aza
                                    khs
                                      tan
                                        . From2009u
                                                  nti
                                                    lino
                                                       r

a
bou
  tSe
    pte
      mbe
        r20
          14,BTAwasm
                   ajo
                     rit
                       yowneda
                             ndc
                               ont
                                 rol
                                   ledbyt
                                        heR
                                          epu
                                            bli
                                              cofK
                                                 aza
                                                   khs
                                                     tan
                                                       ,

t
hro
  ughi
     t
     sso
       ver
         eig
           nwe
             lfa
               ref
                 undSamruk
                         ・Ka
                           zyn
                             a,whichh
                                    adb
                                      ail
                                        edo
                                          utBT
                                             Afo
                                               llo
                                                 win
                                                   gth
                                                     e

r
eve
  lat
    ioni
       nora
          bou
            t20
              ,09t
                 hatt
                    heBanksf
                           orm
                             erC
                               hai
                                 rma
                                   n,MukhtarA
                                            bly
                                              azo
                                                v,h
                                                  adl
                                                    oot
                                                      edi
                                                        tof

b
ill
  ion
    sofd
       oll
         ars
           .Si
             ncei
                nora
                   bou
                     tSe
                       pte
                         mbe
                           r20
                             14,BTAh
                                   asb
                                     eenp
                                        riv
                                          ate
                                            lyh
                                              eld
                                                .

        5
        .    P
             lai
               nti
                 ffAlmatyi
                         sal
                           ega
                             lsu
                               bdi
                                 vis
                                   ionoft
                                        heR
                                          epu
                                            bli
                                              cofK
                                                 aza
                                                   khs
                                                     tan
                                                       .Almatyi
                                                              s

t
hef
  orm
    erc
      api
        taloft
             hec
               oun
                 trya
                    ndc
                      ont
                        inu
                          est
                            obet
                               hel
                                 arg
                                   estc
                                      ityi
                                         nKa
                                           zak
                                             hst
                                               an.

        6
        .    D
             efe
               nda
                 ntF
                   eli
                     xSa
                       teri
                          sani
                             ndi
                               vid
                                 ual
                                   .Sa
                                     teri
                                        sdo
                                          mic
                                            ile
                                              dinNewY
                                                    ork
                                                      ,NewY
                                                          ork
                                                            .

        7
        .    D
             efe
               nda
                 ntD
                   ani
                     elR
                       idl
                         offi
                            sani
                               ndi
                                 vid
                                   uala
                                      ndaf
                                         orm
                                           erb
                                             usi
                                               nes
                                                 sas
                                                   soc
                                                     iat
                                                       eof

S
ate
  r.R
    idl
      offi
         sdo
           mic
             ile
               dinNewY
                     ork
                       ,NewY
                           ork
                             ,an
                               ddo
                                 esb
                                   usi
                                     nes
                                       sat850T
                                             hir
                                               dAv
                                                 enu
                                                   e,New

YorkNewY
    ラ  ork
         .

        8
        .    D
             efe
               nda
                 ntBayrockGroupI
                               nc
                                .（BayrockI
                                         ncヲi
                                            sane
                                               nti
                                                 tyi
                                                   nco
                                                     rpo
                                                       rat
                                                         eda
                                                           nd

l
ice
  nse
    dtodob
         usi
           nes
             sint
                heS
                  tat
                    eofD
                       ela
                         war
                           e.BayrockI
                                    nci
                                      swh
                                        oll
                                          yowneda
                                                ndc
                                                  ont
                                                    rol
                                                      ledby

S
at怠r
   .

        9
        .    D
             efe
               nda
                 ntG
                   lob
                     alH
                       abi
                         tatS
                            olu
                              tio
                                ns,I
                                   nc.（GHS
                                         ）isa
                                            ne凶i
                                               tyi
                                                 nco
                                                   rpo
                                                     rat
                                                       eda
                                                         nd

l
ice
  nse
    dtodob
         usi
           nes
             sinNewYorkS
                       tat
                         e.GHSi
                              swh
                                oll
                                  yowneda
                                        ndc
                                          ont
                                            rol
                                              ledbyS
                                                   ate
                                                     r.

        I
        0.   D
             efe
               nda
                 ntRRMI‑DRLLCi
                             sane
                                nti
                                  tyi
                                    nco
                                      rpo
                                        rat
                                          eda
                                            ndl
                                              ice
                                                nse
                                                  dtodob
                                                       usi
                                                         nes
                                                           sin

NewY
   ork
     .RRMI‑DRLLCi
                swh
                  oll
                    yowneda
                          ndc
                            ont
                              rol
                                ledbyR
                                     idl
                                       off
                                         .

        1
        1.   D
             efe
               nda
                 ntF
                   err
                     ariH
                        old
                          ing
                            sLLCi
                                sane
                                   nti
                                     tyi
                                       nco
                                         rpo
                                           rat
                                             eda
                                               ndl
                                                 ice
                                                   nse
                                                     dtodo

b
usi
  nes
    sinNewJ
          ers
            ey.

        1
        2.   D
             efe
               nda
                 nt恥1
                    e恥1E
                       11c
                         rgyP
                            art
                              ner
                                sLLCi
                                    sane
                                       nti
                                         tyi
                                           nco
                                             rpo
                                               rat
                                                 edi
                                                   nDe
                                                     law
                                                       are
                                                         ,wi
                                                           th

i
t
spr
  inc
    ipa
      lpl
        aceo
           fbu
             sin
               ess~t 405L
                        exi
                          ngt
                            onAv
                               enu
                                 e,2
                                   6thf
                                      loo
                                        r,NewY
                                             ork
                                               ,NewY
                                                   ork
                                                     .On


                                  2
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 7 of 65


     Case1
         :19・cv‑02645AJN‑KHP Document1 円l
                     目                  ed03/25/19 Page6o
                                                        f61



i
nfo
  rma
    tio
      nan
        dbe
          lie
            f,MeMEnergyP
                       art
                         ner
                           sLLCi
                               sowneda
                                     ndc
                                       ont
                                         rol
                                           ledbyMendel恥1
                                                       och
                                                         kin
                                                           ,

a
nin
  div
    idu
      ald
        omi
          cil
            edi
              nth
                eSt
                  ateofNewY
                          ork
                            .

                         JURISDICTIONANDVENUE

      1
      3.   T
           hisC
              our
                tha
                  ssu
                    bje
                      c  枕e
                       tma rj
                            uri
                              sdi
                                cti
                                  onu
                                    nde
                                      r28U.
                                          S..§1
                                            C 332
                                                (a)b
                                                   eca
                                                     use(
                                                        i
                                                        )

t
her
  eisc
     omp
       let
         edi
           ver
             sit
               yofc
                  iti
                    zen
                      shi
                        pbe
                          twe
                            ent
                              hep
                                art
                                  ies
                                    ,an
                                      d(i
                                        i
                                        )moret
                                             han$
                                                75,
                                                  000
                                                    ,

e
xcl
  usi
    veo
      fin
        ter
          esta
             nd∞山， i
                   sats
                      tak
                        e.

      1
      4.   Venuei
                spr
                  ope
                    rint
                       hisD
                          ist
                            ric
                              tan
                                dbe
                                  for
                                    eth
                                      isC
                                        our
                                          tpu
                                            rsu
                                              antt
                                                 o28U
                                                    .S.
                                                      C.

§1
 39l
   (b)
     (2)b
        eca
          usee
             ven
               tsg
                 ivi
                   ngr
                     iset
                        oPl
                          ain
                            tif
                              fs'c
                                 lai
                                   mso
                                     ccu
                                       rre
                                         dint
                                            hisD
                                               ist
                                                 ric
                                                   t.Among

o
the
  rth
    ing
      s,a
        nda
          sse
            tfo
              rthmoref
                     ull
                       ybe
                         low
                           ,re
                             lev
                               antm
                                  eet
                                    ing
                                      sbe
                                        twenSa
                                             おr,R
                                                idl
                                                  o。
                                                   ff
                                                    ,an
                                                      dth
                                                        eir

c
o‑c
  ons
    pir
      ato
        rst
          ookp
             lac
               einNewY
                     ork
                       ,an
                         dth
                           ene
                             got
                               iat
                                 ion
                                   ,in
                                     ves
                                       tme
                                         nt,a
                                            nds
                                              ubs
                                                equ
                                                  ent

t
ran
  sfe
    rso
      fth
        efu
          ndsf
             ort
               heT
                 ri‑
                   Cou
                     ntyM
                        alli
                           nve
                             stm
                               enta
                                  ndt
                                    hei
                                      nco
                                        rpo
                                          rat
                                            iono
                                               fth
                                                 ere
                                                   lev
                                                     ant

s
hel
  lco
    mpa
      nie
        sto
          okp
            lac
              einNewY
                    ork
                      .

     1
     5.    T
           hisC
              our
                tha
                  spe
                    rso
                      nalj
                         uri
                           sdi
                             cti
                               ono
                                 verD
                                    efe
                                      nda
                                        ntsb
                                           eca
                                             usee
                                                achofthemi
                                                         s

d
omi
  cil
    edi
      nth
        eSt
          ateofNewY
                  ork
                    ,an
                      d/o
                        rbe
                          cau
                            see
                              a心hofthemk
                                       now
                                         ing
                                           lyc
                                             omm
                                               itt
                                                 eda
                                                   ctsi
                                                      n

NewYorkt
       hatf
          ormt
             heb
               asi
                 soft
                    hisa
                       cti
                         on,d
                            ire
                              cte
                                dorc
                                   ons
                                     pir
                                       edw
                                         itho
                                            the
                                              rst
                                                ocommita
                                                       ctsi
                                                          n

NewY
   ork
     ,an
       d/o
         rpu
           rpo
             sel
               yav
                 ail
                   edt
                     hem
                       sel
                         veso
                            fth
                              epr
                                ivi
                                  leg
                                    es ofd
                                         oin
                                           gbu
                                             sin
                                               essi
                                                  nNewY
                                                      ork
                                                        ,

a
sfu
  llys
     etf
       ort
         hhe
           問 i
             n.

                         FACTUALBACKGROUND

     1
     6.    MukhtarAblyazovwast
                             heChairmano
                                       fBTABankf
                                               romMay2005u
                                                         nti
                                                           lFe
                                                             bru
                                                               ary

2
009
  .Du
    rin
      gth
        att
          ime
            ,hel
               oot
                 edb
                   ill
                     ion
                       sofd
                          oll
                            arsfromBTA,i
                                       npa
                                         rtt
                                           hro
                                             ughacomplexscheme

d
ire
  cti
    ngb
      ill
        ion
          sofd
             oll
               arsi
                  nshamJ
                       oan
                         sfr
                           omBT
                              Atov
                                 alu
                                   ele
                                     sse
                                       nti
                                         tie
                                           sth
                                             atA
                                               bly
                                                 azo
                                                   vhi
                                                     mse
                                                       lf

s
ecr
  etl
    yowned,whichweret
                    heno
                       bsc
                         ure
                           dbyt
                              ran
                                sfe
                                  rsamongd
                                         iff
                                           ere
                                             nts
                                               hel
                                                 lco
                                                   rpo
                                                     rat
                                                       ion
                                                         s,a
                                                           nd

n
eve
  rre
    pai
      d.A
        fte
          rye
            arsofl
                 iti
                   gat
                     io n出cc
                       ni  ou此soft
                                 heU
                                   nit
                                     edKingdom,BTAwasg
                                                     ran
                                                       ted

b
ill
  ion
    sofd
       oll
         arsi
            nju
              dgm
                ent
                  sag
                    ain
                      stA
                        bly
                          azo
                            v.


                                  3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 8 of 65


     Case1
         :19
           ‑cv02645‑AJNi
                       くHP Document1 円l
                         回            ed0
                                        3/2
                                          5/1
                                            9 Page7o
                                                   f61



A
.     MukhtarAblyazovFoundedBTABank,LostCon
                                          trolo
                                              fItAfterB
                                                      eingConvi
                                                              cte
                                                                dof
      Corr
         uptio
             n,FledtoRussi
                         a              tA
                          ,andThenRetookI fte
                                            rMurderingHisFormer
      Pa
       rtner
           .

      1
      7.   I
           nora
              bou
                t19
                  98,A
                     bly
                       azo
                         vac
                           qui
                             redBTABanka
                                       lon
                                         gwi
                                           thh
                                             isnomineea
                                                      nd

s
ome
  tim
    ebu
      sin
        essp
           art
             ner
               ,Ye
                 rzh
                   an(
                     som
                       eti
                         mest
                            ran
                              sli
                                ter
                                  ate
                                    dasE
                                       rzh
                                         an)T
                                            ati
                                              she
                                                v,t
                                                  hro
                                                    ught
                                                       he

m
erg
  eroftwos
         mal
           lerb
              ank
                sop
                  era
                    tin
                      ginK
                         aza
                           khs
                             tana
                                tth
                                  att
                                    ime
                                      .

      1
      8.   S
           hor
             tlyt
                her
                  eaf
                    ter
                      ,Ab
                        lya
                          zovp
                             ass
                               edd
                                 ay‑
                                   to‑
                                     dayc
                                        ont
                                          rolofBTAt
                                                  oTa
                                                    tis
                                                      hevi
                                                         n

o
rde
  rtobecomeK
           aza
             khs
               tansM
                   ini
                     ste
                       rofE
                          ner
                            gy,I
                               ndu
                                 str
                                   y,a
                                     ndT
                                       rad
                                         e.W
                                           hil
                                             eMi
                                               nis
                                                 ter
                                                   ,Ab
                                                     lya
                                                       zov

r
eta
  ine
    dap
      lur
        ali
          tyi
            nte
              res
                tinBT
                    A.

      1
      9.   I
           n19
             99,K
                aza
                  khs
                    tanl
                       awe
                         nfo
                           rce
                             men
                               tau
                                 tho
                                   rit
                                     ieso
                                        pen
                                          eda
                                            nin
                                              ves
                                                tig
                                                  ati
                                                    oni
                                                      nto

Ablyazovsc
         ond
           uctw
              hil
                eMi
                  nis
                    ter
                      ,ba
                        sedona
                             lle
                               gat
                                 ion
                                   sth
                                     ath
                                       eha
                                         dab
                                           use
                                             dhi
                                               spo
                                                 sit
                                                   ionf
                                                      or

p
ers
  ona
    lga
      in.Ablyazovwasu
                    lti
                      mat
                        elyt
                           rie
                             dan
                               dco
                                 nvi
                                   cte
                                     dofp
                                        oli
                                          tic
                                            alc
                                              orr
                                                upt
                                                  iona
                                                     nds
                                                       ent
                                                         enc
                                                           ed

t
osi
  xye
    arsi
       nca
         rce
           rat
             ion
               ,al
                 tho
                   ughh
                      ewasr
                          ele
                            ase
                              daf
                                terl
                                   esst
                                      hann
                                         inem
                                            ont
                                              hsi
                                                npr
                                                  iso
                                                    n.

     2
     0.    A
           fte
             rhi
               sre
                 lea
                   s n2003A
                    ei    bly
                            az
                             ラo
                              vle
                                ftK
                                  aza
                                    khs
                                      tana
                                         ndt
                                           ookupr
                                                esi
                                                  den
                                                    cei
                                                      n

R
uss
  ia,w
     hil
       eTa
         tis
           hevr
              ema
                ine
                  dth
                    eChairmana
                             ndp
                               ubl
                                 icf
                                   aceo
                                      fBT
                                        A.D
                                          uri
                                            ngA
                                              bly
                                                azo
                                                  vss
                                                    el
                                                     f‑

i
mpo
  sede
     xil
       einR
          uss
            ia,h
               owe
                 ver
                   ,Ta
                     tis
                       heva
                          lsoa
                             cte
                               dasA
                                  bly
                                    azo
                                      vsn
                                        omi
                                          neea
                                             ndh
                                               elda

s
ubs
  tan
    tia
      lsh
        areofBTAse
                 qui
                   tyonA
                       bly
                         azo
                           vsb
                             eha
                               l王 I
                                  nef
                                    fec
                                      t,A
                                        bly
                                          azo
                                            v‑t
                                              hro
                                                ughT
                                                   ati
                                                     she
                                                       vー

m
ain
  tai
    nedh
       isp
         osi
           tio
             nasc
                ont
                  rol
                    lin
                      gsh
                        are
                          hol
                            dero
                               fBT
                                 A.

     2
     1.    I
           n20
             05,T
                ati
                  she
                    vwask
                        ill
                          ed,a
                             ndA
                               bly
                                 azo
                                   vre
                                     tur
                                       nedt
                                          oKa
                                            zak
                                              hst
                                                ana
                                                  ndr
                                                    esu
                                                      med

h
isp
  osi
    tio
      nasChairmano
                 fBTA,o
                      ver
                        see
                          ingi
                             t
                             sda
                               y‑t
                                 o‑d
                                   ayo
                                     per
                                       ati
                                         ons
                                           .

     2
     2.    Thec
              irc
                ums
                  tan
                    ceso
                       fTa
                         tis
                           hevsd
                               eat
                                 hwe
                                   reh
                                     igh
                                       lys
                                         usp
                                           ici
                                             ous
                                               :th
                                                 oug
                                                   hre
                                                     po1
                                                       teda
                                                          s

a
nac
  cid
    ent
      ,Ta
        tis
          hevwass
                hoti
                   nth
                     ehe
                       adbyab
                            usi
                              nes
                                sas
                                  soc
                                    iat
                                      e,M
                                        ura
                                          tkh
                                            anT
                                              oqm
                                                adi
                                                  ,wh
                                                    ile

r
idi
  ngi
    nac
      aronap
           urp
             ort
               edwolfh
                     unt
                       inge
                          xcu
                            rsi
                              on.

     2
     3.    Asr
             eve
               ale
                 dinU
                    .S.d
                       ipl
                         oma
                           ticc
                              abl
                                es,A
                                   bly
                                     azo
                                       vwasi
                                           mme
                                             dia
                                               tel
                                                 yse
                                                   ena
                                                     sth
                                                       e

p
rim
  ebe
    nef
      ici
        aryo
           fTa
             tis
               hevsd
                   eat
                     h.F
                       ore
                         xam
                           ple
                             ,onJ
                                anu
                                  ary4
                                     ,20
                                       05,t
                                          hec
                                            ons
                                              ula
                                                tei
                                                  nAl
                                                    mat
                                                      y,


                                  4
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 9 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03
                                             /25
                                               /19 Page8o
                                                        f61



K
aza
  khs
    tanr
       epo
         rte
           dinac
               onf
                 ide
                   nti
                     alc
                       abl
                         eth
                           at

           [t
            ]healleg
                   edc irc
                         umstanc
                               eso ft h
                                      ea cc
                                          ide
                                            nt‑p as
                                                  sing aloade
                                                            d
           sho
             tgunw hie ぬかi
                     l     ngaj  ee
                                  p‑ a reclos
                                            etoi n
                                                 compre
                                                      hen
                                                        sible
                                                            ,
           p
           arti
              cula
                 rlyinligh
                         to fTati
                                shevsrenownasahun
                                                ter. Thefat
                                                          eof
           BTAa ndo fTat
                       ishevs24%s  ha
                                    rewil
                                        l,mostl
                                              ik
                                               el
                                                y,p r
                                                    ovethebes
                                                            t
           ex
            plana
                tiontohisuntim
                             elydeat
                                   h.

      2
      4.   I
           nas
             ubs
               equ
                 entc
                    abl
                      eda
                        tedF
                           ebr
                             uar
                               y23
                                 ,2005(
                                      rou
                                        ghl
                                          ytwomonthsa
                                                    fte
                                                      r

T
ati
  she
    vsd
      eat
        h),s
           our
             cesi
                nKa
                  zak
                    hst
                      anr
                        epo
                          rte
                            dtoU
                               .S.d
                                  ipl
                                    oma
                                      ticr
                                         epr
                                           ese
                                             nta
                                               tiv
                                                 est
                                                   hat

           Ablyazov [w
                     as]angli
                            ngf orthe24%s  ta
                                            keinBankT  ur
                                                        百1 Alem
           (BTA)t h
                  atbecameava
                            ilabl
                                ewhenBTAp   r
                                            esid
                                               entE r
                                                    zhanTat
                                                          i s
                                                            hev
           waskille
                  donDecember1 9inasuspi
                                       cioushu
                                             ntingacc
                                                    ide
                                                      nt(RefC).
           [Aw i
               tness
                   ]t o
                      ldPOECc hiefth
                                   atTatis
                                         hevandAb l
                                                  yazovhadl on
                                                             g
           stan
              dingfina
                     nci
                       alti
                          es
                           ;T ati
                                shevhadh e
                                         lpedAblyazovliq
                                                       uid
                                                         atehis
           as
            setsandmovethemo ff
                              shoreaf
                                    terhi
                                        sarre
                                            st
                                             .

      2
      5.   W
           hil
             eTa
               tis
                 hev
                   'sd
                     eat
                       hwasi
                           ni
                            ti
                             al
                              lyr
                                ule
                                  dah
                                    unt
                                      inga
                                         cci
                                           den
                                             t,s
                                               ubs
                                                 equ
                                                   entc
                                                      rim
                                                        ina
                                                          l

a
ndf
  ore
    nsi
      cin
        ves
          tig
            ati
              ond
                ete
                  rmi
                    nedt
                       hatT
                          ati
                            she
                              vwasd
                                  eli
                                    ber
                                      ate
                                        lys
                                          hot
                                            .Att
                                               her
                                                 equ
                                                   esto
                                                      f

T
ati
  she
    vsd
      ece
        den
          ts,U
             .S.
               ‑ba
                 sedf
                    ore
                      nsi
                        cex
                          per
                            tsc
                              ond
                                uct
                                  eda
                                    nex
                                      ami
                                        nat
                                          iono
                                             fth
                                               epu
                                                 rpo
                                                   rte
                                                     d

a
cci
  den
    tan
      dde
        ter
          min
            edt
              hatt
                 hek
                   ill
                     ingc
                        oul
                          dno
                            tha
                              veb
                                eena
                                   cci
                                     den
                                       tala
                                          ndmusth
                                                aveb
                                                   een

d
eli
  ber
    ate
      .

     2
     6.    S
           ubs
             equ
               enti
                  nve
                    sti
                      gat
                        iona
                           lsor
                              eve
                                ale
                                  dth
                                    atA
                                      bly
                                        azvss
                                          o tak
                                              einBT
                                                  A,w
                                                    hic
                                                      hha
                                                        d

b
eenh
   eldbyT
        ati
          she
            vonh
               isb
                 eha
                   lf,h
                      ads
                        tea
                          dil
                            ydi
                              min
                                ish
                                  edd
                                    uri
                                      ngt
                                        het
                                          imeo
                                             fhi
                                               sex
                                                 ilei
                                                    n

R
uss
  ia.T
     hiswasb
           eca
             useT
                ati
                  she
                    vha
                      dus
                        edh
                          isp
                            osi
                              tio
                                nasChairmanofBTAt
                                                ois
                                                  suet
                                                     ran
                                                       che
                                                         sof

newe
   qui
     tyi
       nth
         eBa
           nk,andt
                 henp
                    urc
                      has
                        edmanyo
                              fth
                                esenews
                                      har
                                        esu
                                          sin
                                            gsh
                                              ellc
                                                 omp
                                                   ani
                                                     esh
                                                       e

c
ont
  rol
    ledt
       hro
         ughBT
             A.T
               hisschemei
                        ncr
                          eas
                            edT
                              ati
                                she
                                  vse
                                    ffe
                                      cti
                                        ves
                                          tak
                                            einBTA,w
                                                   hil
                                                     edi
                                                       lut
                                                         ing

Ablyazovs
        .Asar
            es
             ul
              t,a
                tth
                  eti
                    meo
                      fTa
                        tis
                          hevsd
                              eat
                                h,T
                                  ati
                                    she
                                      vha
                                        dst
                                          ead
                                            ilys
                                               ecu
                                                 redc
                                                    ont
                                                      rolo
                                                         f

t
heBanka
      ndap
         lur
           ali
             tyofi
                 t
                 ssh
                   are
                     sth
                       rou
                         ghs
                           hel
                             lco
                               mpa
                                 nie
                                   s,w
                                     hil
                                       eAb
                                         lya
                                           zovsp
                                               osi
                                                 tio
                                                   nha
                                                     d

b
eend
   imi
     nis
       heds
          ign
            ifi
              can
                tly
                  .

     2
     7.    UponT
               ati
                 shvsd
                   e eat
                       h,h
                         owe
                           ver
                             ,Ab
                               lya
                                 zovr
                                    api
                                      dlya
                                         cqu
                                           ire
                                             dco
                                               ntr
                                                 olo
                                                   fTa
                                                     tis
                                                       hevs



                                   5
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 10 of 65


      Case1
          :19・
             ℃V心2645・AJN‑1
                         くHP Document1 F
                                       ile
                                         d03/25/19 Page9o
                                                        f61



 i
 nte
   res
     tinBT
         Aan
           dwasa
               blet
                  ore
                    est
                      abl
                        ishc
                           omp
                             let
                               edo
                                 min
                                   iono
                                      vert
                                         heB
                                           ank
                                             .

      2
      8.   I
           nora
              bou
                tNovember2
                         017
                           ,Toqmadif
                                   ina
                                     llyp
                                        lea
                                          dedg
                                             uil
                                               tyt
                                                 omu
                                                   rde
                                                     rin
                                                       gTa
                                                         tis
                                                           hev

 a
 ndt
   est
     ifi
       edt
         hathed
              ids
                oatAblyazovsi
                            nst
                              ruc
                                tio
                                  n.Toqmadiwass
                                              ent
                                                enc
                                                  edt
                                                    ote
                                                      nan
                                                        dah
                                                          alf

y
ear
  sinp
     ris
       on.I
          nora
             bou
               tNovember2
                        018
                          ,Ablyazovwasc
                                      onv
                                        ict
                                          edo
                                            for
                                              de泊 gT
                                                r  ati
                                                     sh                、
                                                                       師
d
eat
  han
    dse
      nte
        nce
          dina
             bse
               nti
                 atol
                    if
                     einp
                        ris
                          on.

B
.     A
      fterRetakingControlofBTA,AblyazovLootedI
                                             tsAsset
                                                   s,CausedtheBankto
      C
      oll
        apse,FledtoLondon,andThenWasHeldi  nCriminalContemptbytheU.K.
      C
      ourts
          .

      2
      9.   Ast
             heU.
                K.comtsh
                       avef
                          oun
                            d,a
                              fte
                                rre
                                  pla
                                    cin
                                      gTa
                                        tis
                                          heva
                                             sChairmanofBTABank

i
n20
  05,Ablyazove
             xer
               cis
                 edv
                   irt
                     ual
                       lyu
                         nfe
                           tte
                             redc
                                ont
                                  rolo
                                     vert
                                        heB
                                          anl
                                            ピso
                                              per
                                                ati
                                                  onsw
                                                     hil
                                                       ehi
                                                         din
                                                           g

t
hatc
   ont
     rolfromK
            aza
              khs
                tanb
                   ank
                     ingr
                        egu
                          lat
                            ors
                              ,an
                                dus
                                  edt
                                    hi
                                     sin
                                       flu
                                         enc
                                           etot
                                              retBTAsa
                                                a    sse
                                                       tsa
                                                         s

h
isown.AsJ
        ust
          icef
             ear
               eoft
                  heHighC
                        our
                          tofE
                             ngl
                               anda
                                  ndWalesu
                                         lti
                                           mat
                                             elyf
                                                oun
                                                  d:

           [P]
             riortothenationa
                            lisa
                               tionoft heBanki nF ebruary2009,M r.
           Ablyazovadmit
                       tedt oowningo ver75%oft h esha
                                                    resint h
                                                           eB ank.
           Thoseshare
                    sweren otheldbyM r.Ablyazovp er
                                                  sonal
                                                      lyb u
                                                          tbyn ine
           companiesonhisbeha
                            lf:However,M r.Ablyazovdidnota dmi
                                                             tt h
                                                                at
           ownershiptotheAFN,t  heb ankin
                                        gr egu
                                             latorinK azakhs
                                                           tan.I n
           Janua
               ry2 009
                     ,s hor
                          tlyb e
                               forethen at
                                         iona
                                            lisati
                                                 ono ftheB ank,the
           AFNr eques
                    tedM r
                         .Ablyazovt ostat
                                        ew hetherheownedmoret  han
           10%oft heshar
                       esi ntheBank.Her epli
                                           edon1  9January2009t h
                                                                at
           hedidnotownd ire
                          ctlyorind
                                  irec
                                     tlymoret han10%o fthesharesin
           th
            eB ank.Thatstate
                           mentwasuntrue.
                                ＊     ド
                                      ー      ＊


           BanksinK azakhstantendto.beopera
                                          tedi nad iff
                                                     eren
                                                        tmannerf rom
           tha
             ti nwhicht he
                         ya retypi
                                 call
                                    yo pera
                                          tedi nt h
                                                  eW est.Itiscommon
           forbankstob eownedbyas  ingl
                                      es ha
                                          reholdぽ w hoisb othchair
                                                                 man
           oftheboardofdirec
                           torsandalsoclose
                                          lyi nvo
                                                l vedinthemanagement
           oft heb ank
                     . He t her
                              eforeh asc on
                                          siderablei nfluen
                                                          ceo vert h
                                                                   e
           opera
               tionoft hebank.Mr.Ablyazovsr   elatio
                                                   nshipw i
                                                          tht h
                                                              eBank
           confonnedw i
                      ththisgenera
                                 ld e
                                    script
                                         ionofKazakhb  ankingprac
                                                                tic
                                                                  e.
           Thus恥1r.Tal
                     viti
                        e,thei n
                               d e
                                 pendentmembero  ftheBoardo fDir
                                                               ecto
                                                                  rs
           oftheBankfromE  astCapit
                                  al,g av
                                        ee videncethatits.eeme
                                                             dt ohim
           tha
             tatbo a
                   rdm ee
                        tingsM r.Ablyazovh adalreadymadet hedeci
                                                               sion
                                                                  s.
           Hed esc
                 ribedtheothermemberso ftheb o
                                             arda ss trawm en"
                                                             .O th
                                                                 ers
           intheBank,belowb oardl e
                                  vel
                                    ,h adthesamei  mpress
                                                        ion.ThusM s.


                                      6
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 11 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d‑0
                                             3/2
                                               5/1
                                                 9 Page10o
                                                         f61



           Tleuku
                lova(amembero ftheCreditCommittee)gaveeviden
                                                           cein
           Russ
              iain2012t h
                        ata l
                            ltopm a
                                  na gersofthebank
                                                 ,i n
                                                    cludi
                                                        ngB o
                                                            ard
           Members,havetoobeyhim".Mr .Khazhaevalsogaveeviden
                                                           cein
           Russ
              iain2012thatMr.Abl
                               yazovwas t hemain"pers
                                                    onintheBank
           whoc o
                ntrol
                    ledth
                        egrant
                             ingofthel a
                                       rge
                                         standmosti mp
                                                     ortan
                                                         tl o
                                                            ans
                                                              .
           恥1
            r.Ablyazovscontr
                           oloftheBanki sillu
                                            str
                                              ate
                                                dbyh i
                                                     si s
                                                        sueofan
           ord
             er（t heAblyazo
                          vO rde
                               r）w  herebyhe,asC ha
                                                  irman,amended
           ce
            rtai
               np r
                  ocedu
                      ralrul
                           esgover
                                 ningt h
                                       egrantofloa
                                                 ns.
                               ＊     ＊     ＊


           [O]
             ffic
                ersa ndstaffint h
                                eBankd  idnotdrawac  leardis
                                                           tinct
                                                               ion
           betweentheBankh avinganinter
                                      estinaproj
                                               ectandM r.Ablyazov,
           asshareh
                  o l
                    derint h
                           eB ank,havingap e
                                           rsona
                                               li nt
                                                   ere
                                                     sti nap r
                                                             oje
                                                               ct.
           Thus[ De
                  p utyChairman
                              ]Z har加1beto
                                         v,whenb eingcrosse
                                                          xamined,
           fa
            iledtodrawac   l
                           eard i
                                sti
                                  ncti
                                     on,int h
                                            ec ont
                                                 exto ftheo ffs
                                                              hore
           companieswithwhichhedeal
                                  t,betweenMr.Ablyazova ndtheBank.
           Thustheu nf
                     ortuna
                          tereali
                                tyappearstohavebeent h
                                                     atlit
                                                         tl
                                                          e,ifany,
           di
            stin
               ctio
                  nwasdrawnbyp   er
                                  sonnelinth
                                           eBankb  e
                                                   t w
                                                     e e
                                                       nt h
                                                          eB ani王s
           pro
             pertyandM r.A bl
                            yaz vsp
                                o   rope
                                       rty.TheVitinoportpr吋e c
                                                             twas
           anexampleofthatre
                           ali
                             ty.Mr.KhazhaevtoldaRussiancour
                                                          tin2012
           th
            atMr.Ablyazovt rea
                             tedtheBanka shi
                                           sprope
                                                rty.

      3
      0.   A
           bly
             azvsf
               o rau
                   dul
                     ents
                        che
                          mesweree
                                 xpo
                                   sedi
                                      nth
                                        ewakeoft
                                               he2008g
                                                     lob
                                                       al

f
ina
  nci
    alc
      ri
       si
        s.Asar
             esu
               lto
                 fAblyazovss
                           iph
                             oni
                               ngb
                                 ill
                                   ion
                                     sou
                                       toft
                                          heB
                                            ank
                                              ,in2009BTA

d
efa
  ult
    edonb
        ill
          ion
            sofd
               oll
                 arso
                    fde
                      bth
                        eldbyi
                             nve
                               sto
                                 rs,i
                                    ncl
                                      udi
                                        ngC
                                          red
                                            itS
                                              uis
                                                seGroupAG,

HSBCH
    old
      ing
        sPl
          c,JPMorganC
                    has
                      e& C
                         o.,a
                            ndR
                              oya
                                lBanko
                                     fSc
                                       otl
                                         andGroupP
                                                 ie
                                                  .

      3
      1.   BTAsc
               oll
                 aps
                   ewasi
                       nte
                         rna
                           tio
                             naln
                                ews
                                  .AsTheNewYorkT
                                               imesr
                                                ・  epo
                                                     rte
                                                       din

November2
        009
          :

           From2003t o2 008
                          ,t helike
                                  so fCred
                                         itSuiss
                                               e,MorganStan
                                                          ley
                                                            ,
           Roya
              lBankofS  cotl
                           and,INGa ndo t
                                        hersfun
                                              nele
                                                 dmoret h
                                                        an$ 1
                                                            0
           bi
            lli
              oninloan
                     si n
                        toKazakhst
                                 ansl a
                                      rge
                                        stban
                                            k,BankTural
                                                      em,asth
                                                            e
           la
            rgeCent
                  ralA s
                       ianc ou
                             ntryenjoye
                                      dag rowt
                                             hbooms pur
                                                      redbyit
                                                            s
           ri
            chdep
                ositsofoi
                        la ndnat
                               ura
                                 lg a
                                    s;

           Somanyoft  h
                      eseloan
                            sa r
                               enowb ustt
                                        hatmanyf  o
                                                  reig
                                                     nb anksare
           fa
            cingwrit
                   e‑o
                     ffsofasmuchas8 0pe
                                      rce
                                        nto fth
                                              eirvalu
                                                    e,prompting
           in
            vesti
                gati
                   onsint
                        owhyt heloa
                                  nswentsob adsof a
                                                  st
                                                   ,a c
                                                      cordingt
                                                             o
           of
            fic
              ial
                satHankT ur
                          alem,whichwasta
                                        keno ve
                                              rbyt hegovernment
           ea
            rli
              erthi
                  syear
                      .Hopingtobecomethedomi
                                           n a
                                             ntb ankinthereg
                                                           ion
                                                             ,
           BTA,asthebankisknown,ca
                                 stit
                                    seyew
                                        ellb eyondKazakhst
                                                         ana n
                                                             d


                                     守
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 12 of 65


      Case1:19CV02645‑AJN‑KHP Document1 F
                                        ile
                                          d03/25/19 Page11of61



            len
              tb i
                 llion
                     sofd ol
                           lar
                             st ofinan
                                     cev a
                                         strealest
                                                 ateproj
                                                       ectsinRussia
            andU kraine
                      ,a swellaso ffs
                                    horecompaniesw ithvagueb usi
                                                               ness
            plan
               sandnot  ra
                         dinghi
                              stori
                                  estospeakof,acco
                                                 rdingtoexecut
                                                             ivesat
            BT A whod idnotwanttobei de
                                      ntif
                                         iedbe c
                                               auseofthesens
                                                           itiv
                                                              ityof
            thematter
                    .Themoneywentt    oc ompa
                                            ni eswithnamesl ik
                                                             eB est
            CatchT r
                   a d
                     ingandSandownH  oldi
                                        ng,b asedi
                                                 np la
                                                     cesasd i
                                                            verseas
            th
             eS eych
                   elles,theBr
                             itishVirgi
                                      nI sl
                                          andsandEngland,tha
                                                           to ff
                                                               ered
            uplit
                tleinthewayofc o
                               llat
                                  era
                                    l,accordingtot
                                                 heseexecu
                                                         tive
                                                            s.

            Among o therthin
                           gs,prosecu
                                    torsi nKazakhsta
                                                   n and ateam of
            in
             terna
                 tionallawyer
                            sanda ccoun
                                      tantsh i
                                             redbyBankTuralema re
            in
             vestig
                  atingwhethert h
                                ef  o
                                    reig
                                       nb  ank
                                             s may have un
                                                         wittin
                                                              gly
            fin
              ancedaschemebyBT   A sformerchairm
                                               an,Mul正ht
                                                       arAbl
                                                           yazov,
            t
            od ir
                ectbetween$8b il
                               lio
                                 nand$12b  ill
                                             ionworthofBTAl oan
                                                              s‑
            abou
               th alfofthebankSl oanbookー tocompaniestha
                                                       thes e
                                                            cret
                                                               ly
            co
             ntrol
                 led,a cc
                        ordingtol awyersr ep
                                           resent
                                                ing BTA asw e
                                                            lla s
            pr
             osecuto
                   r sinKaz
                          akhst
                              an.

      3
      2.    F
            oll
              owi
                ngBTAsc
                      oll
                        aps
                          e,K
                            aza
                              khs
                                tanss
                                    ove
                                      rei
                                        gnw
                                          eal
                                            thf
                                              und
                                                ,Samruk
                                                      ・・K
                                                        azy
                                                          na,

 wasf
    orc
      edt
        oba
          ilo
            utandt
                 akec
                    ont
                      rolo
                         fth
                           eBa
                             nk.

      3
      3.   Ato
             rab
               outt
                  hesamet
                        ime
                          ,Ablyazovf
                                   ledt
                                      oLondon.

      3
      4.   A
           fte
             rAblyazovs臼i
                        ght
                          ,BTAcommencedas
                                        eri
                                          eso
                                            fla
                                              wsu
                                                itsa
                                                   gai
                                                     nstAblyazovi
                                                                n

 t
 heU
   nit
     edKingdom,a
               lle
                 gin
                   gth
                     athem
                         isa
                           ppr
                             opr
                               iat
                                 edb
                                   ill
                                     ion
                                       sofd
                                          oll
                                            arst
                                               hro
                                                 ught
                                                    hes
                                                      ean
                                                        dot
                                                          her

 f
 rau
   dul
     entschemesw
               hil
                 einc
                    ont
                      rolofBTA.

      3
      5.   BTAu
              lti
                mat
                  elycommencede
                              lev
                                enp
                                  roc
                                    eed
                                      ing
                                        sag
                                          ain
                                            stAblyazova
                                                      ndh
                                                        is

 l
 ieu
   ten
     ant
       sfo
         rde
           fra
             udi
               ngBTAo
                    fine
                       xce
                         ssof$6b
                               ill
                                 ion
                                   .

      3
      6.   Ono
             rab
               outNovember1
                          2,2
                            009
                              ,sh
                                ort
                                  lya
                                    fte
                                      rth
                                        efi
                                          lin   A sf
                                            gofBT  ir
                                                    sta
                                                      cti
                                                        on

a
gai
  nstAblyazovi
             nLondon,t
                     heU.
                        K.c
                          our
                            tst
                              ookt
                                 hen
                                   ear
                                     ly‑
                                       unp
                                         rec
                                           ede
                                             nte
                                               dle
                                                 gals
                                                    tepo
                                                       fgr
                                                         ant
                                                           ing

BT
 A aworldwidef
             ree
               zin
                 gor
                   dera
                      gai
                        nstAblyazovsa
                                    sse
                                      ts.T
                                         hiso
                                            rde
                                              rwasp
                                                  eri
                                                    odi
                                                      cal
                                                        lyamended

ands
   upp
     lem
       ent
         eda
           sth
             esc
               opeofAblyazovsnetworkofnomineesa
                                              ndo
                                                ffs
                                                  hor
                                                    eco
                                                      mpa
                                                        nie
                                                          swas

u
nco
  ver
    ed(
      col
        lec
          tiv
            ely
              ,te WorldwideF
                h          ree
                             zin
                               gOr
                                 der
                                   s）．

      3
      7.   FromNovember2009o
                           nwa
                             rds
                               ,th
                                 eWorldwideF
                                           ree
                                             zin
                                               gOr
                                                 der
                                                   sex
                                                     pli
                                                       cit
                                                         ly

p
rev
  ent
    edAblyazovfromd
                  imi
                    nis
                      hin
                        gora
                           lie
                             nat
                               inganyo
                                     fhi
                                       sas
                                         set
                                           swi
                                             tho
                                               utt
                                                 hep
                                                   rio
                                                     rno
                                                       tif
                                                         ica
                                                           tio
                                                             n


                                     8
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 13 of 65


     Case1
         :19
           ‑cv・02645‑AJN‑KHP Document1 F
                                       ile
                                         d03
                                           /25
                                             /19 Page12o
                                                       f61



 a
 ndc
   ons
     entofBTAsc
              oun
                sela
                   ndt
                     heU
                       .K.c
                          our
                            ts.T
                               hisp
                                  roh
                                    ibi
                                      tio
                                        nin
                                          clu
                                            deda
                                               nya
                                                 sse
                                                   tsh
                                                     eldby

 Ablyazovsn
          omi
            nee
              s,a
                gen
                  ts,o
                     rsh
                       ellc
                          omp
                            ani
                              esonh
                                  isb
                                    eha
                                      lfo
                                        rfo
                                          rhi
                                            sbe
                                              nef
                                                it:

           3
           . U
             nti
               lf u
                  rthe
                     rorde
                         rher
                            ein
                              ,theRes
                                    ponden
                                         t[Abl
                                             yazov
                                                 ]mustn
                                                      ot,
             e
             xceptwit
                    ht h
                       epri
                          orw
                            ritt
                               enco
                                  nsento
                                       ftheA
                                           pplic
                                               ants[BTAs]
             s
             oli
               cit
                 ors

               a
               . I
                 nanywaydis
                          pos
                            eof,dea
                                  lwithordim
                                           ini
                                             sht
                                               hev
                                                 alu
                                                   eof
                 a
                 nyofh
                     isas
                        set
                          sinEn
                              g l
                                andan
                                    dW a
                                       l e
                                         s;or

               b
               . I
                 na nywaydis
                           pos
                             eo f
                                ,de
                                  alwit
                                      hordi
                                          min
                                            isht
                                               hev
                                                 alu
                                                   eof
                 anyofh
                      isas
                         set
                           souts
                               ideE
                                  ngl
                                    andan
                                        dWale
                                            s.

           4
           . Para
                graph3a ppl
                          iestoalltheR esponde
                                             n tsasset
                                                     sw het
                                                          hero r
             nottheyareinhisownnamea   ndw hethertheyaresole
                                                           lyo r
             j
             oint
                lyowneda  ndw hetherorn ottheR espondentasse
                                                           rtsa
             be
              nefi
                 cialinte
                        res
                          tint hem.Fort hepurposeo fth
                                                     isO rd
                                                          ert he
             Respondetsa
                     n   ss
                          etsinclu
                                 dea nyasse
                                          twhichh eh asthepowe
                                                             r,
             di
              rect
                 lyorindi
                        rec
                          tly
                            ,t odispo
                                    seo fordealwithasifi
                                                       twereh i
                                                              s
             own.TheR esp
                        ondentistober eg
                                       a r
                                         dedash avin
                                                   gs uc
                                                       hpoweri f
             athi
                rdp a
                    rtyhold
                          so rcontr
                                  叫 sthea s
                                          setina c
                                                 cordancewit
                                                           hh i
                                                              s
             di
              rec
                to rind
                      ire
                        ctinst
                             ruct
                                ion
                                  s.

      3
      8.   O
           the
             rth
               anad
                  esi
                    gna
                      tedm
                         ont
                           hlyl
                              ivi
                                ngs
                                  tip
                                    end
                                      ,th
                                        eon
                                          lye
                                            xce
                                              pti
                                                ont
                                                  oth
                                                    iso
                                                      rde
                                                        r

wast
   hatA
      bly
        azo
          vco
            ulde
               xpe
                 ndf
                   und
                     sonh
                        isl
                          ega
                            lde
                              fen
                                se,b
                                   uto
                                     nlys
                                        olo
                                          nga
                                            shed
                                               isc
                                                 los
                                                   edt
                                                     o

BTAsc
    oun
      selt
         hes
           our
             ceso
                fan
                  yan
                    dal
                      l白n
                        dshew
                            ish
                              edt
                                otr
                                  ans
                                    fert
                                       ohi
                                         sso
                                           lic
                                             ito
                                               rs.

      3
      9.   Toe
             nsu
               rec
                 omp
                   lia
                     ncew
                        itht
                           heWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              s,A
                                                bly
                                                  azo
                                                    vwas

o
bli
  gat
    edt
      otr
        uth
          ful
            lyd
              isc
                los
                  ehi
                    sas
                      set
                        s,a
                          ndo
                            rde
                              redt
                                 osu
                                   rre
                                     nde
                                       rhi
                                         spa
                                           ssp
                                             ortt
                                                ohi
                                                  sU;
                                                    K.

c
oun
  sela
     ndr
       ema
         ini
           nEn
             gla
               nda
                 ndWalesu
                        nle
                          ssg
                            ive
                              npe
                                m1i
                                  ssi
                                    onbyt
                                        hec
                                          ou此t
                                             otr
                                               ave
                                                 lab
                                                   roa
                                                     d.

      4
      0.   TheWorldwideF
                       ree
                         zin
                           gOr
                             der
                               ssi
                                 mil
                                   arl
                                     ypr
                                       ohi
                                         bit
                                           eda
                                             nyt
                                               hir
                                                 dpa
                                                   rti
                                                     esf
                                                       roma
                                                          idi
                                                            ng

Ablyazovi
        nvi
          ola
            tin
              gth
                eirt
                   erm
                     s,s
                       tat
                         ing
                           :

           I
           tisac ont
                   emptofc o
                           urtfo
                               ranyp e
                                     rsonnoti
                                            fie
                                              do fthi
                                                    sO r
                                                       der
           k
           nowin
               g l
                 ytoas
                     sis
                       tinorperm
                               itabr
                                   eachofth
                                          isOrder
                                                .Anyp er
                                                       son
           d
           oingsomaybeimpr
                         isone
                             d，自ne
                                 dorhaveth
                                         eiras
                                             set
                                               ss e
                                                  ize
                                                    d.

     4
     1.    TheWorldwideF
                       ree
                         zin
                           gOr
                             der
                               ssp
                                 eci
                                   fic
                                     all
                                       ypr
                                         eve
                                           nte
                                             dth
                                               edi
                                                 spo
                                                   salo
                                                      rdi
                                                        ssi
                                                          pat
                                                            ion

ofa
  nya
    sse
      tst
        rac
          eab
            let
              oane
                 nti
                   tynamed T
                           rad
                             est
                               ockI
                                  nc（ T
                                      rad
                                        est
                                          oc．
                                            ワ
                                            k


                                    9
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 14 of 65


       Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                           ile
                                             d03(25/19 Page13o
                                                             f61



        4
        2.       Ablyazovr
                         epe
                           ate
                             dlya
                                ndw
                                  ill
                                    ful
                                      lyd
                                        efi
                                          edt
                                            heWorldwideF
                                                       ree
                                                         zin
                                                           gOr
                                                             der
                                                               san
                                                                 dhi
                                                                   s

 court~ordered   d
                 isc
                   los
                     ureo
                        bli
                          gat
                            ion
                              s,l
                                ead
                                  ingt
                                     heU
                                       .K.c
                                          our
                                            tst
                                              ogr
                                                antas
                                                    eri
                                                      esofs
                                                          ear
                                                            cha
                                                              nd

 d
 isc
   los
     ureo
        rde
          rst
            oid
              ent
                ifyAblyazovsa
                            sse
                              tsa
                                ndp
                                  oli
                                    ceh
                                      isc
                                        omp
                                          lia
                                            ncew
                                               itht
                                                  hes
                                                    eor
                                                      der
                                                        s.

        4
        3.       I
                 nre
                   spo
                     nset
                        oAblyazovsf
                                  ail
                                    uret
                                       oab
                                         idebyt
                                              heWorldwideF
                                                         ree
                                                           zin
                                                             gOr
                                                               der
                                                                 s,i
                                                                   n

 August2010t
           heU.
              K.c
                our
                  tst
                    ookt
                       hea
                         ddi
                           tio
                             nals
                                tepofo
                                     rde
                                       rin
                                         gAb
                                           lya
                                             zovsa
                                                 sse
                                                   tst
                                                     obep
                                                        uti
                                                          n

t
her
  ece
    ive
      rsh
        ipoft
            hea
              cco
                unt
                  ing臼rmKPMG(
                            theR
                               ece
                                 ive
                                   rsh
                                     ipO
                                       rde
                                         rs"
                                           ). TheR
                                                 ece
                                                   ive
                                                     rsh
                                                       ip

 O
 rde
   rsempoweredc
              ert
                aini
                   den
                     tif
                       iedr
                          ece
                            ive
                              rsa
                                tKPMG(
                                     theR
                                        ece
                                          ive
                                            rs）t
                                               ota
                                                 kec
                                                   ont
                                                     rolofa
                                                          nd

r
eco
  verAblyazovsn
              etw
                orkofh
                     und
                       red
                         sofo
                            ffs
                              hor
                                een
                                  tit
                                    iesu
                                       sedt
                                          ola
                                            und
                                              erb
                                                ill
                                                  ion
                                                    sofd
                                                       oll
                                                         ars
                                                           .

       4
       4.        Ablyazovn
                         one
                           the
                             les
                               sco
                                 nti
                                   nue
                                     dtof
                                        lou
                                          tbo
                                            tht
                                              heWorldwideF
                                                         ree
                                                           zin
                                                             gOr
                                                               der
                                                                 san
                                                                   d

R
ece
  ive
    rsh
      ipO
        rde
          rs,d
             iso
               bey
                 ingthems
                        oof
                          tena
                             nds
                               oeg
                                 reg
                                   iou
                                     slyt
                                        hata
                                           fte
                                             rane
                                                xte
                                                  nsi
                                                    ve

e
vid
  ent
    iar
      yhe
        ari
          ng,hewasu
                  lti
                    mat
                      elyh
                         eldi
                            ncr
                              imi
                                nalc
                                   ont
                                     emp
                                       tan
                                         dse
                                           nte
                                             nce
                                               dto22m
                                                    ont
                                                      hs'

i
nca
  rce
    rat
      ioni
         nth
           eUn
             ite
               dKingdom.

       4
       5.        I
                 npl
                   ainv
                      iol
                        ati
                          ono
                            fth
                              eWorldwideF
                                        ree
                                          zin
                                            gOr
                                              der
                                                s,Ablyazov自e
                                                           dth
                                                             eUn
                                                               ite
                                                                 d

Kingdoms
       hor
         tlyb
            efo
              reh
                isc
                  ont
                    emp
                      the
                        ari
                          ngi
                            nFe
                              bru
                                ary2
                                   012
                                     ,de
                                       spi
                                         teh
                                           avi
                                             ngp
                                               rom
                                                 ise
                                                   dth
                                                     e

c
our
  thi
    sat
      ten
        dan
          ce. Att
                het
                  imet
                     hath
                        efl
                          ed
                           ,Ablyazovknewt
                                        hatt
                                           hec
                                             our
                                               twasg
                                                   oin
                                                     gtoh
                                                        old

himi
   nco
     nte
       mpta
          nds
            ent
              enc
                ehimt
                    oja
                      il
                       .

       4
       6.        Ablyazovr
                         ema
                           ine
                             dinh
                                idi
                                  ngf
                                    oro
                                      veray
                                          earb
                                             efo
                                               reh
                                                 ewasu
                                                     lti
                                                       mat
                                                         elya
                                                            ppr
                                                              ehe
                                                                nde
                                                                  d

i
nFr
  anc
    einmid‑2013onR
                 uss
                   iana
                      ndU
                        kra
                          ini
                            ana
                              rre
                                stw
                                  arr
                                    ant
                                      s.

       4
       7.        I
                 nli
                   ghtofAblyazovsc
                                 rim
                                   ina
                                     lco
                                       nte
                                         mpta
                                            ndv
                                              iol
                                                ati
                                                  onoft
                                                      heW
                                                        orl
                                                          dwi
                                                            d.eF
                                                               ree
                                                                 zin
                                                                   g

O
rde
  rs,h
     isd
       efe
         nse
           sint
              heU
                .K.p
                   roc
                     eed
                       ing
                         sweres
                              tru
                                cko
                                  ut,a
                                     ndBT
                                        Awasawardedmoret
                                                       han

$4b
  ill
    ioni
       nju
         dgm
           ent
             sbyt
                heU
                  .K.c
                     omi
                       s,w
                         ithi
                            nte
                              res
                                tco
                                  nti
                                    nui
                                      ngt
                                        oac
                                          cru
                                            e.

       4
       8.        OnNovember6
                           ,20
                             12,t
                                heU
                                  .K.C
                                     our
                                       tofA
                                          ppe
                                            alu
                                              nan
                                                imo
                                                  usl
                                                    yup
                                                      hel
                                                        dth
                                                          e

c
ont
  emp
    tor
      der
        sag
          ain
            stA
              bly
                azo
                  v.C
                    onc
                      urr
                        ingi
                           nth
                             isj
                               udg
                                 men
                                   t,L
                                     ordJ
                                        ust
                                          iceM
                                             aur
                                               iceKays
                                                     tat
                                                       ed
                                     l
                                      AV
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 15 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03
                                             /25
                                               /19 Page14o
                                                         f61



 t
 ha twas d
   ti    iff
           icu
             ltt
               oim
                 agi
                   neap
                      art
                        ytoc
                           omm
                             erc
                               iall
                                  iti
                                    gat
                                      ionwhoh
                                            asa
                                              cte
                                                dwi
                                                  thmore

 c
 yni
   cis
     m,o
       ppo
         rtu
           nis
             mandd
                 evi
                   ous
                     nes
                       sto
                         war
                           dscomto
                                 rde
                                   rst
                                     hanM
                                        r.A
                                          bly
                                            azo
                                              v.

      4
      9.   S
           epa
             rat
               ely
                 ,inl
                    at
                     e20
                       17,A
                          bly
                            azo
                              vwast
                                  rie
                                    dan
                                      dco
                                        nvi
                                          cte
                                            dinK
                                               aza
                                                 khs
                                                   tanf
                                                      or

e
mbe
  zzl
    eme
      nt,a
         bus
           eofo
              ffi
                ce,a
                   ndo
                     rga
                       niz
                         ingac
                             rim
                               ina
                                 lgr
                                   oupi
                                      nco
                                        nne
                                          cti
                                            onw
                                              ithh
                                                 ism
                                                   ult
                                                     i‑

b
ill
  iond
     oll
       art
         hef
           tfromBT
                 A.F
                   ort
                     hes
                       ecr
                         ime
                           s,Ablyazovwass
                                        ent
                                          enc
                                            edi
                                              nab
                                                sen
                                                  tiat
                                                     o20y
                                                        ear
                                                          s

n
npn
  son
    men
      t.

C
.     FacingWorldwideFreezi
                          ngandRece
                                  iver
                                     shipOrd
                                           ers,AblyazovTurnedt
                                                             oHisSon‑
      In‑Law,Il
              yasKhrapunov,toHelpHimLaunderHisSt
                                               olenAsse
                                                      ts.

      5
      0.   From2009o
                   nwa
                     rd,t
                        heWorldwideF
                                   ree
                                     zin
                                       gOr
                                         der
                                           sdr
                                             ama
                                               tic
                                                 all
                                                   yli
                                                     mit
                                                       ed

Ablyazovsa
         bil
           ityt
              oli
                qui
                  dat
                    ean
                      dla
                        und
                          ert
                            hea
                              sse
                                tsh
                                  eha
                                    dem
                                      bez
                                        zle
                                          dfr
                                            omBTAB
                                                 ank
                                                   .

C
omp
  lic
    ati
      ngm
        att
          ersf
             orA
               bly
                 azo
                   v,t
                     heWorldwideF
                                ree
                                  zin
                                    gOr
                                      der
                                        sex
                                          pli
                                            cit
                                              lyf
                                                orb
                                                  adeanyo
                                                        f

Ablyazovsn
         omi
           nee
             sora
                gen
                  tsfromh
                        elp
                          inghimmoveo
                                    rla
                                      und
                                        era
                                          sse
                                            ts,onp
                                                 ainofc
                                                      iv
                                                       ila
                                                         nd

c
rim
  ina
    lli
      ab
       il
        it
         y.I
           nad
             dit
               ion
                 ,manyo
                      fhi
                        sco
                          ‑co
                            nsp
                              ira
                                tor
                                  san
                                    dno
                                      min
                                        eesl
                                           ack
                                             edh
                                               isa
                                                 bil
                                                   ityt
                                                      ofu
                                                        nd

ag
 lob
   all
     ega
       lde
         fen
           sew
             ithb
                ill
                  ion
                    sini
                       ll‑
                         got
                           tenw
                              eal
                                th,a
                                   ndt
                                     hus
                                       ,manyp
                                            lea
                                              dedg
                                                 uil
                                                   tyi
                                                     ncr
                                                       imi
                                                         nal

p
roc
  eed
    ing
      sorc
         oop
           era
             tedi
                nci
                  vi
                   lpr
                     oce
                       edi
                         ngsr
                            ela
                              tedt
                                 oAb
                                   lya
                                     zovst
                                         hef
                                           tfromBTA.

     5
     1.    F
           aci
             ngg
               lob
                 alf
                   ree
                     zin
                       gan
                         dre
                           cei
                             ver
                               shi
                                 por
                                   der
                                     s,a
                                       ndw
                                         ithi
                                            ncr
                                              eas
                                                ing
                                                  lyfewa
                                                       ll
                                                        ie
                                                         s,

Ablyazovt
        urn
          edt
            ohi
              sso
                n‑i
                  n‑l
                    aw,I
                       lya
                         sKh
                           rap
                             uno
                               v,t
                                 ohe
                                   lphimm
                                        one
                                          tiz
                                            ean
                                              dla
                                                und
                                                  erk
                                                    eya
                                                      sse
                                                        ts

t
hath
   adn
     ott
       henbeend
              isc
                ove
                  redbyBTAo
                          rth
                            eRe
                              cei
                                ver
                                  s.

     5
     2.    A
           bly
             azo
               v'sr
                  eli
                    anc
                      eonI
                         lya
                           swasb
                               ase
                                 donmoret
                                        hanj
                                           ustt
                                              hem
                                                arr
                                                  iag
                                                    ebe
                                                      twe
                                                        en

I
lya
  san
    dAb
      lya
        zovsd
            aug
              hte
                r,M
                  adi
                    na;Ablyazovhadworkedw
                                        ithI
                                           lya
                                             ssp
                                               are
                                                 nts
                                                   ,Vi
                                                     kto
                                                       r

Khrapunova
         ndL
           eil
             aKhrapunova(
                        alo
                          ngw
                            ithl
                               lya
                                 s,t
                                   he KhrapunovF
                                               ami
                                                 ly）f
                                                    ormoret
                                                          hana

d
eca
  det
    oen
      ric
        hth
          ems
            elv
              est
                hro
                  ughar
                      ang
                        eofw
                           ron
                             gfu
                               lsc
                                 hem
                                   es.




                                  1
                                  1
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 16 of 65


      Case1:19‑cv‑02645AJN‑KHP Document1 F
                      鴫                  ile
                                           d03/25/19 Page15o
                                                           f61



 D.   AidedbyAblyazov,t
                      heKhrapuuovFamilyEmbezzledandLaundered丸信l
                                                              lio
                                                                ns.

      5
      3.    V
            ikt
              orKhrapunovbecame akim（m
                                     ayo
                                       r)oft
                                           heC
                                             ityofAlmatyi
                                                        nora
                                                           bou
                                                             tJu
                                                               ne

 1
 997a
    ndr
      ema
        ine
          dint
             hatp
                osi
                  tio
                    nun
                      tila
                         ppr
                           oxi
                             mat
                               elyDecember2
                                          004
                                            .Pr
                                              iort
                                                 obecomingmayor

 ofA
   lma
     ty,V
        ikt
          orh
            adb
              eenK
                 aza
                   khs
                     tan
                       'sM
                         ini
                           ste
                             rofE
                                ner
                                  gy.

      5
      4.    Atthet
                 imeV
                    ikt
                      ort
                        ooko
                           ffi
                             cea
                               sma
                                 yor
                                   ,Almatywast
                                             hen
                                               ati
                                                 onsf
                                                    orm
                                                      erc
                                                        api
                                                          tal

 a
 ndl
   arg
     estc
        itya
           ndh
             eldenormousp
                        ubl
                          ica
                            sse
                              tst
                                hatweret
                                       obep
                                          riv
                                            ati
                                              zeda
                                                 spa
                                                   rtofK
                                                       aza
                                                         khs
                                                           tans

 t
 ran
   sit
     ionfromas
             tat
               e‑r
                 uncommunistm
                            ode
                              l.R
                                esp
                                  ons
                                    ibi
                                      lit
                                        yfo
                                          rov
                                            ers
                                              eei
                                                ngt
                                                  hi
                                                   spr
                                                     iva
                                                       tiz
                                                         ati
                                                           on

 programi
        nAlmatywasv
                  est
                    edi
                      nth
                        eof
                          fic
                            eoft
                               hem
                                 ayo
                                   r.

      5
      5.   B
           efo
             reV
               ikt
                 orKhrapunovassumedt
                                   heo
                                     ffi
                                       ceoft
                                           hemayorofAlmatyhet
                                                            oo
                                                             ラka
                                                               n

 o
 athofo
      ffi
        cet
          oobeyt
               hec
                 ons
                   tit
                     uti
                       ona
                         ndl
                           awso
                              fKa
                                zak
                                  hst
                                    an. Amongo
                                             the
                                               rth
                                                 ing
                                                   s,hee
                                                       xpr
                                                         ess
                                                           ly

 andi
    mpl
      ied
        lyp
          rom
            ise
              dth
                athewouldu
                         pho
                           ldh
                             isf
                               idu
                                 cia
                                   ryd
                                     uti
                                       est
                                         oth
                                           epe
                                             opl
                                               eofA
                                                  lma
                                                    ty,would

 h
 ono
   rhi
     sob
       lig
         ati
           ont
             opr
               ovi
                 deh
                   one
                     sts
                       erv
                         ice
                           s,a
                             ndwouldn
                                    otc
                                      onv
                                        ertmoney,p
                                                 rop
                                                   e1t
                                                     y,o
                                                       ras
                                                         set
                                                           s

 b
 elo
   ngi
     ngt
       oth
         eCi
           tyofAlmatyf
                     orh
                       isownu
                            seo
                              rth
                                atofh
                                    isf
                                      ami
                                        ly,f
                                           rie
                                             nds
                                               ,ora
                                                  sso
                                                    cia
                                                      tes
                                                        .

      5
      6.   I
           nre
             ali
               ty,workingw
                         ithh
                            isf
                              ami
                                lymembersa
                                         ndA
                                           bly
                                             azo
                                               v,V
                                                 ikt
                                                   ora
                                                     lmo
                                                       st

i
mme
  dia
    tel
      ybe
        ganam
            ult
              i‑y
                earschemet
                         oen
                           ric
                             hhi
                               mse
                                 lfa
                                   ndh
                                     isf
                                       ami
                                         lyt
                                           hro
                                             ught
                                                hea
                                                  bus
                                                    eofh
                                                       is

p
osi
  tio
    nasm
       ayo
         r.

      5
      7.   V
           ikt
             orr
               epe
                 ate
                   dlyands
                         yst
                           emi
                             cal
                               lyu
                                 sedt
                                    hepowersoft
                                              heo
                                                ffi
                                                  ceoft
                                                      hemayort
                                                             o

t
ran
  sfe
    rpu
      bli
        cas
          set
            stoh
               isf
                 ami
                   lya
                     nd,i
                        npa
                          rti
                            cul
                              ar,t
                                 osh
                                   ellc
                                      omp
                                        ani
                                          esc
                                            ont
                                              rol
                                                ledbyh
                                                     isw
                                                       ife

L
eil
  a,f
    orp
      ric
        est
          hatwereaf
                  rac
                    t10
                      noft
                         hei
                           rfa
                             irv
                               alu
                                 e.V
                                   ikt
                                     ora
                                       ndL
                                         eil
                                           ath
                                             enl
                                               aun
                                                 der
                                                   edt
                                                     he

p
roc
  eed
    soft
       hes
         efr
           aud
             swi
               tht
                 hea
                   idofA
                       bly
                         azo
                           v,t
                             hro
                               ughh
                                  isc
                                    ont
                                      rolo
                                         fBT
                                           ABanka
                                                ndh
                                                  isv
                                                    ast

n
etw
  orkofn
       omi
         nee
           sands
               hel
                 lco
                   mpa
                     nie
                       s.

      5
      8.   Asj
             ustonee
                   xam
                     ple
                       ,ino
                          rab
                            outm
                               id‑
                                 200
                                   3,V
                                     ikt
                                       ora
                                         bus
                                           edh
                                             isp
                                               osi
                                                 tio
                                                   nasmayort
                                                           o

s
el
 l,o
   rdi
     rec
       tth
         esa
           leo
             f,t
               hre
                 ese
                   par
                     atep
                        iec
                          eso
                            fpr
                              ope
                                rtyb
                                   elo
                                     ngi
                                       ngt
                                         oth
                                           eCi
                                             tyofAlmatyt
                                                       o

c
omp
  ani
    esownedbyL
             eil
               afo
                 rle
                   sst
                     hanf
                        ai
                         rma
                           rke
                             tva
                               lue
                                 .WhileV
                                       ikt
                                         ord
                                           ire
                                             cte
                                               dth
                                                 esa
                                                   leo
                                                     fth
                                                       ese


                                   1
                                   2
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 17 of 65


       Case1:19‑cv‑02645‑AJNKHP Document1 F
                                          ile
                                            d03/25/19 Page16o
                                                            f61



 p
 rop
   ert
     iest
        oLe
          ilasc
              omp
                ani
                  esf
                    oracombinedv
                               alu
                                 eofa
                                    ppr
                                      oxi
                                        mat
                                          ely$
                                             1.1m
                                                ill
                                                  ion
                                                    ,2t
                                                      heywere

 p
 rom
   ptl
     yre
       sol
         dbyL
            eil
              atoc
                 omp
                   ani
                     esc
                       ont
                         rol
                           ledbyAblyazovf
                                        ormoret
                                              han$
                                                 14m
                                                   ill
                                                     ion
                                                       ,an
                                                         d

 t
 heni
    ntu
      rnu
        sedbyAblyazovt
                     ode
                       fra
                         udBTAofa
                                ppr
                                  oxi
                                    mat
                                      ely$100m
                                             ill
                                               ion
                                                 .

       5
       9.   Onceo
                bta
                  ine
                    dfromt
                         heC
                           ityo
                              fAl
                                mat
                                  y,t
                                    hes
                                      epr
                                        ope
                                          rti
                                            esweret
                                                  ran
                                                    sfe
                                                      rre
                                                        dth
                                                          rou
                                                            gh

s
hel
  lco
    mpa
      nie
        stoL
           eil
             adi
               rec
                 tly
                   ,an
                     dth
                       enc
                         ont
                           rib
                             ute
                               dbyL
                                  eil
                                    atoa
                                       nen
                                         tit
                                           ysh
                                             eco
                                               ntr
                                                 oll
                                                   ednamed

    B
    uil
      din
        gSe
          rvi
            ce            勺.Oncea
              sCompany"（BSC     ssi
                                  gne
                                    dtoBSC,t
                                           hi
                                            swr
                                              ong
                                                ful
                                                  lyo
                                                    bta
                                                      ine
                                                        dpr
                                                          ope
                                                            rty

wass
   oldf
      ora
        ppr
          oxi
            mat
              ely$
                 14.
                   1mi
                     lli
                       ont
                         oSt
                           roy
                             tek
                               hCompanyLLP（ S
                                            tro
                                              yte
                                                kh）
                                                  ．

       6
       0.   S
            tro
              yte
                khwasowneda
                          ndc
                            ont
                              rol
                                ledbyAblyazovt
                                             hro
                                               ughh
                                                  isn
                                                    omi
                                                      nee
                                                        ,E.
                                                          K.

S
uan
  kul
    ov,whos
          erv
            eda
              sSt
                roy
                  tehsd
                    k ire
                        cto
                          rac
                            tin
                              gatAblyazovsi
                                          nst
                                            rnc
                                              tio
                                                n.S
                                                  tro
                                                    yte
                                                      kht
                                                        hen

t
ran
  sfe
    rre
      dth
        isp
          rop
            ert
              yto BaskI
                      nve
                        stLLP
                            ，ane
                               nti
                                 tya
                                   lsoc
                                      ont
                                        r叫l
                                          edbyA
                                              bly
                                                azo
                                                  v.D
                                                    esp
                                                      ite

h
avi
  ngnoa
      ppa
        ren
          tas
            set
              sot
                hert
                   hant
                      hes
                        eth
                          reep
                             arc
                               elsofl
                                    andw
                                       ron
                                         gfu
                                           llyo
                                              bta
                                                ine
                                                  dfr
                                                    omA
                                                      lma
                                                        ty,

BaskI
    nve
      stwast
           hens
              ubd
                ivi
                  dedamongtwoo
                             the
                               rsh
                                 ellc
                                    omp
                                      ani
                                        esnamed DudarC
                                                     api
                                                       tal

L
imi
  teda
     ndE
       sek
         eLi
           mit
             ed（sometimest
                         ran
                           sli
                             ter
                               ate
                                 das Ye
                                      sse
                                        keL
                                          imi
                                            ted）
                                               ，ag
                                                 ainc
                                                    ont
                                                      rol
                                                        led

byAblyazovsn
           omi
             nee
               s,e
                 achofwhichu
                           sedt
                              hei
                                row
                                  ner
                                    s'h
                                      ips
                                        har
                                          eofBaskI
                                                 nve
                                                   sta
                                                     sco
                                                       lla
                                                         ter
                                                           alt
                                                             o

o
bta
  inl
    oan
      sfr
        omBT
           ABa
             nl王of$
                  50.lm
                      ill
                        iona
                           nd$50m
                                ill
                                  ion
                                    ,re
                                      spe
                                        cti
                                          vel
                                            y.T
                                              hes
                                                eJo
                                                  answ
                                                     ere

p
urp
  ort
    edl
      ytoi
         mpr
           ovet
              hes
                esamet
                     hre
                       epl
                         otsofw
                              ron
                                gfu
                                  llyo
                                     bta
                                       ine
                                         dpr
                                           ope
                                             rty
                                               .Ablyazovu
                                                        sedh
                                                           is

c
ont
  rolofBT
        Atoe
           nsu
             ret
               hes
                 elo
                   answereg
                          ran
                            ted
                              ,bu
                                tth
                                  elo
                                    ane
                                      dfu
                                        ndsfromBT
                                                Aweren
                                                     eve
                                                       r

u
sedt
   oim
     pro
       vet
         hep
           rop
             ert
               iesa
                  ndwerei
                        nst
                          eads
                             pir
                               ite
                                 dawaybyt
                                        hec
                                          ons
                                            pir
                                              ato
                                                rsw
                                                  ith
                                                    oute
                                                       ver

b
ein
  gre
    pai
      d.

       6
       1.   T
            hus
              ,inj
                 ustonecomplexs
                              che
                                me,t
                                   hre
                                     epl
                                       otsofl
                                            andwerep
                                                   urc
                                                     has
                                                       edbyt
                                                           he

KhrapunovF
         ami
           lyf
             orj
               usto
                  ver$
                     1mi
                       lli
                         on es
                           ,r o
                              ldt
                                oAblyazovf
                                         or$14m
                                              ill
                                                ion
                                                  ,andt
                                                      henp
                                                         led
                                                           ged

a
sco
  lla
    ter
      alt
        ode
          fra
            udBT
               A Bankofmoret
                           han$
                              I00m
                                 ill
                                   ion
                                     .



2
       Asc
         onv
           ert
             edf
               romKazakht
                        eng
                          etoU
                             .S.d
                                oll
                                  arsa
                                     tth
                                       enp
                                         rev
                                           ail
                                             i
                                             嗣ngr
                                                at
                                                 es
                                                  .


                                   1
                                   3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 18 of 65


     Case1
         :19cv‑02645‑AJN
                       −・KHP Document1 F
                                       ile
                                         d03
                                           /25
                                             /19 Page17o
                                                       f61



      6
      2.   B
           eca
             useoft
                  hes
                    ean
                      dot
                        herp
                           rio
                             ril
                               li
                                ci
                                 tde
                                   ali
                                     ngs
                                       ,Ab
                                         lya
                                           zovknewh
                                                  eco
                                                    uldc
                                                       ons
                                                         pir
                                                           e

w
itht
   heKhrapunovF
              ami
                lyt
                  oev
                    adet
                       heWorldwideF
                                  ree
                                    zin
                                      gOr
                                        der
                                          swi
                                            tho
                                              utf
                                                earo
                                                   fdi
                                                     sco
                                                       ver
                                                         yor

b
etr
  aya
    l.

E
.     TheKhrapunovFamilyWasI
                           tse
                             lfS
                               ubj
                                 ectt
                                    oAs
                                      setF
                                         ree
                                           zes
                                             .

      6
      3.   I
           nad
             dit
               ion
                 ,memberso
                         fth
                           eKhrapunovF
                                     ami
                                       lyweret
                                             hem
                                               sel
                                                 vess
                                                    ubj
                                                      ectt
                                                         oas
                                                           set

f
ree
  zin
    gre
      str
        ict
          ion
            s,whichf
                   urt
                     heri
                        nce
                          nti
                            viz
                              edthemt
                                    oco
                                      nsp
                                        irew
                                           ithA
                                              bly
                                                azo
                                                  vbyc
                                                     omb
                                                       ini
                                                         ng

t
hei
  rowns
      tol
        ena
          sse
            tsw
              itht
                 hos
                   eofAblyazova
                              ndl
                                aun
                                  der
                                    ingt
                                       hecommingledf
                                                   und
                                                     s.

      6
      4.   I
           nla
             te2
               007
                 ,Vi
                   kto
                     rKhrapunovwast
                                  ipp
                                    edo
                                      fft
                                        hatK
                                           aza
                                             khs
                                               tanl
                                                  awe
                                                    nfo
                                                      rce
                                                        men
                                                          t

a
uth
  ori
    tie
      sha
        dbeguni
              nve
                sti
                  gat
                    ingh
                       isf
                         ina
                           nci
                             ald
                               eal
                                 ing
                                   s.I
                                     nan
                                       tic
                                         ipa
                                           tio
                                             nofp
                                                oss
                                                  ibl
                                                    ecr
                                                      imi
                                                        nal

c
har
  ges
    ,ono
       rab
         outNovember9
                    ,20
                      07,V
                         ikt
                           ora
                             ndL
                               eil
                                 abo
                                   ard
                                     edap
                                        riv
                                          atej
                                             eta
                                               ndf
                                                 led

K
aza
  khs
    tanf
       orS
         wit
           zer
             lan
               d.U
                 lti
                   mat
                     ely oc
                       ，臥r r
                           imi
                             nalc
                                ase
                                  sweref
                                       ile
                                         dag
                                           ain
                                             stV
                                               ikt
                                                 ori
                                                   n

K
aza
  khs
    tanf
       ora
         bus
           eofpowera
                   ndf
                     rau
                       dul
                         enta
                            ct
                             s,a
                               ndono
                                   rab
                                     outJ
                                        uly2
                                           1,2
                                             011
                                               ,ac
                                                 omi
                                                   ‑

o
rde
  reda
     rre
       stwaηantwasi
                  ssu
                    edf
                      orV
                        ikt
                          or.T
                             hro
                               ugh
                                 out2
                                    011a
                                       nd2
                                         012
                                           ,ad
                                             dit
                                               ion
                                                 alc
                                                   har
                                                     ges

wereb
    rou
      ghti
         nKa
           zak
             hst
               ana
                 gai
                   nstmemberso
                             fth
                               eKhrapunovF
                                         ami
                                           lya
                                             ris
                                               ingfromt
                                                      het
                                                        hef
                                                          tof

p
ubl
  icp
    rop
      ert
        yandt
            hel
              aun
                der
                  ingo
                     fre
                       sul
                         tin
                           gfu
                             ndsd
                                uri
                                  ngV
                                    ikt
                                      or'
                                        ste
                                          nur
                                            easm
                                               ayo
                                                 r.

      6
      5.   S
           ubs
             equ
               ent
                 ly,i
                    nmi
                      d‑2
                        012
                          ,th
                            ePu
                              bli
                                cPr
                                  ose
                                    cut
                                      oro
                                        fGenevao
                                               pen
                                                 eda
                                                   n

i
nve
  sti
    gat
      ioni
         ntot
            heKhrapunovF
                       ami
                         lyons
                             usp
                               ici
                                 ono
                                   fvi
                                     ola
                                       tin
                                         gSw
                                           issmoneyl
                                                   aun
                                                     der
                                                       ingl
                                                          aws
                                                            .

TheP
   ubl
     icP
       ros
         ecu
           toro
              fGenevas
                     eiz
                       edf
                         ina
                           nci
                             alandb
                                  ank
                                    ingd
                                       ocu
                                         men
                                           tsando
                                                rde
                                                  redt
                                                     he

f
ree
  zin
    goft
       heKhrapunovFamilysS
                         wis
                           sas
                             set
                               s,i
                                 ncl
                                   udi
                                     nga
                                       cco
                                         unt
                                           she
                                             lda
                                               tSw
                                                 issb
                                                    ank
                                                      s.T
                                                        his

i
nve
  sti
    gat
      ionbyt
           heS
             wis
               sau
                 tho
                   rit
                     iesi
                        son
                          goi
                            ng.




                                   1
                                   4
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 19 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03
                                             /25
                                               /19 Page18o
                                                         f61



 F
 .    AblyazovCon
                spire
                    swithIlya
                            sKhrapunovt
                                      oLaunderS
                                              tol
                                                enFundsT
                                                       rac
                                                         eab
                                                           let
                                                             o
      BTAsI  nv
              estme
                  ntinZhaikmunaiLLP.

      6
      6.    J
            nora
               bou
                 tla
                   te2009‑j
                          usta
                             fte
                               rAb
                                 lya
                                   zovh
                                      adf
                                        ledt
                                           oLo
                                             ndo
                                               n,a
                                                 ndt
                                                   hec
                                                     our
                                                       tst
                                                         her
                                                           e

 h
 adi
   ssu
     edt
       heWorldwideF
                  ree
                    zin
                      gOrders‑Ablyazova
                                      ndI
                                        lya
                                          smeti
                                              nth
                                                eUn
                                                  ite
                                                    dKingdoma
                                                            nd

 a
 gre
   edonaschemet
              ovi
                ola
                  tet
                    heWorldwideF
                               ree
                                 zin
                                   gOr
                                     der
                                       sbyd
                                          isp
                                            osi
                                              ngofc
                                                  ert
                                                    aink
                                                       eya
                                                         sse
                                                           ts

 b
 ene
   fic
     ial
       lyownedbyA
                bly
                  azo
                    v.

      6
      7.    AsJ
              udg
                eWaksmano
                        fth
                          eU.
                            K.c
                              our
                                tla
                                  te
                                   rfo
                                     undwhenh
                                            eha
                                              nde
                                                ddownj
                                                     udg
                                                       men
                                                         t

 a
 gai
   nstI
      lya
        sfo
          r・h
            isr
              olei
                 nth
                   isv
                     erysamec
                            ons
                              pir
                                acy
                                  ,3I
                                    lya
                                      sha
                                        d

            cons
               piredw it
                       hMrA   blyazovtob r
                                         e akthet ermso fanorig
                                                              inal
            fre
              ezingorde
                      ra ndarece
                               ive油i
                                  r  porde
                                         rg ran
                                              teda g
                                                   ains
                                                      tMrA blyazo
                                                                v
            byeffect
                   ingorassi
                           sti
                             ngtheremova
                                       lo rtra
                                             nsferofanumberoffunds
            soastotaketho
                        sef un
                             dsoutoftherea
                                         c hofthefree
                                                    zingord
                                                          eraga
                                                              inst
            MrA blyazova n
                         dt hustoass
                                   isthimine vadingandb re
                                                         akin
                                                            gclear
            cou
              rtorder
                    s.

      6
      8.    Onea
               sse
                 tIl
                   yasa
                      ndA
                        bly
                          azo
                            vco
                              nsp
                                ire
                                  dtom
                                     one
                                       tiz
                                         ean
                                           dla
                                             und
                                               erwas

a
ppr
  oxi
    mat
      ely$440m
             ill
               iont
                  rac
                    eab
                      let
                        oAb
                          lya
                            zovsw
                                ron
                                  gfu
                                    llyo
                                       bta
                                         ine
                                           din
                                             ter
                                               esti
                                                  nam
                                                    ass
                                                      ive
                                                        ly

p
rof
  ita
    blep
       etr
         ole
           umcompanynamed Z
                          hai
                            kmu
                              nai，a
                                  ndwhichi
                                         snowknowna
                                                  s"N
                                                    ost
                                                      rumO
                                                         il

a
ndGasPLC.

      6
      9.    WhenAblyazovbecameC
                              hai
                                m1a
                                  nofBTAi
                                        n2005a
                                             立erT
                                                ati
                                                  she
                                                    vsd
                                                      eat
                                                        h,h
                                                          e

a
ssu
  medc
     ont
       rolo
          far
            ang
              eofi
                 nve
                   stm
                     ent
                       smadew
                            ithBTAsf
                                   und
                                     san
                                       dwh
                                         ichw
                                            eret
                                               husd
                                                  uly

owingt
     oBTA.T
          hisi
             ncl
               ude
                 dani
                    nve
                      stm
                        entofmoret
                                 han$100m
                                        ill
                                          ionofBTAsf
                                                   und
                                                     sin

Z
hai
  kmu
    naiLLP,ap
            art
              ner
                shi
                  pth
                    atownedt
                           her
                             igh
                               tst
                                 oanenormouso
                                            ila
                                              ndg
                                                asf
                                                  ie
                                                   ldi
                                                     nea
                                                       ste
                                                         rn

K
aza
  khs
    tan(
       theZ
          hai
            kmu
              naiI
                 nve
                   stm
                     ent
                       円.AsZ
                        ）  hai
                             kmu
                               naisthen‑CEOp
                                           ubl
                                             icl
                                               yad
                                                 mit
                                                   tedt
                                                      oth
                                                        e



3     Thisac
           tionwasbro
                    ughtin2015i nt
                                 heHighCourtofJus
                                                tic
                                                  e,Busin
                                                        essandP
                                                              rope
                                                                 rty
CourtsofEngl
           anda ndW
                  ales,CommercialCou
                                   rt(QBD),andc apt
                                                  ionedJSCBTABankv.I
                                                                   lya
                                                                     s
Khrapunov,ClaimNo.CL‑
                    2015‑000549.Thejudgmentqu
                                            o t
                                              eda bov
                                                    ewash an
                                                           deddowninor
aboutAugust201
             8 .



                                     1
                                     5
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 20 of 65


     Case1
         :19・cv‑02645‑AJN‑KHP Document1 F
                                        ile
                                          d03/25/19 Page19o
                                                          f61



 O
 rga
   niz
     edCrimea
            ndC
              orr
                upt
                  ionR
                     epo
                       rti
                         ngP
                           roj
                             ect(
                                tlw OCCRP）
                                         ，th
                                           eZl
                                             】ai
                                               kmu
                                                 naiI
                                                    nve
                                                      stm
                                                        ent

 wasmaded
        ur gT
            ati
              she
                v'sp
                   eri
                     odofc
                         ont
                           r叶ofBT
                                A,b
                                  uta
                                    fte
                                      rTa
                                        tis
                                          hevsd
                                              eat
                                                h,A
                                                  bly
                                                    azo
                                                      v

 assumedc
        ont
          roloft
               heZhaikmunaiI
                           nve
                             stm
                               enta
                                  lon
                                    gwi
                                      tht
                                        her
                                          estofBTA.

      7
      0.   BTAsi
               nte
                 rna
                   lac
                     cou
                       nti
                         ngr
                           eco
                             rdsc
                                onf
                                  irmt
                                     hatt
                                        heZhaikmunaiI
                                                    nve
                                                      stm
                                                        entwas

f
und
  edbyBTAt
         hro
           ughas
               eri
                 esofs
                     hel
                       lco
                         mpa
                           nie
                             s,i
                               ncl
                                 udi
                                   ngT
                                     rad
                                       est
                                         ock
                                           .Atl
                                              eas
                                                t$1
                                                  03m
                                                    ill
                                                      ion

   A smoneywast
ofBT          ran
                sfe
                  rre
                    dth
                      rou
                        ghT
                          rad
                            est
                              ocki
                                 n2004t
                                      oZhaikmunaisp
                                                  are
                                                    ntcompanyi
                                                             n

o
rde
  rtof
     undt
        heZhaikmunaiI
                    nve
                      stm
                        ent
                          .

      T
      l.   A
           fte
             rth
               efi
                 rs
                  toft
                     heWorldwideF
                                ree
                                  zin
                                    gOr
                                      der
                                        swasi
                                            mpo
                                              sedi
                                                 nla
                                                   te2
                                                     009
                                                       ,

Ablyazovt
        ask
          edh
            isa
              gen
                tan
                  dcoc
                     ons
                       1ヲi
                        回rat
                           orI
                             lya
                               swi
                                 thm
                                   one
                                     tiz
                                       ingt
                                          heZ
                                            hai
                                              kmu
                                                naiI
                                                   nve
                                                     stm
                                                       ent
                                                         .

Ablyazovd
        ire
          cte
            dIl
              yast
                 oen
                   sur
                     eth
                       att
                         hep
                           roc
                             eed
                               soft
                                  hi
                                   sin
                                     ves
                                       tme
                                         ntwerep
                                               aidt
                                                  oAb
                                                    lya
                                                      zov

p
ers
  ona
    lly
      ,in
        ste
          ado
            fbackt
                 oBTA,whichhadf
                              und
                                edt
                                  hei
                                    nve
                                      stm
                                        ent
                                          .

      7
      2.   Atnot
               imed
                  idAblyazovd
                            isc
                              los
                                ehi
                                  sin
                                    ter
                                      esti
                                         nth
                                           eZh
                                             aik
                                               mun
                                                 aiI
                                                   nve
                                                     stm
                                                       entt
                                                          o

BTAo
   rit
     sco
       uns
         el,o
            rtot
               heR
                 ece
                   ive
                     rsa
                       tKPMG.

      7
      3.   Asr
             epo
               1te
                 dbyt
                    heOCCRP,b
                            etw
                              een2
                                 011a
                                    nd2
                                      012
                                        ,Il
                                          yasm
                                             one
                                               tiz
                                                 edA
                                                   bly
                                                     azvs
                                                       o

i
nte
  res
    tint
       heZhaikmunaiI
                   nve
                     stm
                       entw
                          itht
                             hea
                               idofZhaikmunaisCEO,u
                                                  lti
                                                    mat
                                                      elye
                                                         xtr
                                                           act
                                                             ing

a
ppr
  oxi
    mat
      ely$440m
             ill
               iona
                  sre
                    cou
                      pme
                        ntoft
                            heZ
                              hai
                                l《munaiI
                                       nve
                                         stm
                                           ent(
                                              her
                                                ein
                                                  aft
                                                    er,t
                                                       he

 S
 tol
   enFunds）
          ．

      7
      4.   Asr
             epo
               rte
                 dbyt
                    heOCCRP,t
                            heS
                              tol
                                enFundswerew
                                           ire
                                             dfr
                                               omtwos
                                                    hel
                                                      l

c
omp
  ani
    esc
      ont
        rol
          le                ，S
            dbyZhaikmunaisCEO a
                              rtf
                                iel
                                  dLt
                                    dan
                                      dCl
                                        are
                                          mon
                                            tLd，t
                                              t oac
                                                  cou
                                                    ntsa
                                                       t

FBMEBank（FBME
            ）int
               henameof"
                       Nor
                         the
                           rnS
                             easW
                                ate
                                  rag
                                    e"（NSW）
                                          ， whichwasa




                                   1
                                   6
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 21 of 65


     Case1
         :19
           ‑cv02645‑AJt¥
                       トKHP Document1 F
                                      ile
                                        d03/25/19 Page20o
                                                        f61



 S
 eyc
   hel
     les
       ‑in
         cor
           por
             ate
               dsh
                 ellcompanyc
                           ont
                             rol
                               ledbyI
                                    lya
                                      sKh
                                        rap
                                          uno
                                            v.4

      7
      5.    Att
              het
                imeo
                   fth
                     eset
                        ran
                          sfe
                            rsoft
                                heS
                                  tol
                                    enF
                                      und
                                        s,FBMEh
                                              adl
                                                ongb
                                                   eenknowna
                                                           s

 af
  ina
    nci
      ali
        nst
          itu
            tio
              nca
                ter
                  ingt
                     omoneyl
                           aun
                             der
                               ersa
                                  ndi
                                    nte
                                      rna
                                        tio
                                          nalc
                                             rim
                                               ina
                                                 ls.J
                                                    n20
                                                      14,FBME

wasd
   esi
     gna
       teda f
            ore
              ignf
                 ina
                   nci
                     ali
                       nst
                         itu
                           tio
                             nofp
                                rim
                                  arymoneyl
                                          aun
                                            der
                                              ingc
                                                 onc
                                                   ern
                                                     "an
                                                       d

e
ffe
  cti
    vel
      ybannedfromt
                 hel
                   egi
                     tim
                       atei
                          nte
                            rna
                              tio
                                nalf
                                   ina
                                     nci
                                       als
                                         yst
                                           embyt
                                               heF
                                                 ina
                                                   nci
                                                     alC
                                                       rim
                                                         es

E
nfo
  rce
    men
      tNetwork（FinCEN
                    ）oft
                       heU
                         .S.D
                            epa
                              rtm
                                entoft
                                     heT
                                       rea
                                         sur
                                           y,ad
                                              eci
                                                sio
                                                  n

s
ubs
  equ
    ent
      lyd
        esc
          rib
            e       sa d
             dbyFBMEa  eat
                         hse
                           nte
                             nce
                               .

      7
      6.    TheS
               tol
                 enFundsweret
                            henmovedt
                                    hro
                                      ughas
                                          eri
                                            eso
                                              fsh
                                                ellcompanya
                                                          cco
                                                            unt
                                                              s

i
nsi
  deo
    fFBMEbyaD
            uba
              i‑b
                ase
                  dfi
                    nan
                      cia
                        lad
                          vis
                            ert
                              oth
                                eco
                                  nsp
                                    ira
                                      tor
                                        s,E
                                          eshA
                                             gga
                                               rwa
                                                 l.Once

washedt
      hro
        ught
           hisc
              hai
                nofs
                   hel
                     lco
                       mpa
                         nie
                           s,t
                             heS
                               tol
                                 enFundswered
                                            ivv
                                              iedupa
                                                   ndw
                                                     ire
                                                       dou
                                                         tof

FBMEt
    obel
       aun
         der
           eda
             cro
               sss
                 eve
                   ralj
                      uri
                        sdi
                          cti
                            ons
                              ,in
                                clu
                                  din
                                    gth
                                      eUn
                                        ite
                                          dSt
                                            ate
                                              s.P
                                                ubl
                                                  icr
                                                    epo
                                                      rti
                                                        ng

byt
  heOCCRPr
         eve
           ale
             dkeyp
                 art
                   soft
                      hisl
                         aun
                           der
                             ingp
                                roc
                                  ess
                                    :




4     Assetfo
            rthinparagr
                      ap h67a b
                              ove,Ily
                                    asKhrapunovhasalr
                                                    eadybeenfoundli
                                                                  ableforh
                                                                         is
rol
  einthi
       sconspi
             racy,andBTAh  asbeenawardedjudgmentaga
                                                  inst
                                                     ,himinth
                                                            eU .K.co
                                                                   urts.
BTAiss eek
         ingtodomesti
                    catethisjudgmentinr
                                      elat
                                         edproce
                                               edin
                                                  gs.I l
                                                       yas
                                                         ,Vikto
                                                              rK hr
                                                                  ap uno
                                                                       v,
andMukhtarAblyazovarealsocurre
                             ntlydefe
                                    ndan
                                       tsinC i
                                             tyofAlmαt
                                                     y,etanov
                                                            .Ab~yazov, e
                                                                       tal
                                                                         .,
No.15‑cv5345(S.D.N.Y
                   .)( N
                       a th
                          an,J.)
                               .


                                    1
                                    7
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 22 of 65



                                             8{




バ
［
！ lUBdA
      OUO
        Cfo
          J4)
            1~lflJO S
                    .1
                     gq山 gw正qpguMOpunS
                                     B反日正qP
                                          gl!
                                            OJl
                                              UOC
                                                JSUMl
                                                    lII
                                                      ffl
                                                        IA•（“llヨG1JA,,)

    ベUBdU!O:‑Jl
              JヨG
                'II
                  J¥,
                    ,pgm
                       ちui
                         C1r
                           ndm
                             oつg
                               jQ可S
                                  JJOl
                                     lB
                                      !l
                                       ll
                                        J山 1
                                           JU1
                                             Jd1
                                               Jql
                                                 JnO
                                                   Jll・
                                                     ( r
                                                       n1！
                                                         n    父I
                                                         。μBdl！ !山 信 丘

  A
  Oll
    nd即 l
        !)
         Igq
           lJOg
              soq
                lll！
                  (品pg
                     181    正I
                       q山 山0：
                            ） ！
                              包μBdl
                                  (g
                                   l(
                                    l;}
                                      J;}
                                        Mspundl
                                              l<
                                               )(
                                                Ol
                                                 S:;
                                                   iq
                                                    J,                   ・u




                                                               .
                                                               .
                                                               ,'
                                                                >
                                                                :..争

     4け            ,
                   ,
                   .
                   ,,
                                        字




                                             容
                                    今




                                                               ~·’マ日~＝

                                                               ,
                                                               ￡/
                                                                (t（
                                                                  ）嘉一
                                             I
                                             I       実 制 叫S
                                                                   議
                                                                   議卒
                                                     P巷U o
                                                    )V=ta昨 同




        す
        均等ff
           i
           で閉
        そ企；織

  d
  H:>
    '.O嶺
      )        自t,H.tt~IHM同務、   間抑止を品川向凶器援        唱え』終処、J
                                                        ，品
                                                         。て3    。
                                                                1
                                                                d号＂
                                                                  ＂.t
                                                                    r
                                                                    .
                                                                    .
                                                                    ,.
                                                                     .




三：~~：~＂ i ,t~，~~u~＞＆！＇.~！＝山村山？？？河内仁〓ムj
   τ9』oi
       :zaBEd 6  ／εop
              τ／S（
                 ，  a1  :i
                     1ゴ i uawmoa dH>t‑NrV‑S179ZO田八J‑6τ ：
                                                       τ8SB:)
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 23 of 65


     Case1:19‑cv‑02645AJN‑KHP Document1 F
                      酬                 ile
                                          d03
                                            /25
                                              /19 Page22o
                                                        f61



      7
      8.    VILDERr
                  ece
                    ive
                      datl
                         eas
                           t$9
                             5.8m
                                ill
                                  ioni
                                     nSt
                                       ole
                                         nFu
                                           ndsf
                                              romNSWi
                                                    ntr
                                                      ans
                                                        fer
                                                          s

 b
 etw
   eena
      cco
        unt
          she
            ldbye
                ache
                   nti
                     tya
                       tFBMEB
                            ank
                              .

      7
      9.   Toe
             ffe
               ctt
                 het
                   ran
                     sfe
                       roft
                          heS
                            tol
                              enF
                                und
                                  sou
                                    tsi
                                      deo
                                        fth
                                          eWorldwideF
                                                    ree
                                                      zin
                                                        g

 O
 rde
   rs,a
      ndt
        oav
          oidt
             hea
               sse
                 tft
                   ・ee
                     zesa
                        gai
                          nsth
                             isownf
                                  ami
                                    ly,l
                                       lya
                                         smovedt
                                               heS
                                                 tol
                                                   enF
                                                     und
                                                       s

 t
 hro
   ugha
      cco
        unt
          satFB
              恥1Ei
                 nth
                   enameo
                        fGennadyP
                                ete
                                  lin
                                    ,an
                                      oth
                                        err
                                          ela
                                            tio
                                              nbym
                                                 arr
                                                   iag
                                                     eoft
                                                        he
                                                         圃




 A
 bly
   azo
     van
       dKhrapunovc
                 lan
                   s.(
                     Pet
                       eli
                         nss
                           teps
                              on,D
                                 imi
                                   triK
                                      udr
                                        yas
                                          hov
                                            ,ha
                                              dma
                                                rri
                                                  edI
                                                    lya
                                                      s

 Khrapunovss
           is
            te
             r,E
               lvi
                 ra.
                   )Ata
                      llt
                        ime
                          s,h
                            owe
                              ver
                                ,Il
                                  yash
                                     ims
                                       elfr
                                          eta
                                            ine
                                              dco
                                                ntr
                                                  olo
                                                    fth
                                                      eSt
                                                        ole
                                                          n

F
und
  s,a
    cti
      nga
        tAblyazovsd
                  ire
                    cti
                      on.

      8
      0.   P
           ete
             linhadb
                   eens
                      ecr
                        eta
                          ryt
                            oVi
                              kto
                                rChemomyrdin,t
                                             hef
                                               orm
                                                 erp
                                                   rim
                                                     emi
                                                       nis
                                                         tero
                                                            f

t
heR
  uss
    ianF
       ede
         rat
           ion
             ,an
               dwasw
                   ide
                     lyi
                       mpl
                         ica
                           tedi
                              nac
                                tso
                                  fco
                                    rru
                                      pti
                                        oni
                                          nth
                                            eRu
                                              ssi
                                                an

g
ove
  rnm
    ent
      .Un
        lik
          eAblyazova
                   ndt
                     heKhrapunovF
                                ami
                                  ly,h
                                     owe
                                       ver
                                         ,Pe
                                           tel
                                             inwasn
                                                  ots
                                                    ubj
                                                      ectt
                                                         o

a
nya
  sse
    tfr
      eez
        esa
          tth
            eti
              me,a
                 ndt
                   huswasI
                         lya
                           ssb
                             esto
                                pti
                                  onf
                                    orl
                                      aun
                                        der
                                          ingt
                                             heS
                                               tol
                                                 enF
                                                   und
                                                     s.

G.    I
      lya
        sKhrapunovTurnedt
                        oFe
                          lixSat
                               er,aLong‑TimeA
                                            sso
                                              cia
                                                teo
                                                  fth
                                                    eKhrapunov
      F
      amily
          ,toHelpLaundert
                        heS
                          tole
                             nF un
                                 ds.

      8
      1.   A
           fte
             rsu
               cce
                 ssf
                   ull
                     ymo
                       net
                         izi
                           ngt
                             heZ
                               hai
                                 kmu
                                   naiI
                                      nve
                                        stm
                                          ent
                                            ,ll
                                              yasn
                                                 eed
                                                   edt
                                                     ola
                                                       und
                                                         er

t
hen
  ear
    ly$440m
          ill
            ioni
               nSt
                 ole
                   nFundso
                         uto
                           fFBME,w
                                 ith
                                   outa
                                      ler
                                        tin
                                          gBTAo
                                              rth
                                                eco
                                                  urt
                                                    ‑

a
ppo
  int
    edR
      ece
        ive
          rs,a
             llw
               hil
                 eAblyazovr
                          ema
                            ine
                              dsu
                                bje
                                  ctt
                                    oth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        san
                                                          d

I
lya
  ssownf
       ami
         lywass
              ubj
                ectt
                   oas
                     setf
                        ree
                          zesi
                             nSw
                               itz
                                 erl
                                   and
                                     .

      8
      2.   Todos
               o,I
                 lya
                   stu
                     rne
                       dtoal
                           ong
                             tim
                               efr
                                 ien
                                   doft
                                      heKhrapunovF
                                                 ami
                                                   lywhoh
                                                        ad

e
xte
  nsi
    vee
      xpe
        rie
          ncew
             itho
                rga
                  niz
                    edc
                      rim
                        ean
                          dmoneyl
                                aun
                                  der
                                    ing
                                      :Fe
                                        lixS
                                           ate
                                             r.

      8
      3.   F
           eli
             xSa
               terwasb
                     orni
                        nth
                          eSo
                            vie
                              tUniononMarch2
                                           ,19
                                             66.WhenS
                                                    ate
                                                      rwase
                                                          igh
                                                            t

y
ear
  sol
    d,h
      isf
        ami
          lyl
            ef
             tth
               eSo
                 vie
                   tUniona
                         ndmovedt
                                oBr
                                  igh
                                    tonB
                                       eac
                                         hinB
                                            roo
                                              kly
                                                n,NewY
                                                     ork
                                                       .

     8
     4.    A
           fte
             rse
               ttl
                 ingi
                    nth
                      eUn
                        ite
                          dSt
                            ate
                              sSa
                                tersf
                                   ラath
                                      er,M
                                         ikh
                                           ailS
                                              hef
                                                ero
                                                  vsk
                                                    y,r
                                                      epo
                                                        rte
                                                          dly

workedf
      orn
        oto
          rio
            usc
              rim
                ebo
                  ssScmionM
                          ogi
                            lev
                              icho
                                 fth
                                   eRu
                                     ssi
                                       anM
                                         afi
                                           a.I
                                             n20
                                               00,S
                                                  hef
                                                    er



                                   1
                                   9
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 24 of 65


     Case1
         :19‑cv02645
                開  ・・AJN‑KHP Document1 F
                                       ile
                                         d03/25/19 Page23o
                                                         f61



 p
 lea
   dedg
      uil
        tyt
          oex
            tor
              tin
                gmoneyfromanumbero
                                 fsm
                                   allb
                                      usi
                                        nes
                                          sesi
                                             nBr
                                               igh
                                                 tonB
                                                    eac
                                                      h.

      8
      5.   I
           nth
             e19
               80s
                 ,Sa
                   terd
                      rop
                        pedo
                           utofP
                               aceU
                                  niv
                                    ers
                                      ityt
                                         oworka
                                              sac
                                                old
                                                  ‑ca
                                                    lle
                                                      ratt
                                                         he

BearSteamsi
          nve
            stm
              entf
                 irm
                   .Sa
                     ters
                        ubs
                          equ
                            ent
                              lyworkeda
                                      tanumberofW
                                                allS
                                                   tre
                                                     etb
                                                       rok
                                                         era
                                                           ge

 f
 irm
   s,a
     nda
       cco
         rdi
           ngt
             oal
               ong
                 tim
                   eas
                     soc
                       iat
                         e,S
                           alL
                             aur
                               ia,S
                                  ate
                                    rde
                                      vel
                                        ope
                                          dar
                                            epu
                                              tat
                                                iona
                                                   sas
                                                     ly

 s
 ale
   sma
     nan
       dre
         gul
           ara
             tte
               nde
                 eofc
                    ele
                      bri
                        typ
                          art
                            ies
                              .

      8
      6.   I
           n19
             91,S
                ate
                  rra
                    naf
                      ouloft
                           hel
                             awf
                               ort
                                 hef
                                   ir
                                    stt
                                      imewhenh
                                             eas
                                               sau
                                                 lte
                                                   dar
                                                     iva
                                                       l

c
omm
  odi
    tie
      sbr
        oke
          ratt
             heE
               lRi
                 oGrandeb
                        ara
                          ndr
                            est
                              aur
                                anti
                                   nMidtownM
                                           anh
                                             att
                                               an.W
                                                  hil
                                                    e

a
rgu
  ingw
     itht
        heb
          rok
            er,S
               ate
                 rbr
                   okeo
                      fft
                        het
                          opofam
                               arg
                                 ari
                                   tag
                                     las
                                       san
                                         dth
                                           rus
                                             tth
                                               eja
                                                 gge
                                                   dst
                                                     em

i
ntot
   heb
     rok
       ersf
          ace
            ;th
              evi
                cti
                  mre
                    cei
                      vedo
                         ver1
                            00s
                              tit
                                che
                                  san
                                    dsu
                                      ffe
                                        redl
                                           ast
                                             ingn
                                                erv
                                                  eda
                                                    mag
                                                      e.

S
ate
  rwasc
      onv
        ict
          edofa
              ssa
                ultands
                      erv
                        edf
                          ift
                            eenmonthsi
                                     npr
                                       iso
                                         n. Asar
                                               esu
                                                 lto
                                                   fth
                                                     eco
                                                       nvi
                                                         cti
                                                           on,

t
heN
  ati
    ona
      lAs
        soc
          iat
            ionofS
                 ecu
                   rit
                     iesD
                        eal
                          ersr
                             esc
                               ind
                                 edS
                                   ate
                                     1乍 b
                                        rok
                                          era
                                            gel
                                              ice
                                                nsea
                                                   nde
                                                     ffe
                                                       cti
                                                         vel
                                                           y

b
ann
  edhimfroms
           ell
             ings
                ecu
                  rit
                    ies
                      .

      8
      7.   F
           oll
             owi
               ngh
                 isr
                   ele
                     asefromp
                            ris
                              oni
                                n19
                                  95,S
                                     ate
                                       rwentt
                                            oworkf
                                                 orS
                                                   tat
                                                     eSt
                                                       ree
                                                         t

C
api
  talP
     art
       ner
         s,whereh
                e,L
                  aur
                    ia,a
                       ndt
                         hei
                           rpa
                             rtn
                               ersi
                                  mme
                                    dia
                                      tel
                                        yla
                                          unc
                                            heda
                                               nil
                                                 li
                                                  ctpumpa
                                                   i    nd‑

dumpschemet
          hatd
             efr
               aud
                 edu
                   nsu
                     spe
                       cti
                         ngi
                           nve
                             sto
                               rsofmoret
                                       han$40m
                                             ill
                                               ion
                                                 .Du
                                                   rin
                                                     gth
                                                       ist
                                                         ime
                                                           ,

S
ate
  ran
    dhi
      sas
        soc
          iat
            esr
              epo
                rte
                  dlyr
                     eli
                       edont
                           hei
                             rco
                               nta
                                 ctsi
                                    nor
                                      gan
                                        ize
                                          dcr
                                            imet
                                               opr
                                                 ovi
                                                   de

p
rot
  ect
    iona
       nds
         ett
           led
             isp
               ute
                 swi
                   tho
                     the
                       ror
                         gan
                           ize
                             dcr
                               imeg
                                  rou
                                    psr
                                      unn
                                        ings
                                           imi
                                             la       ふdump
                                               rpump‑an

s
che
  mes
    .

      8
      8.   I
           n19
             98,lawe
                   nfo
                     rce
                       men
                         tof
                           fic
                             ial
                               sse
                                 arc
                                   hedau
                                       nitr
                                          ent
                                            edbyS
                                                ate
                                                  rataM
                                                      anh
                                                        att
                                                          an

MiniS
    tor
      agei
         nSoHoa
              fte
                rSa
                  terf
                     ail
                       edt
                         opayr
                             en
                              t.I
                                nth
                                  elo
                                    cke
                                      r,l
                                        awe
                                          nfo
                                            rce
                                              men
                                                tfo
                                                  undf
                                                     ire
                                                       arm
                                                         s

andd
   ocu
     men
       tsd
         eta
           ili
             ngt
               hepump‑and‑dumps
                              toc
                                ksc
                                  hem
                                    e,a
                                      swe
                                        lla
                                          sin
                                            for
                                              mat
                                                iononar
                                                      ang
                                                        eof

o
ffs
  hor
    eac
      cou
        ntsh
           eldbyS
                ate
                  ran
                    dhi
                      sco・c
                          ons
                            pir
                              ato
                                rsi
                                  nth
                                    esc
                                      hem
                                        e.Soont
                                              her
                                                eaf
                                                  ter
                                                    ,Sa
                                                      ter

p
lea
  dedg
     uil
       tyt
         ora
           cke
             tee
               rin
                 gan
                   dag
                     ree
                       dtos
                          erv
                            easag
                                ove
                                  rnm
                                    enti
                                       nfo
                                         rma
                                           nti
                                             nex
                                               cha
                                                 ngef
                                                    or




                                  20
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 25 of 65


      Case1
          :19cv‑02645AJN‑KHP Document1 F
              四       自                ile
                                         d03/25/19 Page24o
                                                         f61



 l
 eni
   enc
     y,r
       epo
         rte
           dlyp
              rov
                idi
                  ngi
                    nfo
                      rma
                        tio
                          nonh
                             isc
                               o・c
                                 ons
                                   pir
                                     ato
                                       rsi
                                         nth
                                           epump‑anddumpscheme
                                                            伺




 a
 ndab
    roa
      dra
        ngeofi
             nte
               lli
                 gen
                   cec
                     ull
                       edfromh
                             isn
                               etw
                                 orko
                                    fcr
                                      imi
                                        nalc
                                           ont
                                             act
                                               s. Asac
                                                     ons
                                                       equ
                                                         enc
                                                           e

 ofh
   isc
     oop
       era
         tio
           n,S
             ate
               r乍 s
                  ent
                    enc
                      ingf
                         ort
                           her
                             ack
                               ete
                                 eri
                                   ngc
                                     onv
                                       ict
                                         ionwasd
                                               ela
                                                 yedf
                                                    orn
                                                      ear
                                                        lya

 d
 eca
   de,a
      ndt
        hee
          nti
            red
              ock
                etf
                  orh
                    isc
                      rim
                        ina
                          lco
                            nvi
                              cti
                                onr
                                  ema
                                    ine
                                      dse
                                        ale
                                          d.

      8
      9.    J
            n19
              99,b
                 arr
                   吋froms
                        ell
                          ings
                             ecu
                               rit
                                 iesa
                                    ndw
                                      ithtwof
                                            elo
                                              nyc
                                                onv
                                                  ict
                                                    ion
                                                      s,S
                                                        ate
                                                          r

 s
 hif
   tedh
      isf
        ocu
          stor
             eale
                sta
                  te. By2
                        003
                          ,heh
                             adj
                               oin
                                 edB
                                   ayr
                                     oc                   ，
                                                          ワa
                                       kGroupLLC（BayrockLLC

 r
 eale
    sta
      ted
        eve
          lop
            men
              tcompanyf
                      oun
                        dedbyTevfi~ A
                                    rif
                                      .Ar
                                        ifh
                                          adp
                                            rev
                                              iou
                                                slyworkeda
                                                         saS
                                                           ovi
                                                             et

 e
 con
   omi
     sta
       nd,a
          fte
            rth
              een
                doft
                   heColdWar,b
                             uil
                               tse
                                 ver
                                   all
                                     uxu
                                       ryh
                                         ote
                                           lsi
                                             nTurkeya
                                                    nd

 K
 aza
   khs
     tan
       .

      9
      0.    T
            hro
              ugh
                outt
                   hem
                     id‑
                       200
                         0s,BayrockLLCc
                                      ont
                                        inu
                                          edt
                                            ode
                                              vel
                                                opr
                                                  eale
                                                     sta
                                                       tep
                                                         roj
                                                           ect
                                                             s

 a
 cro
   sst
     heU
       nit
         edS
           tat
             es. Oneu
                    nsu
                      cce
                        ssf
                          ulv
                            ent
                              urei
                                 nAr
                                   izo
                                     nal
                                       edt
                                         oac
                                           ivi
                                             lla
                                               wsu
                                                 itf
                                                   ile
                                                     din2007

 a
 gai
   nstBayrockLLC. I
                  nth
                    ats
                      ui
                       t,E
                         rne
                           stMennes,ownerofCamelb
                                                ackP
                                                   laz
                                                     aDe
                                                       vel
                                                         opm
                                                           ent
                                                             ,

 a
 lle
   gedt
      hatS
         ate
           rha
             dth
               rea
                 ten
                   e oe
                    dt l
                       ect
                         ric
                           all
                             ysh
                               ock[Menness
                                         ]te
                                           sti
                                             cle
                                               s,c
                                                 uto
                                                   ff[Menness
                                                            ]

 l
 egs
   ,an
     dle
       ave[
          Men
            nes
              ]de
                adi
                  nth
                    etr
                      unko
                         fhi
                           sca
                             r. Thes
                                   uitwass
                                         ubs
                                           equ
                                             ent
                                               lys
                                                 ett
                                                   led
                                                     .

      9
      1.   I
           nth
             issamet
                   imep
                      eri
                        od,A
                           rifi
                              ntr
                                odu
                                  cedS
                                     ate
                                       rtoV
                                          ikt
                                            orK
                                              hra
                                                pun
                                                  ov,whowast
                                                           hen

t
hemayoro
       fAl
         mat
           y,a
             ndh
               isw
                 ifeL
                    eil
                      a. Notl
                            onga
                               ft
                                er
                                 ,Sa
                                   tera
                                      lsomett
                                            hei
                                              rso
                                                n,I
                                                  ly
                                                   as
                                                    .Sa
                                                      tera
                                                         nd

t
heKhrapunovF
           ami
             lys
               tar
                 tedt
                    oex
                      plo
                        rep
                          ote
                            nti
                              alb
                                usi
                                  nes
                                    sop
                                      por
                                        tun
                                          iti
                                            esb
                                              etw
                                                eenB
                                                   ayr
                                                     ockLLC

andt
   heKhrapunovF
              ami
                ly.

      9
      2.   Asr
             epo
               rte
                 dbyMcClatchyDC,S
                                ate
                                  ran
                                    dteKhrapunovF
                                      h         ami
                                                  lye
                                                    nli
                                                      ste
                                                        dtl
                                                          】che
                                                             lp

o
famajorU
       .S.l
          awf
            irmt
               ojo
                 int
                   lye
                     sta
                       bli
                         sha
                           nen
                             tit
                               ynamedKazBayB
                                           .V.（KazBay

wasaj
    oin
      tve
        n加r
          ebe
            twe
              enBayrockLLCa
                          ndH
                            elv
                              eti
                                cCa
                                  pit
                                    alS
                                      .A.
                                        ,aS
                                          wis
                                            sen
                                              tit
                                                yco
                                                  ntr
                                                    oll
                                                      edby

t
heKhrapunovF
           ami
             ly.A
                cco
                  rdi
                    ngt
                      oMcClatchyDC,KazBaywasav
                                             ehi
                                               clef
                                                  orS
                                                    ate
                                                      ran
                                                        dth
                                                          e

Khrapunovf
         ami
           lyt
             opu
               rsu
                 ere
                   sou
                     rce
                       ‑ex
                         tra
                           cti
                             oni
                               nve
                                 stm
                                   ent
                                     swh
                                       ileV
                                          ikt
                                            orwast
                                                 heG
                                                   ove
                                                     rno
                                                       rof




                                   2
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 26 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03/25/19 Page25o
                                                           f61



 E
 ast
   ernK
      aza
        khs
          tan
            ,ar
              eso
                urc
                  e‑r
                    ichb
                       utl
                         igh
                           tly
                             予op
                               ula
                                 tedr
                                    egi
                                      ono
                                        fth
                                          eKazakhS
                                                 tep
                                                   pe,a
                                                      nd

 s
 ubs
   equ
     ent
       ly,w
          hil
            ehewasK
                  aza
                    khs
                      tansM
                          ini
                            ste
                              rfo
                                rEmergencyS
                                          itu
                                            ati
                                              ons
                                                .

      9
      3.   D
           uri
             ngV
               ikt
                 or'
                   ste
                     nur
                       eing
                          ove
                            rmη
                              ent
                                ,Sa
                                  tera
                                     ndt
                                       heKhrapunovF
                                                  ami
                                                    lye
                                                      nga
                                                        ged

 i
 nmu
   lti
     pler
        eso
          urc
            ein
              ves
                tme
                  ntsi
                     nKa
                       zak
                         hst
                           an,i
                              ncl
                                udi
                                  ngc
                                    oale
                                       xtr
                                         act
                                           iona
                                              ndo
                                                ild
                                                  ril
                                                    lin
                                                      g

v
ent
  ure
    s.

      9
      4.   N
           eit
             herV
                ikt
                  orn
                    orL
                      eil
                        are
                          por
                            teda
                               nyo
                                 fth
                                   esei
                                      nve
                                        stm
                                          ent
                                            sora
                                               sse
                                                 tst
                                                   oKa
                                                     zak
                                                       hst
                                                         an

t
axandr
     egu
       lat
         orya
            uth
              ori
                tie
                  s,d
                    esp
                      iteV
                         ikt
                           or'
                             set
                               hic
                                 alandl
                                      ega
                                        lob
                                          lig
                                            ati
                                              onst
                                                 odos
                                                    o.

      9
      5.   I
           nfa
             ct
              ,du
                rin
                  gth
                    eti
                      meofh
                          isb
                            usi
                              nes
                                sde
                                  ali
                                    ngsw
                                       ithS
                                          ate
                                            r,V
                                              ikt
                                                ord
                                                  eve
                                                    lop
                                                      eda

r
epu
  tat
    ionf
       orc
         orr
           upt
             iona
                ndi
                  nco
                    mpe
                      ten
                        cea
                          sap
                            ubl
                              ico
                                ffi
                                  cia
                                    l,r
                                      epo
                                        rte
                                          dlys
                                             ave
                                               don
                                                 lybyh
                                                     is

w
ifess
    oci
      alc
        onn
          ect
            ion
              s.Asr
                  epo
                    rte
                      dinad
                          ipl
                            oma
                              ticc
                                 abl
                                   efromt
                                        heU
                                          .S.embassyd
                                                    ate
                                                      dJa
                                                        nua
                                                          ry

1
6,2
  007
    ,re
      gar
        din
          gVi
            kto
              r'st
                 ran
                   sfe
                     rfr
                       omt
                         hep
                           osi
                             tio
                               nofG
                                  ove
                                    rno
                                      rofE
                                         ast
                                           ernK
                                              aza
                                                khs
                                                  tant
                                                     o

M
ini
  ste
    rofEmergencyS
                itu
                  ati
                    ons
                      :

           Givent h
                  att h
                      eMinist
                            ryofEmergencyS i
                                           tuat
                                              ionsi
                                                  sseenasapoli
                                                             tica
                                                                l
           backwa
                t er,Khrapunovsl a
                                 tes
                                   ta pp
                                       ointmenti
                                               sl i
                                                  kel
                                                    yas igntha
                                                             th i
                                                                s
           performanceh a
                        sn o
                           ti mpr
                                oved. Manyo bserv
                                                ersarep u
                                                        zzledasto
           howKhr  叩u nov
                        ,whoi sknownt obequit
                                            ec o
                                               rrup
                                                  t( i
                                                     ndus
                                                        trysourc
                                                               es
           t
           ellpostthatas[ma
                          yor]hedire
                                   ctlysol
                                         ici
                                           tedabrib
                                                  efromad i
                                                          stri
                                                             buto
                                                                r
           inU s
               tK  a
                   m enog
                        orsk),hasmanagedt  ostaying ove
                                                      rnment. His
           wifesr  e
                   portedclosefriend
                                   shipw it
                                          hD arigaN a
                                                    zarbayeva[ th
                                                                e
           daught
                e rofKazakhstansformerPr
                                       eside
                                           nt]mayb eoneexpla
                                                           natio
                                                               n.

      9
      6.   I
           nSeptember2
                     007
                       ,Sa
                         termetAblyazova
                                       tth
                                         eweddingofI
                                                   lya
                                                     sKhrapunova
                                                               nd

MadinaA
      bly
        azo
          va,Ablyazovsd
                      aug
                        hte
                          r. Oni
                               nfo
                                 rma
                                   tio
                                     nan
                                       dbe
                                         lie
                                           f,a
                                             tth
                                               eweddingo
                                                       rsh
                                                         ort
                                                           ly

t
her
  eaf
    ter
      ,Sa
        terbecameawareofAblyazovsm
                                 ult
                                   ibi
                                     lli
                                       on‑
                                         dol
                                           larschemet
                                                    ode
                                                      fra
                                                        udBTA.

      9
      7.   I
           nDecember2
                    007
                      ,Th
                        eNewY
                            orkT
                               ime
                                 spu
                                   bli
                                     she
                                       dana
                                          rti
                                            cled
                                               eta
                                                 ili
                                                   ngS
                                                     ate
                                                       r's

c
hec
  ker
    edp
      ast
        ,namelyh
               is1993a
                     ssa
                       ultc
                          onv
                            ict
                              ion
                                ,an
                                  dre
                                    ‑su
                                      rfa
                                        cin
                                          gSa
                                            ter
                                              'si
                                                nvo
                                                  lve
                                                    men
                                                      tint
                                                         he

i
lle
  galpump‑and‑dumps
                  toc
                    kschemea
                           ndh
                             ise
                               xte
                                 nsi
                                   vet
                                     ie
                                      stoo
                                         rga
                                           niz
                                             edc
                                               rim
                                                 e.

     9
     8.    Withh
               isi
                 nvo
                   lve
                     men
                       tinBayrockLLCt
                                    ain
                                      tedbyn
                                           ega
                                             tiv
                                               epu
                                                 bli
                                                   cit
                                                     y,S
                                                       ate
                                                         rst
                                                           epp
                                                             ed



                                    22
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 27 of 65


      Case1
          :19CV02645・AJNKHP Document1 F
              回            圃          ile
                                        d03/25/19 Page26o
                                                        f61



 uph
   isb
     usi
       nes
         sde
           ali
             ngsw
                itht
                   heKhrapunovF
                              ami
                                ly,whobyt
                                        henh
                                           adf
                                             ledt
                                                oSw
                                                  itz
                                                    erl
                                                      anda
                                                         fte
                                                           r

 i
 nve
   sti
     gat
       ion
         sofV
            ikt
              orsa
                 bus
                   eofh
                      iso
                        ffi
                          ceswerei
                                 nit
                                   iat
                                     edbyK
                                         aza
                                           khs
                                             tanl
                                                awe
                                                  nfo
                                                    rce
                                                      men
                                                        t

 a
 uth
   ori
     tie
       s.

      9
      9.    S
            hor
              tlyt
                 her
                   eaf
                     ter
                       ,in2
                          008
                            ,BayrockLLCa
                                       nno
                                         unc
                                           edap
                                              art
                                                ner
                                                  shi
                                                    pwi
                                                      tht
                                                        heS
                                                          wis
                                                            s

 DevelopmentGroupS
                 .A.（SDG）
                        ， aS
                           wis
                             sre
                               ale
                                 sta
                                   tee
                                     nti
                                       tyowneda
                                              ndc
                                                ont
                                                  rol
                                                    ledbyI
                                                         lya
                                                           s,a
                                                             nd

 f
 und
   edbyAblyazova
               ndt
                 heKhrapunovF
                            ami
                              ly. BayrockLLCa
                                            ndSDGp
                                                 art
                                                   ner
                                                     edt
                                                       ode
                                                         vel
                                                           opt
                                                             he

 H
 ote
   lDuP
      arci
         nMo
           ntr
             eux
               ,Sw
                 itz
                   erl
                     and
                       ,an
                         dan
                           nou
                             nce
                               dth
                                 att
                                   hetwoc
                                        omp
                                          ani
                                            esp
                                              lan
                                                nedt
                                                   o

 r
 ede
   vel
     opt
       hes
         it
          ein
            tol
              uxu
                ryr
                  esi
                    den
                      ces(
                         theH
                            ote
                              lDuP
                                 arcp
                                    roj
                                      ect）
                                         .Sa
                                           tera
                                              ndt
                                                heKhrapunov

 Familyhadi
          nfa
            ctbeguns
                   eed
                     ingt
                        hep
                          roj
                            ecta
                               rou
                                 nd2006o
                                       r20
                                         07,whent
                                                heyb
                                                   ega
                                                     nne
                                                       got
                                                         iat
                                                           ing

 t
 hea
   cqu
     isi
       tio
         noft
            hes
              it
               ean
                 dot
                   herd
                      eta
                        ils
                          .

      I
      00. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,I
                          lya
                            spa
                              rti
                                cip
                                  ate
                                    dint
                                       hes
                                         eun
                                           law
                                             fuls
                                                che
                                                  mesb
                                                     etw
                                                       een

t
heKhrapunovF
           ami
             ly,S
                ate
                  r,andBayrockLLC. Thew
                                      ebs
                                        iteD
                                           CRe
                                             por
                                               t.o
                                                 rgr
                                                   epo
                                                     rte
                                                       din2017

t
hati
   tha
     d

            obtai
                neda naudiorecordin
                                  gi nwhichthr
                                             eeo fBayrockst opfou
                                                                r
            exec
               utivescanbeh earddiscuss
                                      ingcoalandoi
                                                 lp r
                                                    oject
                                                        si nv
                                                            olvin
                                                                g
            Bayrocka n
                     dS at
                         er,inwhicht hename Khrapunov a ndh i
                                                            ss o
                                                               n"
            arementi
                   oned. Ther e
                              cordingwasmadeinBayrockso ff
                                                         ice
                                                           si nth
                                                                e
            TrumpToweri n2 00
                            8.I nal
                                  ll i
                                     keli
                                        hoo
                                          d,th
                                             er e
                                                fere
                                                   ncesaretoVikto
                                                                r
            Khrapunova n
                       dh i
                          ss onIly
                                 as.

      1
      01. Byt
            hist
               ime
                 ,ho
                   wev
                     er,t
                        heS
                          wis
                            spr
                              essh
                                 adbegunt
                                        oin
                                          ves
                                            tig
                                              atet
                                                 hed
                                                   ubi
                                                     ous

o
rig
  insoft
       hem
         ill
           ion
             sofd
                oll
                  arst
                     hatS
                        ate
                          ran
                            dth
                              eKhrapunovF
                                        ami
                                          lyu
                                            sedt
                                               ofu
                                                 ndSDG,t
                                                       he

H
ote
  lDuP
     arcp
        roj
          ect
            ,ando
                the
                  rKhrapunovF
                            ami
                              lyi
                                nve
                                  stm
                                    ent
                                      s.A
                                        cco
                                          rdi
                                            ngt
                                              opu
                                                bli
                                                  cnews

r
epo
  rtsi
     nla
       te2
         009
           ,Vi
             kto
               rKhrapunovwaso
                            neoft
                                her
                                  ich
                                    estp
                                       eop
                                         lei
                                           nSw
                                             itz
                                               erl
                                                 anda
                                                    tth
                                                      eti
                                                        me,

w
ithaf
    ort
      uneofo
           ver$300m
                  ill
                    ion
                      .Si
                        mil
                          arl
                            y,i
                              n20
                                12,V
                                   ikt
                                     orKhrapunovwasl
                                                   is
                                                    te
                                                     damong

S
wit
  zer
    lan
      ds300r
           ich
             estp
                eop
                  le,w
                     ithaf
                         ort
                           unee
                              sti
                                mat
                                  eda
                                    t$324t
                                         o$432m
                                              ill
                                                ion
                                                  .TheS
                                                      wis
                                                        s

p
res
  sal
    sor
      epo
        rte
          dth
            eal
              leg
                ati
                  onst
                     hatt
                        heKhrapunovF
                                   ami
                                     lyh
                                       ads
                                         tol
                                           ent
                                             hes
                                               efu
                                                 ndsf
                                                    rom



                                    2
                                    3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 28 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03/25/19 Page27o
                                                           f61



 A
 lma
   ty.

      l
      02. Basedont
                 hep
                   rio
                     rve
                       ntu
                         resb
                            etw
                              eenS
                                 ate
                                   ran
                                     dth
                                       eKhrapunovF
                                                 ami
                                                   ly,bynol
                                                          at
                                                           er

 t
 hani
    nora
       rou
         ndl
           at
            e20
              11,I
                 lya
                   sas
                     kedS
                        ate
                          rtoh
                             elphiml
                                   aun
                                     dert
                                        heS
                                          tol
                                            enF
                                              und
                                                s.S
                                                  ate
                                                    rag
                                                      ree
                                                        d,

 a
 ndi
   ndo
     ings
        o,k
          now
            ing
              lyj
                oin
                  edt
                    hee
                      xis
                        tin
                          gco
                            nsp
                              ira
                                cyb
                                  etw
                                    eenAblyazova
                                               ndI
                                                 lya
                                                   stob
                                                      rea
                                                        ch

 t
 heWorldwideF
            ree
              zin
                gOr
                  der
                    s.

      1
      03. Throught
                 hisi
                    ni
                     ti
                      ald
                        isc
                          uss
                            ion
                              ,an
                                data
                                   llt
                                     ime
                                       ssu
                                         bse
                                           que
                                             nt,S
                                                ate
                                                  rwasa
                                                      war
                                                        eoftwo

 k
 eyf
   act
     s：日r
        st
         ,th
           att
             heS
               tol
                 enFundsp
                        rin
                          cip
                            all
                              yco
                                nsi
                                  ste
                                    dofAblyazovsa
                                                sse
                                                  ts,commingledw
                                                               ith

t
hos
  eoft
     heKhrapunovF
                ami
                  ly,whosemembersweres
                                     ubj
                                       ectt
                                          oas
                                            setf
                                               ree
                                                 zin
                                                   gor
                                                     der
                                                       s;a
                                                         nd

s
eco
  nd,t
     hatt
        heWoildwideF
                   ree
                     zin
                       gOr
                         der
                           sfo
                             rba
                               dea
                                 nyd
                                   iss
                                     ipa
                                       tinofAblyazovsa
                                         o           sse
                                                       ts.On

numerouso
        cca
          sio
            ns,I
               lya
                 sto
                   ldS
                     ate
                       ran
                         dot
                           her
                             sth
                               att
                                 hes
                                   our
                                     ceoft
                                         heS
                                           tol
                                             enFundswash
                                                       isf
                                                         ath
                                                           er」




i
nla
  w,A
    bly
      azo
        v,a
          ndt
            hatI
               lya
                 swasi
                     nre
                       gul
                         arc
                           omm
                             uni
                               cat
                                 ionw
                                    ithAblyazova
                                               bou
                                                 tth
                                                   ese

i
nve
  stm
    ent
      s.

      1
      04. S
          ate
            ran
              dIl
                yasn
                   ego
                     tia
                       tedt
                          het
                            erm
                              sofS
                                 atrsi
                                   e nvo
                                       lve
                                         men
                                           t,i
                                             ncl
                                               udi
                                                 ngh
                                                   is

c
omp
  ens
    ati
      onf
        orh
          elp
            ingl
               aun
                 dert
                    heS
                      tol
                        enF
                          und
                            s.I
                              nora
                                 bou
                                   tea
                                     rly2
                                        012
                                          ,Sa
                                            tere
                                               xec
                                                 ute
                                                   da

c
ons
  ult
    inga
       gre
         eme
           ntw
             itht
                heS
                  wis
                    sPr
                      omo
                        tio        ）
                          nGroup（SPG， acompanyowneda
                                                   ndc
                                                     ont
                                                       rol
                                                         led

byI
  lya
    san
      dus
        edt
          ola
            und
              ert
                heS
                  tol
                    enF
                      und
                        s.

      I
      05. OnceI
              lya
                shade
                    nli
                      ste
                        dSa
                          tersa
                              id,hes
                                   oug
                                     htt
                                       ola
                                         und
                                           ert
                                             heS
                                               tol
                                                 enFundst
                                                        hro
                                                          ugh

r
eale
   sta
     tei
       nve
         stm
           ent
             sin
               ,amongo
                     the
                       rpl
                         ace
                           s,t
                             heU
                               nit
                                 edS
                                   tat
                                     es.Oni
                                          nfo
                                            rma
                                              tio
                                                nan
                                                  dbe
                                                    lie
                                                      f,I
                                                        lya
                                                          s

c
hos
  etodos
       oba
         sedonS
              ate
                rsp
                  roc
                    lai
                      mede
                         xpe
                           rti
                             sei
                               nU.
                                 S.r
                                   eale
                                      sta
                                        tem
                                          ark
                                            ets
                                              .

      I
      06. F
          ore
            xam
              ple
                ,ino
                   rab
                     out2
                        005
                          ,BayrockLLCandt
                                        heTrumpO
                                               rga
                                                 niz
                                                   ati
                                                     onh
                                                       ad

p
art
  ner
    edt
      obu
        ildt
           heTrumpSoHo,af
                        ott
                          y‑s
                            ixs
                              tor
                                yho
                                  t
                                  闘ela
                                     ndcondominiumi
                                                  nMa
                                                    nha
                                                      tta
                                                        n,New

Y
ork
  .Du
    rin
      gco
        nst
          ruc
            tio
              noft
                 heTrumpSoHo,BayrockLLCm
                                       ain
                                         tai
                                           nedo
                                              ffi
                                                cesa
                                                   tTrumpTower

i
nMidtownM
        anh
          att
            an.A
               lsoi
                  n20
                    05,t
                       heTrumpO
                              rga
                                niz
                                  ati
                                    onh
                                      ade
                                        nte
                                          redi
                                             ntoao
                                                 ne‑
                                                   yea
                                                     r




                                      24
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 29 of 65


     Case1:19・cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03/25/19 Page28o
                                                           f61




 a
 gre
   eme
     ntw
       ithBayrockLLCt
                    hatgavei
                           tth
                             eex
                               clu
                                 siv
                                   eri
                                     ghtt
                                        oco
                                          nst
                                            ruc
                                              taTrumpI
                                                     nte
                                                       rna
                                                         tio
                                                           nal

 H
 ote
   landToweri
            nMoscow,R
                    uss
                      ia.B
                         efo
                           ret
                             hea
                               gre
                                 eme
                                   ntl
                                     aps
                                       ed,S
                                          ate
                                            rtr
                                              ave
                                                ledt
                                                   oRu
                                                     ssi
                                                       aona

 s
 cou
   tin
     gtr
       ipr
         ela
           tedt
              oth
                epr
                  oje
                    ct.

      1
      07. I
          nora
             bou
               t20I
                  0and2
                      011
                        ,whenI
                             lya
                               san
                                 dSa
                                   terb
                                      ega
                                        ntod
                                           isc
                                             ussl
                                                aun
                                                  der
                                                    ingt
                                                       he

 S
 tol
   enF
     und
       s,S
         ate
           rst
             il
              lhado
                  ffi
                    cesi
                       nTrumpTowerandh
                                     eldh
                                        ims
                                          elfo
                                             u sa S
                                              ta  eni
                                                    orA
                                                      dvi
                                                        sort
                                                           o

           ，andregularlyhandedoutbusinesscardscarryingt
 DonaldTrump                                          hist
                                                         it
                                                          leanda
                                                               ddr
                                                                 ess
                                                                   :


                             ！「玄設~＇..：： t..~F:－.~·~···M·;. P
                                                           .
                                   Ft~LIX H.S~’！＇ Elミ
                                     SHNIORAD¥'ISOllTO
                                       I
                                       ＞りNAl.l>THllMP


                               THETRUMPORGANIZAl.ION
                            725f1Ffl!1¥V ENI JI'• NEW＼   ＇Olt
                                                            K.N
                          Pllm1、1司 I212 ’ 71!>·7211 自• F
                                                       A)i:ti212・9:
                                                                  !501・
                                                                      11
                                           ・                        ・
                                 ：                              慌



                    持1
                     011
                       11.
                         1::•l 917・6
                                   01・
                                     200 .fl E  M.<¥lt.
                                                      :F St¥
                                                           TfこR
                                                              <>i
                                                                TIUJIo
                                                                    M  m;.
                                                                         cc九t
                                                                           』




 T
 his
   ,amongo
         the
           rth
             ing
               s,r
                 ein
                   for
                     cedt
                        hei
                          mpr
                            ess
                              iont
                                 hatS
                                    ate
                                      rwasa
                                          nex
                                            per
                                              tinU
                                                 .S.r
                                                    eale
                                                       sta
                                                         te

 i
 nve
   stm
     ent
       .

      1
      08. S
          ate
            ral
              sohada
                   cce
                     sst
                       onumerouskeyi
                                   ndi
                                     vid
                                       ual
                                         sint
                                            heNewYorkr
                                                     eale
                                                        sta
                                                          te

b
usi
  nes
    scommunity,andu
                  sedt
                     hes
                       eco
                         nta
                           ctsi
                              nfu
                                rth
                                  era
                                    nceoft
                                         hec
                                           ons
                                             pir
                                               acyt
                                                  ola
                                                    und
                                                      ert
                                                        he

S
tol
  enFundsi
         nvi
           ola
             tio
               noft
                  heWorldwideF
                             ree
                               zin
                                 gOr
                                   der
                                     s.

      1
      09. S
          ate
            ran
              dIl
                yaswouldmeeto
                            fte
                              ninNewYorkt
                                        odi
                                          scu
                                            ssd
                                              eta
                                                ilso
                                                   fth
                                                     eir

l
aun
  der
    ings
       che
         mes
           .Amongo
                 the
                   rpl
                     ace
                       s,t
                         hes
                           eme
                             eti
                               ngsb
                                  etw
                                    eenI
                                       lya
                                         sandS
                                             ate
                                               rwouldo
                                                     ccu
                                                       rin

S
ate
  r'so
     ffi
       ces
         .Sa
           tern
              oto
                nlymetw
                      ithl
                         lya
                           sKhrapunovi
                                     nTrumpTowert
                                                odi
                                                  scu
                                                    ssl
                                                      aun
                                                        der
                                                          ing

t
heS
  tol
    enF
      und
        s,b
          uth
            eal
              sop
                ers
                  ona
                    llya
                       rra
                         nge
                           dme
                             eti
                               ngsbetweenI
                                         lya
                                           sandDonaldJ
                                                     .Trumpt
                                                           o

d
isc
  ussp
     oss
       ibl
         ein
           ves
             tme
               nts
                 .(T
                   her
                     eisnos
                          ugg
                            est
                              iont
                                 hate
                                    ith
                                      erI
                                        lya
                                          sorS
                                             ate
                                               rdi
                                                 scl
                                                   ose
                                                     dtoM
                                                        r.

Trumpt
     hei
       ll
        ic
         ito
           rig
             ino
               fth
                 eSt
                   ole
                     nFu
                       nds
                         ,ort
                            hatMr.Trumpe
                                       nga
                                         gedi
                                            nanyi
                                                mpr
                                                  opr
                                                    iet
                                                      y

w
hat
  soe
    veri
       nco
         nne
           cti
             onw
               ithl
                  lya
                    sKhrapunov.
                              )



                                              25
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 30 of 65



         Case1
             :19
               −・cv‑02645‑AJN‑KHP Document1 F
                                            ile
                                              d03/25/19 Page29o
                                                              f61



         1
         10. Amongo
                  the
                    rpr
                      opo
                        sedi
                           nve
                             stm
                               ent
                                 s,S
                                   ate
                                     rco
                                       nsp
                                         ire
                                           dwi
                                             thI
                                               lya
                                                 stoi
                                                    nve
                                                      stt
                                                        heS
                                                          tol
                                                            en

 Fundst
      ode
        vel
          opaTrumpTowerp
                       r吋e
                         cti
                           nRu
                             ssi
                               a,whichS
                                      ate
                                        rha
                                          scl
                                            aim
                                              edwouldh
                                                     aveb
                                                        eena

 h
 ighr
    is
     e
     聞,h
       ighe
          ndd
            eve
              lop
                men
                  tth
                    atc
                      oul
                        dmakeas
                              ign
                                ifi
                                  can
                                    tamountofmoney.

         1
         1I. Oni
               nfo
                 rma
                   tio
                     nan
                       dbe
                         lie
                           f,t
                             hisp
                                roj
                                  ecti
                                     nRu
                                       ssi
                                         awast
                                             hep
                                               rop
                                                 ose
                                                   dTrumpTower

 Moscow.AsS
          ate
            rre
              cen
                tlys
                   tat
                     edt           ，
                       oBuzzFeedNews［m]yi
                                        deawast
                                              ogi
                                                vea$50m
                                                      ill
                                                        ion

 p
 ent
   hou
     set
       oPu
         tina
            ndc
              har
                ge$250m
                      ill
                        ionmoref
                               ort
                                 her
                                   esto
                                      fth
                                        eun
                                          its
                                            .Al
                                              lth
                                                eol
                                                  iga
                                                    rch
                                                      swould

 l
 ineupt
      oli
        vei
          nth
            esameb
                 uil
                   din
                     gasP
                        uti
                          n.

         1
         12. Asp
               artoft
                    hei
                      rfr
                        equ
                          entd
                             isc
                               uss
                                 ion
                                   sab
                                     out
                                       thei
                                          nve
                                            stm
                                              ento
                                                 fth
                                                   eSt
                                                     ole
                                                       nFu
                                                         nds
                                                           ,

 S
 ate
   randI
       lya
         sre
           gul
             arl
               ydi
                 scu
                   sse
                     dth
                       eWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         s,a
                                           swe
                                             lla
                                               sot
                                                 hera
                                                    sse
                                                      tfr
                                                        eez
                                                          ing

o
rde
  rsa
    gai
      nstAblyazova
                 ndt
                   heKhrapunovF
                              ami
                                ly.

         1I
          3. Noto
                nlywasS
                      ate
                        rco
                          nsc
                            iou
                              slyawaret
                                      hatu
                                         nde
                                           rth
                                             eWorldwideF
                                                       ree
                                                         zin
                                                           gOr
                                                             der
                                                               s

Ablyazovsa
         sse
           tsc
             oul
               dno
                 tbed
                    iss
                      ipa
                        ted
                          ,bu
                            tSa
                              tera
                                 lsoa
                                    cti
                                      vel
                                        yas
                                          sis
                                            tedJ
                                               lya
                                                 sKhrapunovi
                                                           n

movingAblyazovsa
               sse
                 tst
                   oev
                     adet
                        heWorldwideF
                                   ree
                                     zin
                                       gOr
                                         der
                                           s.

         1
         14. Fore
                xam
                  ple
                    ,ino
                       rab
                         out2
                            013
                              ,Sa
                                tert
                                   rav
                                     ele
                                       dtoMoscowuponI
                                                    lyssr
                                                      a equ
                                                          estt
                                                             o

s
cou
  tlo
    cat
      ion
        sfo
          rin
            ves
              tme
                ntsoft
                     heS
                       tol
                         enFundsa
                                ndt
                                  oga
                                    the
                                      rin
                                        for
                                          mat
                                            ionf
                                               ord
                                                 isp
                                                   osi
                                                     ngo
                                                       fa

numbero
      fsu
        bst
          ant
            ialr
               eale
                  sta
                    tea
                      sse
                        tsi
                          nMoscowt
                                 hatwereb
                                        ene
                                          fic
                                            ial
                                              lyownedbyA
                                                       bly
                                                         azo
                                                           van
                                                             d

SU吋e
   ctt
     oth
       eWorldwideF
                 ree
                   zin
                     gOr
                       der
                         s.

         I1
          5. Thee
                xpl
                  ici
                    tpu
                      rpo
                        seoft
                            hist
                               ri
                                ptoMoscowwast
                                            oai
                                              dIl
                                                yasa
                                                   ndA
                                                     bly
                                                       azo
                                                         vin

d
iss
  ipa
    tin
      gas
        set
          sinb
             rea
               choft
                   heWorldwideF
                              ree
                                zin
                                  gOr
                                    der
                                      s.

H.       Sa
          terA
             ssist
                 edIlya
                      sKhrapunovinLaunderingt
                                            heS
                                              tol
                                                enFundsThrougha
                                                              tLe
                                                                ast
         F
         iveSepa
               rateSchemesi
                          ntheUnitedSt
                                     ates
                                        .

         1
         16. ,
             Onc
               eSa
                 terh
                    ada
                      gre
                        edt
                          ohe
                            lpI
                              lya
                                sla
                                  und
                                    ert
                                      heS
                                        tol
                                          enFundsi
                                                 nbr
                                                   eac
                                                     hoft
                                                        he

WorldwideF
         ree
           zin
             gOr
               der
                 s,t
                   hep
                     airp
                        lan
                          neda
                             nde
                               xec
                                 ute
                                   das
                                     eri
                                       eso
                                         fschemest
                                                 hro
                                                   ughw
                                                      hic
                                                        hth
                                                          e

S
tol
  enFundsc
         oul
           dbemovedo
                   utofFBMEBanka
                               ndi
                                 ntoi
                                    nve
                                      stm
                                        ent
                                          sth
                                            atc
                                              oul
                                                dbem
                                                   one
                                                     tiz
                                                       edo
                                                         r



                                   26
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 31 of 65


     Case1:19cv‑02645‑AJN‑KHP Document1 F
                                        ile
                                          d03/25/19 Page30o
                                                          f61



 u
 sedf
    oro
      the
        rco
          ‑co
            nsp
              ira
                tos pu叩 o
                  r     ses
                          .Th
                            esel
                               aun
                                 der
                                   ingschemesi
                                             ncl
                                               ude
                                                 d(1
                                                   )TheWorld

 H
 eal
   thNetworksScheme;(
                    2)TheTrumpSoHoScheme;(
                                         3)ThePCSScheme;(
                                                        4)TheS
                                                             yra
                                                               cus
                                                                 e

 C
 ent
   erScheme;and(
               5)TheT
                    ri‑
                      Cou
                        ntyM
                           allScheme.

           .
           i     TheW
                    orl
                      dHe
                        alt
                          hNe
                            two
                              rksScheme

      1
      17. Thee
             arl
               ies
                 tschemet
                        hro
                          ughwhichS
                                  ate
                                    ran
                                      dIl
                                        yasi
                                           nve
                                             ste
                                               dth
                                                 eSt
                                                   ole
                                                     nFundsi
                                                           nth
                                                             e

 U
 nit
   edS
     tat
       eswast
            hro
              ughacompanynamedWorldH
                                   eal
                                     thNetworks（WHN").

      1
      18. TheWHNSchemer
                      eli
                        edonas
                             eri
                               esofs
                                   hel
                                     lco
                                       mpa
                                         nie
                                           s,a
                                             llc
                                               ont
                                                 rol
                                                   ledbyI
                                                        lya
                                                          sor

 byS
   ate
     ran
       d/o
         rRidI
             offworkinga
                       tIl
                         yassd
                             ire
                               cti
                                 on.

      1
      19. Anumbero
                 fth
                   esee
                      nti
                        tie
                          swerei
                               nco
                                 rpo
                                   rat
                                     edo
                                       rre
                                         pre
                                           sen
                                             tedbyS
                                                  ate
                                                    rsl
                                                      ong
                                                        tim
                                                          e

 c
 orp
   ora
     tec
       oun
         selb
            ase
              d,l
                ikeS
                   ate
                     r,i
                       nPo
                         rtW
                           ash
                             ing
                               ton
                                 ,NewYork(
                                         theL
                                            oca
                                              lCo
                                                uns
                                                  el）
                                                    ．

      1
      20. Thesee
               nti
                 tie
                   sin
                     clu
                       ded
                         :

      a
      .    TheSwissPromotionGroup:SPGwasaS wissent
                                                 itybene
                                                       fici
                                                          allyownedand
           con
             tro
               lledbyIlyasKhrapunov.Ino
                                      ra b
                                         out2012,SPGs t
                                                      atedth
                                                           atitwaschang
                                                                      ing
           i
           tsnamet oS w
                      issRPM"a   ndex
                                    ecut
                                       ednumerousdocumentsrefl
                                                             ect
                                                               ingt
                                                                  his
           pur
             porte
                 dc h
                    ange.

      b
      .    RPMUSA:RPMUSAwasaNewYorke     nt
                                          ityincor
                                                 porate
                                                      dbyt heLocal
           Couns
               el.RPMUSAwaswhollyownedbySPG,whichwasi    t
                                                         sel
                                                           fbene
                                                               fici
                                                                  all
                                                                    y
           ownedandcon
                     trol
                        ledbyIlya
                                s.RPMUSAh  adbankaccountsatJPMorganChase
           Bank,N.A.CJPMorganChaseウ
                                  ，i nNewYork.Sat
                                                era ndRidloffw
                                                             eremanagers
           ofRPMUSAa  ndhadcont
                              roloverRP恥1USAsa ccoun
                                                   tsatJP 恥for
                                                             ganChase
                                                                    .

      c
      .    RPMMaro（Maro） ： MarowasaNewYorke   nti
                                                tyinc
                                                    orpor
                                                        atedbytheLoca
                                                                    l
           Cou
             nsel.恥fa
                    rowasini
                           tia
                             llyowned51% by恥f a
                                              roEnt
                                                  erpri
                                                      ses(anen
                                                             tit
                                                               y
           pur
             port
                edlyownedbyElviraKu
                                  dryasho
                                        va,I l
                                             yasssi
                                                  ste
                                                    r)and49%byRPMUSA.
           Marohadbankacco
                         untsatJPMorganChas
                                          e ,inNewY ork.Sat
                                                          erandRidl
                                                                  off
           we1cd
              ・ i
                rec
                  tor
                    sofMaroandhadc  o
                                    ntr
                                      oloverMarosa ccou
                                                      ntsatJPMorganChas
                                                                      e.

      d
      .    CrownwayL d（Crownway）
                     t          ： CrownwaywasaB el
                                                 izeinc
                                                      orpor
                                                          ate
                                                            de n
                                                               tit
                                                                 y,
           admi
              niste
                  redbyEeshAggarwalatth
                                      ed i
                                         rec
                                           tio
                                             nofIl
                                                 yasa
                                                    ndA b
                                                        lyazov
                                                             .
           Crownwaywascontr
                          olle
                             dbyI l
                                  yas,andhel
                                           dacco
                                               unt
                                                 satFBMEBankf  undedby
           th
            eS to
                lenFun
                     ds.

      e
      .    ADLUX:ADLUXwasaSw
                           issen
                               tit
                                 yb e
                                    nef
                                      icia
                                         llyownedandc
                                                    ont
                                                      rol
                                                        ledbyI
                                                             ly
                                                              as
                                                               .
           ADLUXwasfu
                    nde
                      dfro
                         m,amongoth
                                  ersour
                                       ces,th
                                            eStole
                                                 nFun
                                                    ds.



                                   27
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 32 of 65


     Case1
         :19
           ‑cv02645‑AJN‑KHP Document1 F
                耐                     ile
                                        d03/25/19 Page31o
                                                        f61



      1
      21. WhileWHNwash
                     eldo
                        uta
                          sal
                            egi
                              tim
                                atei
                                   nve
                                     stm
                                       enti
                                          nam
                                            edi
                                              cals
                                                 tar
                                                   t‑u
                                                     p

 company,i
         nfa
           ct
            ,itwasp
                  rim
                    ari
                      lyi
                        nte
                          nde
                            dtocommitf
                                     rau
                                       dont
                                          heU
                                            nit
                                              edS
                                                tat
                                                  esa
                                                    ndt
                                                      opr
                                                        ovi
                                                          de

 c
 ove
   rtomovet
          heS
            tol
              enFundso
                     utofFBMEa
                             ndi
                               ntot
                                  heU
                                    nit
                                      edS
                                        tat
                                          es,wheret
                                                  heS
                                                    tol
                                                      enF
                                                        und
                                                          s

 c
 oul
   dbes
      pen
        tbyt
           hec
             ons
               pir
                 ato
                   rs,i
                      ncl
                        udi
                          ngS
                            ate
                              ran
                                dRi
                                  dlo
                                    ff

      1
      22. WHN(
             andi
                t
                sea
                  rli
                    eri
                      nca
                        rna
                          tio
                            nHe
                              alt
                                hSt
                                  ati
                                    onNetworksI
                                              nte
                                                rna
                                                  tio
                                                    nal
                                                      )pu
                                                        rpo
                                                          tte
                                                            d

t
obeas
    tar
      t‑u
        paimeda
              tin
                sta
                  lli
                    ngm
                      edi
                        calt
                           est
                             ingd
                                evi
                                  cesi
                                     nai
                                       rpo
                                         rts
                                           .Inr
                                              eal
                                                ity
                                                  ,WHNwasp
                                                         arto
                                                            f

av
 isaf
    rau
      dschemee
             xec
               ute
                 dbyS
                    ate
                      r,R
                        idl
                          off
                            ,andt
                                heKhrapunovF
                                           ami
                                             lyt
                                               obuyU
                                                   .S.r
                                                      esi
                                                        den
                                                          cy

f
ormembersoft
           hec
             ons
               pir
                 acyu
                    sin
                      gth
                        eSt
                          ole
                            nFunds(
                                  th          ）
                                    e WHNScheme．

      1
      23. Thev
             isaf
                rau
                  dschemet
                         hro
                           ughWHNwase
                                    xec
                                      ute
                                        dbyh
                                           old
                                             ingo
                                                utE
                                                  lvi
                                                    ra

K
udr
  yas
    hov
      a,I
        lysss
          a is
             te
              r,a
                sth
                  efu
                    nde
                      ran
                        dco
                          ntr
                            oll
                              ingownero
                                      fWHN.Ast
                                             hep
                                               urp
                                                 ort
                                                   edowner

ands
   our
     ceo
       ffu
         ndsf
            ort
              hes
                eco
                  mpa
                    nie
                      s,Kudryashovawass
                                      ubm
                                        itt
                                          edf
                                            ora
                                              nin
                                                ves
                                                  torv
                                                     isa
                                                       .

      1
      24. Asr
            epo
              tte
                dinMcClatchyDC，
                              ［t]
                                her
                                  ealaimofKhrapunovsi
                                                    nve
                                                      stm
                                                        ent[
                                                           in

WHN]waso
       bta
         ini
           ngUSr
               esi
                 den
                   cyf
                     ora
                       tle
                         astonememberoft
                                       hef
                                         ami
                                           ly;t
                                              hecompanys
                                                       ubm
                                                         itt
                                                           ed,

w
itht
   heh
     elpoft
          heo
            net
              imeTrumpa
                      sso
                        cia
                          tes[
                             Sat
                               era
                                 ndR
                                   idl
                                     off
                                       ],a
                                         tle
                                           astt
                                              hre
                                                ere
                                                  que
                                                    stst
                                                       oob
                                                         tai
                                                           n

v
isa
  sfo
    rfo
      rei
        gnw
          ork
            ers
              .

      1
      25. A
          cco
            rdi
              ngt           ，S
                o孔1cClatchyDC a
                              teri
                                 nst
                                   all
                                     edR
                                       idl
                                         offa
                                            sth
                                              ecompanysc
                                                       hie
                                                         f

o
per
  ati
    ngo
      ffi
        ce＇ a
          r
          ， ndR
              idl
                offt
                   hens
                      ubm
                        itt
                          edt
                            hre
                              evi
                                saa
                                  ppl
                                    ica
                                      tio
                                        nsf
                                          orh
                                            igh
                                              lys
                                                kil
                                                  ledw
                                                     ork
                                                       ers
                                                         "

ont
  hecompanysb
            eha
              lf,a
                 lls
                   eek
                     ingv
                        isa
                          sfo
                            rth
                              epu
                                rpo
                                  seso
                                     fhi
                                       rin
                                         gfo
                                           rei
                                             gni
                                               ndi
                                                 vid
                                                   ual
                                                     s

c
onn
  ect
    edt
      oth
        eKhrapunovF
                  ami
                    ly.

      1
      26. I
          ndo
            ings
               o,bynol
                     ate
                       rth
                         ani
                           nora
                              botmid2
                                u   012
                                      ,Ri
                                        dlo
                                          f
                                          四fj
                                            oin
                                              edS
                                                ate
                                                  r,I
                                                    lya
                                                      s

K
hra
  pun
    ov,a
       ndAblyazovi
                 nth
                   eex
                     tan
                       tco
                         nsp
                           ira
                             cyt
                               obr
                                 eac
                                   hth
                                     eWorldwideF
                                               ree
                                                 zin
                                                   gOr
                                                     der
                                                       s.

     1
     27. T
         hisr
            epo
              tti
                ngi
                  sco
                    nfi
                      rme
                        dbyaJ
                            anu
                              ary2014I
                                     et
                                      te
                                       rfr
                                         omKudryashovat
                                                      oSa
                                                        ter

t
han
  kin
    ghimf
        orh
          isworks
                ecu
                  rin
                    ghe
                      rvi
                        sa.




                                  28
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 33 of 65



      Case1
          :19
            ‑cv02645‑AJI¥
                戸       トKHP Document1 F
                                       ile
                                         d03/25/19 Page32o
                                                         f61



       1
       28. I
           nfa
             ct
              ,Il
                yas
                  ,Sa
                    ter
                      ,an
                        dRi
                          dlo
                            ffc
                              ont
                                rol
                                  ledWHNa
                                        ndt
                                          hes
                                            hel
                                              lco
                                                mpa
                                                  nie
                                                    sth
                                                      at

 f
 und
   edi
     tine
        ver
          yre
            spe
              ct.WHNwasf
                       und
                         edbyt
                             heS
                               tol
                                 enF
                                   und
                                     s,whichwerea
                                                sse
                                                  tsofA
                                                      bly
                                                        azo
                                                          v

 a
 nds
   ubj
     ectt
        oth
          eWorldwideF
                    ree
                      zin
                        gOr
                          der
                            s,a
                              ndn
                                ott
                                  hos
                                    eofK
                                       udr
                                         yas
                                           hov
                                             a.

       1
       29. T
           hiswasa
                 nac
                   toff
                      rau
                        donU
                           nit
                             edS
                               tat
                                 esi
                                   mmi
                                     gra
                                       tio
                                         nau
                                           tho
                                             rit
                                               ies
                                                 .Ata
                                                    l
                                                    lti
                                                      mes
                                                        ,

 S
 ate
   r,R
     idl
       off
         ,andI
             lya
               sco
                 ntr
                   oll
                     eda
                       ndo
                         per
                           ate
                             dWHN,a
                                  ndknewt
                                        hatKudryashovawasm
                                                         ere
                                                           lya

 f
 igu
   reh
     ead
       .Thec
           ons
             pir
               ato
                 rs,i
                    ncl
                      udi
                        ngS
                          ate
                            ran
                              dRi
                                dlo
                                  ff,k
                                     now
                                       ing
                                         lym
                                           isr
                                             epr
                                               ese
                                                 nte
                                                   d

 Kudryashovasi
             nvo
               lve
                 men
                   tinWHNi
                         nor
                           dert
                              ose
                                cur
                                  ehe
                                    rani
                                       nve
                                         sto
                                           rvi
                                             sa,whichp
                                                     erm
                                                       itt
                                                         edh
                                                           er

 t
 ore
   mai
     nint
        heU
          nit
            edS
              tat
                es.

      1
      30. S
          ate
            rkn
              owi
                ngl
                  ymi
                    sre
                      pre
                        sen
                          tedt
                             hatKudryashovawast
                                              hes
                                                our
                                                  ceoff
                                                      und
                                                        sfo
                                                          r

 WHN,whena
         tal
           lre
             lev
               antt
                  ime
                    s,S
                      ate
                        rknewt
                             hatKudryashovawasn
                                              eit
                                                hert
                                                   heb
                                                     ene
                                                       fic
                                                         ialowner

 n
 orf
   und
     erofWHN.

      1
      31. F
          ore
            xam
              ple
                ,onJ
                   uly1
                      7,2
                        012
                          ,Sa
                            tere
                               ‑ma
                                 ile
                                   dth
                                     eco
                                       nsp
                                         ira
                                           tos Dubaib
                                             r      ase
                                                      d

 a
 cco
   unt
     anta
        ndo
          ffs
            hor
              ead
                min
                  ist
                    rat
                      or,A
                         gga
                           rwa
                             l,r
                               equ
                                 est
                                   ingaw
                                       iret
                                          ran
                                            sfe
                                              rof t
                                                  hesumo
                                                       f

 $
 3,0
   00,
     000
       .00(
          Thr
            ee恥1
               ill
                 ionD
                    oll
                      ars
                        ）an
                          d al
                             ett
                               eronl
                                   ett
                                     erh
                                       eadofar
                                             epu
                                               tab
                                                 lel
                                                   awf
                                                     irmo
                                                        r

 a
 cco
   unt
     ingf
        irma
           tte
             sti
               ngt
                 hatt
                    hes
                      efu
                        ndsb
                           elO
                             ngt
                               oMr
                                 s.K
                                   udr
                                     yas
                                       hov
                                         a.

      1
      32. Att
            het
              imeo
                 fth
                   isc
                     omm
                       uni
                         cat
                           ion
                             ,Sa
                               terknewt
                                      hatt
                                         heS
                                           tol
                                             enFundsd
                                                    idn
                                                      ot

 b
 elo
   ngt
     oKudryashovaa
                 ndi
                   nst
                     eadb
                        elo
                          nge
                            dtoA
                               bly
                                 azo
                                   v.S
                                     ate
                                       rno
                                         net
                                           hel
                                             essr
                                                equ
                                                  est
                                                    edt
                                                      hi
                                                       s

f
als
  edocumenti
           nor
             dert
                oen
                  abl
                    eth
                      etr
                        ans
                          feroft
                               heS
                                 tol
                                   enFundso
                                          u    恥1EB
                                           tofFB   anka
                                                      ndi
                                                        ntot
                                                           he

U
nit
  edS
    tat
      es.

      1
      33. I
          nad
            dit
              iont
                 omi
                   sre
                     pre
                       sen
                         tin
                           gKudryashovasi
                                        nvo
                                          lve
                                            men
                                              tinW
                                                 l‑I
                                                   lぜt
                                                     oU.
                                                       S.

i
mmi
  gra
    tio
      nau
        tho
          rit
            ies
              ,Sa
                tera
                   lsot
                      ooks
                         tep
                           stod
                              isg
                                uis
                                  eorr
                                     est
                                       ric
                                         tin
                                           for
                                             mat
                                               iona
                                                  bou
                                                    thi
                                                      sown

i
nvo
  lve
    men
      tinWHN.

      1
      34. F
          ore
            xam
              ple
                ,Sa
                  tere
                     xpl
                       ici
                         tlyc
                            ond
                              iti
                                one
                                  dth
                                    efu
                                      ndi
                                        n fW凹吋 onap
                                         go       led
                                                    geo
                                                      f




                                   29
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 34 of 65


     Case1:19‑cv‑02645A
                      JI¥
                        トKHP Document1 F
                                       ile
                                         d03
                                           /25
                                             /19 Page33o
                                                       f61



 s
 ecr
   ecyr
      ega
        rdi
          ngb
            othh
               isownc
                    rim
                      ina
                        lpa
                          sta
                            ndt
                              hato
                                 fth
                                   eKhrapunovF
                                             ami
                                               ly.Ono
                                                    rab
                                                      out

 August1
       7,2
         012
           ,Sa
             terr
                equ
                  ire
                    dth
                      att
                        heC
                          hie
                            fEx
                              ecu
                                tiv
                                  eOf
                                    fic
                                      era
                                        ndP
                                          res
                                            ide
                                              ntofWHN,

 r
 esp
   ect
     ive
       ly,e
          xec
            utea              ，whichs
               n Acknowledgment     tat
                                      edt
                                        hatt
                                           heyh
                                              add
                                                onef
                                                   ul
                                                    ldu
                                                      edi
                                                        lig
                                                          enc
                                                            e

 onF
   eli
     xsb
       ack
         gro
           unda
              ndt
                hato
                   fIl
                     yasa
                        ndE
                          lvi
                            raa
                              ndt
                                hat"
                                   anI
                                     nte
                                       rne
                                         tse
                                           arc
                                             hal
                                               sot
                                                 urn
                                                   sup

 a
 rti
   cle
     sre
       gar
         din
           gal
             leg
               ati
                 onsc
                    onc
                      ern
                        ingI
                           lya
                             sKhrapunova
                                       ndh
                                         isf
                                           ath
                                             er，
                                               ＇ V
                                                 ikt
                                                   or,b
                                                      utt
                                                        hat
                                                          ［i]
                                                            n

 t
 hee
   ven
     tofa
        nyf
          utu
            red
              isp
                ute
                  ,[WHN]a
                        gre
                          esn
                            ott
                              ous
                                ein
                                  for
                                    mat
                                      ionr
                                         ega
                                           rdi
                                             ngt
                                               hep
                                                 asto
                                                    fSa
                                                      ter

 a
 nd/
   ort
     heK
       hra
         pun
           ovst
              oun
                der
                  min
                    eth
                      eirc
                         red
                           ibi
                             lit
                               yort
                                  ous
                                    eth
                                      eirp
                                         astt
                                            oex
                                              tra
                                                ctas
                                                   ett
                                                     lem
                                                       ent
                                                         ,or

 u
 set
   hei
     rpa
       sta
         sev
           ide
             nceoft
                  hei
                    rba
                      dch
                        ara
                          cte
                            r.

      1
      35. WithS
              ate
                ran
                  dRi
                    dlo
                      ffsknowinga
                                id
                                 ,th
                                   eco
                                     nsp
                                       ira
                                         tor
                                           str
                                             ans
                                               fer
                                                 reda
                                                    tle
                                                      as
                                                       t

 $
 7,2
   74,
     047i
        nSt
          ole
            nFundsi
                  ntot
                     heU
                       nit
                         edS
                           tat
                             est
                               hro
                                 ught
                                    heWHNS
                                         che
                                           me,i
                                              ncl
                                                udi
                                                  ng:

      a
      .    Awiret
                ran
                  sfe
                    rofappr
                          oxi
                            mat
                              ely$
                                 999
                                   ,900fro
                                         mthea
                                             ttor
                                                neyescr
                                                      owa
                                                        cco
                                                          unto
                                                             f
           I
           lyssS
             a  wisscou
                      nse
                        ltoRPMUSAono rab
                                       outJu
                                           ne20,201
                                                  2;5

      b
      .    Aw
            iret
               ran
                 sfe
                   rof$
                      3,0
                        00,
                          000fromCrownwayt
                                         oMaroo
                                              nora
                                                 bou
                                                   tJu
                                                     ly2
                                                       0,2
                                                         012
                                                           ;

      c
      .    Aw i
              retra
                  nsfe
                     rof$1,
                          274
                            ,14
                              7.0
                                8fromVILDERt
                                           oRPMUSAono
                                                    rab
                                                      out
           November7,201
                       2;

      d
      .    Awir
              etr
                ans
                  fero
                     f$1
                       ,00
                         0,0
                           00fromVILDERt
                                       oMaroono
                                              rab
                                                outJ
                                                   anu
                                                     ary9
                                                        ,
           2
           013
             ;

      e
      .    Awi
             retra
                 nsf
                   erof$
                       300
                         ,00
                           0fr
                             omVILDERt
                                     oRPMUSAono
                                              rab
                                                outF
                                                   ebr
                                                     uar
                                                       y
           2
           8,201
               3;and

      五    Awiret
                ran
                  sfe
                    rof$
                       700
                         ,00
                           0fromVILDERt
                                      oRPMUSAono
                                               rab
                                                 outMarch1
                                                         ,
           2
           013
             .

      1
      36. Eachoft
                hej
                  ust
                    ‑li
                      ste
                        dtr
                          ans
                            fer
                              swasp
                                  urp
                                    o1t
                                      edl
                                        yani
                                           nve
                                             stm
                                               enti
                                                  ntoWHN.I
                                                         nst
                                                           ead
                                                             ,

a
sse
  tfo
    rthi
       nmored
            eta
              ilb
                elo
                  w,mucho
                        fth
                          ismoneyp
                                 ers
                                   ona
                                     llyb
                                        ene
                                          fit
                                            edS
                                              ate
                                                r,R
                                                  idl
                                                    off
                                                      ,an
                                                        d

o
the
  rco
    nsp
      ira
        tor
          s.




5    T
     hisescrowac
               cou
                 nth a
                     dbeenfun
                            dedbyf
                                 und
                                   str
                                     ans
                                       fer
                                         edf
                                           romVJLDERsa
                                                     cco
                                                       unt
                                                         sat
FBME,con
       sis
         tin
           go ft
               heSto
                   lenFu
                       nds.

                                  30
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 35 of 65


     Case1:19‑cv‑02645・AJN‑KHP Document1 F
                                         ile
                                           d03/25/19 Page34o
                                                           f61



      1
      37. I
          nre
            tur
              nfo
                ras
                  sis
                    tin
                      gint
                         hev
                           isaf
                              rau
                                dsc
                                  hem
                                    e,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,andWHNs

 e
 xec
   uti
     veswerea
            llo
              wedt
                 osp
                   endl
                      avi
                        shl
                          yfr
                            omt
                              heS
                                tol
                                  enFundst
                                         ran
                                           sfe
                                             rre
                                               din
                                                 tot
                                                   heU
                                                     nit
                                                       ed

 S
 tat
   esu
     nde
       rth
         eco
           veroft
                heW.HNS
                      che
                        me.

      1
      38. S
          ate
            ran
              dRi
                dlo
                  ffe
                    xtr
                      act
                        edm
                          ill
                            ion
                              sinb
                                 ogu
                                   sco
                                     nsu
                                       lti
                                         ngf
                                           eesfromt
                                                  hes
                                                    eSt
                                                      ole
                                                        n

Fundsa
     nds
       pen
         tWHNf
             und
               sonp
                  ers
                    ona
                      lex
                        pen
                          dit
                            ure
                              sin
                                clu
                                  din
                                    gex
                                      pen
                                        siv
                                          edi
                                            nne
                                              rs,p
                                                 ers
                                                   ona
                                                     l

t
rav
  el,g
     if
      ts
       ,an
         dmi
           lli
             onsofd
                  oll
                    arsi
                       nno
                         n‑b
                           usi
                             nes
                               sre
                                 lat
                                   ede
                                     xpe
                                       nse
                                         s.

      1
      39. S
          ate
            rinp
               art
                 icu
                   larwase
                         nri
                           che
                             dfo
                               rhe
                                 lpi
                                   ngI
                                     lya
                                       sla
                                         und
                                           ert
                                             heS
                                               tol
                                                 enFundst
                                                        hro
                                                          ugh

t
heWHNS
     che
       me.Between2012a
                     nd2
                       013
                         ,Sa
                           ter
                             ,an
                               d/o
                                 rRi
                                   dlo
                                     ffa
                                       cti
                                         nga
                                           tSa
                                             tersd
                                                 ire
                                                   cti
                                                     on,

t
ran
  sfe
    rre
      dhu
        ndr
          edsoft
               hou
                 san
                   dsofd
                       oll
                         arsi
                            nSt
                              ole
                                nFundst
                                      oGHS,S
                                           ate
                                             r乍wholly‑owneda
                                                           nd

c
ont
  rol
    lede
       nti
         ty.

      1
      40. GHSr
             ece
               ive
                 datl
                    eas
                      t24t
                         r四i
                           sfe
                             rsofS
                                 tol
                                   enF
                                     und
                                       s,t
                                         ota
                                           lin
                                             gatl
                                                eas
                                                  t$1
                                                    ,28
                                                      5,3
                                                        00.

      1
      41. GHSi
             swholly‑owneda
                          ndc
                            ont
                              rol
                                ledbyS
                                     ate
                                       r.Ass
                                           uch
                                             ,Sa
                                               ter
                                                 乍 knowledgeoft
                                                              he

c
orr
  uptn
     atu
       reoft
           heS
             tol
               enFundsi
                      sim
                        put
                          edt
                            oOHS.

      1
      42. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,OHSc
                             ont
                               inu
                                 est
                                   oho
                                     ldsomeo
                                           ral
                                             loft
                                                heS
                                                  tol
                                                    enF
                                                      und
                                                        s.

      1
      43  na
        . I d
            dit
              iont
                 oth
                   etr
                     ans
                       fer
                         stoS
                            ate
                              r'se
                                 nti
                                   tyOHS,S
                                         ate
                                           r,o
                                             rRi
                                               dlo
                                                 ffa
                                                   tSa
                                                     ters

d
ire
  cti
    on,d
       ist
         rib
           ute
             dmoret
                  han$
                     200
                       ,00
                         0inS
                            tol
                              enFundsfromRPMUSAt
                                               opayS
                                                   ate
                                                     rsp
                                                       ers
                                                         ona
                                                           l

e
xpe
  nse
    spu
      rpo
        rte
          dlyi
             nco
               nne
                 cti
                   onw
                     ithWHN.

      1
      44. Whilet
               hec
                 ons
                   pir
                     ato
                       rs,i
                          ncl
                            udi
                              ngS
                                ate
                                  randR
                                      idl
                                        off
                                          ,tr
                                            ans
                                              fer
                                                redmoret
                                                       han$7

m
ill
  ionoft
       heS
         tol
           enFundso
                  utofFBMEa
                          ndi
                            ntot
                               heU
                                 nit
                                   edS
                                     tat
                                       esu
                                         nde
                                           rth
                                             egu
                                               iseofi
                                                    nve
                                                      stm
                                                        ent

i
nWHN,i
     nfa
       ct
        ,th
          eco
            nsp
              ira
                tor
                  sth
                    ems
                      elv
                        esknewa
                              nda
                                ckn
                                  owl
                                    edg
                                      edt
                                        hatt
                                           heWHNi
                                                nve
                                                  stm
                                                    ent

i
ts
 el
  fwasw
      ort
        hba
          rel
            ymoret
                 han$
                    1,0
                      00,
                        000
                          .Ac
                            cor
                              din
                                gtoa
                                   nin
                                     ter
                                       nalRPMUSAb
                                                ala
                                                  nces
                                                     hee
                                                       t

m
ain
  tai
    nedbyt
         heL
           oca
             lCo
               uns
                 el,a
                    sofDecember3
                               1,2
                                 013
                                   ,RPMUSAv
                                          alu
                                            edt
                                              heW
                                                I‑I
                                                  N

i
nve
  stm
    enta
       t$1
         ,07
           0,9
             70.
               51.




                                  3
                                  1
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 36 of 65


     Case1
         :19cv‑02645‑AJN‑KHP Document1 F
               回                       ile
                                         d03/25/19 Page35o
                                                         f61



      1
      45. Thesamei
                 nte
                   rna
                     lba
                       lan
                         ces
                           hee
                             tdi
                               scl
                                 ose
                                   d$7
                                     68,
                                       054
                                         .28i
                                            nco
                                              nsu
                                                lti
                                                  ngf
                                                    eest
                                                       o

 S
 atrse
   e nti
       tyGHSfromRPMUSAi
                      n20
                        13a
                          lon
                            e,a
                              nd$
                                1,3
                                  26,
                                    374
                                      .50i
                                         not
                                           heru
                                              nex
                                                pla
                                                  ine
                                                    dwi
                                                      re

 t
 ran
   sfe
     rs.

      1
      46. Ther
             eas
               onf
                 ort
                   hev
                     astd
                        isc
                          rep
                            anc
                              ybetweent
                                      heamountoft
                                                heS
                                                  tol
                                                    enFunds

 t
 ran
   sfe
     rre
       din
         tot
           heU
             nit
               edS
                 tat
                   esa
                     spa
                       rtoft
                           heWHNSchemea
                                      ndt
                                        hep
                                          urp
                                            ort
                                              edv
                                                alu
                                                  eoft
                                                     he

 W
 I‑I
   Nin
     ves
       tme
         nti
           sbe
             cau
               seWI‑INwasac
                          ove
                            rfo
                              run
                                rel
                                  ate
                                    dan
                                      dil
                                        leg
                                          iti
                                            mat
                                              e釦n
                                                dst
                                                  ran
                                                    sfe
                                                      rs.The

 W
 I‑I
   NSchemewasac
              ond
                uitf
                   orl
                     aun
                       der
                         ingS
                            tol
                              enF
                                und
                                  s,e
                                    ith
                                      erbyr
                                          out
                                            ingt
                                               hes
                                                 eSt
                                                   ole
                                                     nFunds

 t
 hro
   ught
      heU
        nit
          edS
            tat
              esa
                ndt
                  henb
                     acko
                        ver
                          sea
                            s,o
                              rbya
                                 llo
                                   win
                                     gth
                                       eco
                                         nsp
                                           ira
                                             tor
                                               stos
                                                  pen
                                                    dth
                                                      e

 S
 tol
   enFundsf
          ree
            lyi
              nth
                eUn
                  ite
                    dSt
                      ate
                        s.

      1
      47. Theknowingt
                    ran
                      sfe
                        ran
                          dre
                            cei
                              ptofa
                                  tle
                                    ast$
                                       7,2
                                         69,
                                           900i
                                              nSt
                                                ole
                                                  nFundst
                                                        oth
                                                          e

 a
 cco
   unt
     sofRPMUSAandMarowasaknowingv
                                iol
                                  ati
                                    ono
                                      fth
                                        eWorldwideF
                                                  ree
                                                    zin
                                                      gOr
                                                        der
                                                          sby

 S
 ate
   ran
     dRi
       dlo
         ffa
           ndt
             hei
               rco
                 ‑co
                   nsp
                     ira
                       tor
                         s.

           i
           i
           .       TheTrumpSoHoSch側 総

      1
      48. Att
            hesamet
                  imeI
                     lya
                       swasl
                           aun
                             der
                               ingt
                                  heS
                                    tol
                                      enF
                                        und
                                          swi
                                            thS
                                              ate
                                                rth
                                                  rou
                                                    ght
                                                      he

WHNScheme,hea
            lsowasl
                  aun
                    der
                      ingmoret
                             han$
                                3mi
                                  lli
                                    oni
                                      nSt
                                        ole
                                          nFundst
                                                hro
                                                  ught
                                                     heTrump

S
ol‑
  Iop
    t吋e
      cti
        nNewY
            ork
              ,de
                vel
                  ope
                    dbyS
                       ate
                         ran
                           dBayrockLLC.

      1
      49. S
          ate
            rwasap
                 art
                   neri
                      nBayrockLLCandh
                                    elda
                                       tle
                                         astaf
                                             if
                                              typ
                                                erc
                                                  entp
                                                     rof
                                                       iti
                                                         nte
                                                           res
                                                             t

i
nth
  ecompanyandi
             t
             ssu
               bsi
                 dia
                   rie
                     s.

      1
      50. AtI
            lyssd
              a ire
                  cti
                    on,o
                       ver$
                          5mi
                            lli
                              oni
                                nSt
                                  ole
                                    nFundswast
                                             ran
                                               sfe
                                                 rre
                                                   dfr
                                                     om

Crownwaysa
         cco
           unta
              tFBMEt
                   oon
                     eofE
                        lvi
                          raKudryashovasp
                                        ers
                                          ona
                                            lbanka
                                                 cco
                                                   unt
                                                     sino
                                                        rab
                                                          out

A
pri
  l20
    13.

      1
      51. I
          lya
            sandS
                ate
                  rwerec
                       onc
                         ern
                           edt
                             hatt
                                hei
                                  rtr
                                    ans
                                      fer
                                        sofS
                                           tol
                                             enFundsi
                                                    ntot
                                                       heU
                                                         nit
                                                           ed

S
tat
  eswouldb
         ede
           lay
             edo
               rha
                 lte
                   dbyi
                      nte
                        rme
                          dia
                            ryb
                              ank
                                sdu
                                  etor
                                     edf
                                       lag
                                         sfo
                                           rmoneyl
                                                 aun
                                                   der
                                                     ing
                                                       .

T
hisf
   earwasb
         ase
           dont
              hef
                actt
                   hato
                      the
                        rtr
                          ans
                            fer
                              sfr
                                omFBMEc
                                      ons
                                        ist
                                          ingo
                                             fSt
                                               ole
                                                 nFundsh
                                                       ad


                                   32
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 37 of 65


     Case1
         :19cv‑02645AJN‑KHP Document1 F
                                      ile
                                        d03
                                          /25
                                            /19 Page36o
                                                      f61



 b
 eenp
    rev
      iou
        slyr
           eje
             cte
               dbyi
                  nte
                    rme
                      dia
                        ryb
                          ank
                            s.

      1
      52. Aso
            nee
              xam
                ple
                  ,ino
                     rab
                       outNovember2
                                  012
                                    ,as
                                      hel
                                        lcompanynamedT
                                                     elf
                                                       ord

 I
 nte
   rna
     tio
       nalL
          td.（T
              el品r
                 d）
                  ，wi
                    tha
                      cco
                        unt
                          satFBME,a
                                  仕emptedt
                                         otr
                                           ans
                                             fero
                                                ver$10m
                                                      ill
                                                        iont
                                                           o

 a
 cco
   unt
     sinLuxembourga
                  tRo
                    ths
                      chi
                        ldbanki
                              nth
                                enameo
                                     fTr
                                       iad
                                         ouSPYS
                                              .A.（T
                                                  ria
                                                    dou）
                                                       ．

      1
      53. Asr
            epo
              1ie
                dbyt
                   heOCCRP,T
                           elf
                             ordwaso
                                   neoft
                                       hes
                                         hel
                                           lco
                                             mpa
                                               nie
                                                 sth
                                                   atr
                                                     ece
                                                       ive
                                                         da

 p
 ort
   iono
      fth
        eSt
          ole
            nFundst
                  hatweret
                         ran
                           sfe
                             rre
                               din
                                 toNSWsa
                                       cco
                                         unt
                                           satFBME.

      1
      54. T
          ria
            douwasa
                  not
                    hers
                       hel
                         lcompanyc
                                 ont
                                   rol
                                     ledbyI
                                          lya
                                            s,a
                                              ndas
                                                 ubs
                                                   idi
                                                     aryo
                                                        fIl
                                                          yass

 companySDG.Thew
               irefromT
                      elf
                        ordwasr
                              eje
                                cte
                                  dbyt
                                     hei
                                       nte
                                         rme
                                           dia
                                             ryb
                                               ankf
                                                  orc
                                                    omp
                                                      lia
                                                        nce

r
eas
  ons
    ,an
      dth
        eco
          nsp
            ira
              tor
                sweref
                     orc
                       edt
                         ofi
                           ndo
                             the
                               rmeansbywhicht
                                            otr
                                              ans
                                                fert
                                                   hes
                                                     efu
                                                       nds
                                                         .

      1
      55. AsT
            ria
              dousf
                  orm
                    erd
                      ire
                        cto
                          rte
                            sti
                              fie
                                din2
                                   016
                                     :

           Al
            thoughIwast h
                        es o
                           ledire
                                ctorofTri
                                        ado
                                          u,Ilya
                                               swasi nchar
                                                         geo f
           T
           riadousoper
                     ation
                         sa ndinv
                                estme
                                    nts.Iwouldrese
                                                 arc
                                                   hi nv
                                                       estme
                                                           nt
           o
           ppor
              tuni
                 tie
                   s,Ilya
                        swoulds e
                                lectwhichde
                                          alstoinv
                                                 estin
                                                     ,a n
                                                        dt h
                                                           en
           h
           ewouldn e
                   goti
                      atethedea
                              la ndorg
                                     aniz
                                        epaymen
                                              t.
                               ＊   ＊     ＊


           FromIlya
                  s,Ile
                      arnedth
                            atatte
                                 mpt
                                   stotran
                                         sferfu
                                              nds［］合omT e
                                                        lfo
                                                          rd
           t
           oT ri
               adou
                  ,tothenbesen
                             tto[abu
                                   sine
                                      sspart
                                           ner
                                             ],wereun
                                                    suc
                                                      ces
                                                        sfo
                                                          l,
           andtha
                tcorr
                    espo
                       n d
                         entbank
                               sinLuxembourgrefu
                                               sedtoa
                                                    cce
                                                      ptfun
                                                          ds
           fromTelf
                  ordsaccou
                          nts
                            .

      1
      56. Uponi
              nfo
                rma
                  tio
                    nan
                      dbe
                        lie
                          f,t
                            oev
                              adec
                                 omp
                                   lia
                                     n9ea
                                        nda
                                          nt
                                           imoneyl
                                                 aun
                                                   der
                                                     i
                                                     酬ng

c
hec
  ksl
    ik
     eth
       oset
          hathadf
                rus
                  tra
                    tedt
                       het
                         ran
                           sfe
                             rst
                               oTr
                                 iad
                                   oui
                                     nla
                                       te2
                                         012
                                           ,co
                                             nsp
                                               ira
                                                 tor
                                                   s

m
isc
  har
    act
      eri
        zedt
           ran
             sfe
               rsfromCrownwayt
                             oKu
                               dry
                                 ash
                                   ovaa
                                      spe
                                        rso
                                          nall
                                             oan
                                               s.Thet
                                                    ran
                                                      sfe
                                                        rsw
                                                          ere

n
otl
  oan
    san
      dweren
           eve
             rin
               ten
                 dedt
                    ober
                       epa
                         id.

      1
      57. Thep
             urp
               ort
                 edl
                   oanf
                      romCrownwaywasn
                                    eve
                                      rre
                                        pai
                                          dan
                                            dwa
                                              s,i
                                                nfa
                                                  ct
                                                   ,wr
                                                     itt
                                                       eno
                                                         ff

i
nla
  te2
    013a
       fte
         rAblyazovwasa
                     rre
                       ste
                         dinF
                            ran
                              ce,a
                                 lon
                                   gwi
                                     thh
                                       und
                                         red
                                           sofm
                                              ill
                                                ion
                                                  sofd
                                                     oll
                                                       arsi
                                                          n

s
imi
  la行
    i−f
      rau
        dul
          entl
             oan
               s.

      1
      58. I
          nora
             bou
               tAp
                 ril2013 I
                         lya
                           st
                           ヲ r
                             ans
                               fer
                                 redh
                                    und
                                      red
                                        soft
                                           hou
                                             san
                                               dso
                                                 fdo
                                                   lla
                                                     rsf
                                                       romh
                                                          is


                                   3
                                   3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 38 of 65


     Case1
         :19cv‑02645AJNKHP Document1 F
              幽           回          ile
                                       d03/25/19 Page37o
                                                       f61



 s
 ist
   ersa
      cco
        untt
           oth
             eescrowa
                    cco
                      untofJ
                           aja
                             nPLLC,aNewYorkr
                                           eale
                                              sta
                                                tel
                                                  awf
                                                    irmwhich

 r
 epo
   rte
     dlyh
        and
          ledt
             hem
               ajo
                 rit
                   yofp
                      urc
                        has
                          esi
                            nth
                              eTrumpSoHod
                                        eve
                                          lop
                                            men
                                              tan
                                                dworkedc
                                                       los
                                                         ely

 w
 ithS
    ate
      ran
        dBayrockLLC.T
                    hist
                       ran
                         sfe
                           rre
                             pre
                               sen
                                 tedt
                                    hedownpaymentont
                                                   hre
                                                     eun
                                                       itsi
                                                          nth
                                                            e

 TrumpSoHod
          eve
            lop
              men
                t(t
                  he TrumpSoHou
                              nit
                                s")
                                  .

      1
      59. S
          hor
            tlya
               fte
                 1wa
                   rds
                     ,th
                       eco
                         nsp
                           ira
                             tor
                               str
                                 ans
                                   fer
                                     redc
                                        los
                                          eto$
                                             3mi
                                               lli
                                                 onf
                                                   rom

 Kudryashovasa
             cco
               untt
                  oth
                    esa
                      rri
                        ees
                          cro
                            wac
                              cou
                                ntofJ
                                    aja
                                      nPLLC,r
                                            epr
                                              ese
                                                hti
                                                  ngf
                                                    ul
                                                     lpaymenton

 t
 heTrumpSoHou
            nit
              s.

      1
      60. Ast
            heh
              old
                erofa
                    tle
                      astaf
                          if
                           typ
                             erc
                               entp
                                  rof
                                    iti
                                      nte
                                        res
                                          tinBayrockLLC,S
                                                        ate
                                                          rwas

e
nti
  tle
    dtoa
       nd,oni
            nfo
              rma
                tio
                  nandb
                      eli
                        ef,r
                           ece
                             ive
                               dap
                                 ort
                                   ionoft
                                        heS
                                          tol
                                            enFundsu
                                                   sedt
                                                      opu
                                                        rch
                                                          ase

t
heT
  i・u
    mpSoHou
          nit
            s.Duet
                 ohi
                   scl
                     oser
                        ela
                          tio
                            nsh
                              ipw
                                ithI
                                   lya
                                     san
                                       dth
                                         eKhrapunovF
                                                   ami
                                                     ly,a
                                                        swe
                                                          ll

a
shi
  sre
    gul
      ard
        isc
          uss
            ion
              swi
                thI
                  lya
                    sre
                      gar
                        din
                          gth
                            eWorldwideF
                                      ree
                                        zin
                                          gOr
                                            der
                                              s,S
                                                ate
                                                  rknewt
                                                       hat

t
hes
  efu
    ndsweret
           ain
             ted
               .

      1
      61. Thet
             ran
               sfe
                 randr
                     ece
                       ipto
                          fov
                            er$5m
                                ill
                                  ioni
                                     nSt
                                       ole
                                         nFundsfromCrownwayS

FBMEa
    cco
      unti
         ntoKudryashovasp
                        ers
                          ona
                            lbanka
                                 cco
                                   unti
                                      nth
                                        eUn
                                          ite
                                            dSt
                                              ate
                                                swasaknowing

v
iol
  ati
    onoft
        heWorldwideF
                   ree
                     zin
                       gOr
                         der
                           sbyS
                              ate
                                r,R
                                  idl
                                    off
                                      ,an
                                        dth
                                          eirc
                                             oco
                                               nsp
                                                 ira
                                                   tor
                                                     s
                                                     回.

           i
           i
           i.     ThePCSScheme

      1
      62. I
          nan
            oth
              erschemet
                      ola
                        und
                          ert
                            heS
                              tol
                                enF
                                  und
                                    s,S
                                      ate
                                        r,R
                                          idl
                                            off
                                              ,an
                                                dIl
                                                  yasc
                                                     ons
                                                       pir
                                                         ed

t
ous
  eth
    eNewY
        ork
          ‑ba
            sede
               nti
                 tyRPMUSAt
                         opu
                           rch
                             aseani
                                  nte
                                    res
                                      tinapaymentc
                                                 ardp
                                                    roc
                                                      ess
                                                        ing

b
usi
  nes
    snamedC
          rea
            car
              dS.
                A.(
                  th          勺
                    e PCSscheme. Ass
                                   etf
                                     ort
                                       hab
                                         ove
                                           ,RP
                                             恥fUSAwas

b
ene
  fic
    ial
      lyownedbyI
               lya
                 s(t
                   hro
                     ughSPG)a
                            ndwasc
                                 ont
                                   rol
                                     ledbyi
                                          t
                                          sdi
                                            rec
                                              tor
                                                s,S
                                                  ate
                                                    ran
                                                      dRi
                                                        dlo
                                                          ff.

      1
      63. I
          nla
            te2
              012
                ,RPMUSAa
                       gre
                         edt
                           opu
                             rch
                               aseam
                                   ajo
                                     rit
                                       yin
                                         ter
                                           esti
                                              nCr
                                                eac
                                                  ardS
                                                     .A.
                                                       ,a

F
ren
  chc
    orp
      ora
        tio
          n,f
            or€5.5 m
                   ill
                     ion
                       .

      1
      64. TheL
             oca
               lCo
                 uns
                   elSescrowa
                            cco
                              untwasd
                                    esi
                                      gna
                                        tedb
                                           yth
                                             eco
                                               nsp
                                                 ira
                                                   tor
                                                     sast
                                                        he

methodofp
        aym
          ent
            ,an
              dono
                 rab
                   outNovember7
                              ,20
                                12,$
                                   1,2
                                     74,
                                       147
                                         .08wasw
                                               ire
                                                 dfr
                                                   omt
                                                     he


                                  34
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 39 of 65


       Case1
           :19
             ・・CV0
                凶 2645A
                      JI¥
                        トKHP Document1 F
                                       ile
                                         d03
                                           /25
                                             /19 Page38o
                                                       f61



 a
 cco
   unt
     sofVILDERa   ，onbehalfofSwissRPM＇
              tFBME                  ，toRPMUSAsa
                                               cco
                                                 unta
                                                    tJPMorgan

 C
 has
   e. Ata
        llr
          ele
            van
              tti
                mes
                  ,th
                    eRPMUSAa
                           cco
                             untwasc
                                   ont
                                     rol
                                       ledbyS
                                            ate
                                              ran
                                                dRi
                                                  dlo
                                                    ff.

       1
       65. Ass
             etf
               ort
                 hab
                   ov，SwissRPM wasanothernamef
                     e                       orSPG,t
                                                   hep
                                                     are
                                                       ntcompany

 o 恥fU
 fRP  SA.

       1
       66. VILDERsf
                  und
                    ingc
                       ons
                         ist
                           edo
                             fmoret
                                  han$90m
                                        ill
                                          iono
                                             fth
                                               eSt
                                                 ole
                                                   nFu
                                                     ndsa
                                                        nd

 o
 the
   rwr
     ong
       ful
         ly‑
           obt
             ain
               edf
                 und
                   sofA
                      bly
                        azo
                          van
                            dth
                              eKhrapunovF
                                        ami
                                          ly.

       1
       67. Oneweekl
                  at
                   er
                    ,ono
                       rab
                         outNovember1
                                    3,2
                                      012
                                        ,$1
                                          ,20
                                            0,0
                                              00wast
                                                   ran
                                                     sfe
                                                       rre
                                                         dfr
                                                           om

 t
 heRPMUSAa
         cco
           untt
              oth
                eLo
                  calC
                     oun
                       selse
                           scr
                             owa
                               cco
                                 unt
                                   .

       1
       68. Ata
             l
             lre
               lev
                 antt
                    ime
                      s,S
                        ate
                          rwasa
                              war
                                eth
                                  att
                                    heC
                                      rea
                                        car
                                          din
                                            ves
                                              tme
                                                ntwasf
                                                     und
                                                       ed

 a
 ndc
   ont
     rol
       ledbyA
            bly
              azo
                v.

       1
       69. Ast
             heC
               tea
                 car
                   din
                     ves
                       tme
                         ntn
                           ea吋 c
                             t los
                                 ing
                                   ,anda
                                       恥 rmoret
                                              han$
                                                 1.2m
                                                    ill
                                                      ionh
                                                         ad

 b
 eent
    ran
      sfe
        rre
          din
            tot
              heU
                nit
                  edS
                    tat
                      est
                        opu
                          rpo
                            rte
                              dlyf
                                 undt
                                    hei
                                      nve
                                        stm
                                          ent
                                            ,Il
                                              yasr
                                                 equ
                                                   est
                                                     edt
                                                       hatt
                                                          he

p
urc
  has
    ero
      fCr
        eac
          ardbef
               als
                 elyi
                    den
                      tif
                        ieda
                           sLl
                             oydLaMarca,a
                                        nas
                                          soc
                                            iat
                                              eofI
                                                 lya
                                                   s.S
                                                     ate
                                                       rag
                                                         ree
                                                           d

t
opr
  ese
    ntLaMarcaa
             sth
               ebu
                 yer
                   ,wh
                     ileknowingt
                               hatLaMarcawass
                                            imp
                                              lyas
                                                 tra
                                                   wpu
                                                     rch
                                                       ase
                                                         rus
                                                           ed

t
oco
  nce
    alI
      lya
        sadAblyazovsr
          n         olemt
                        het
                          ran
                            sac
                              tio
                                nfromF
                                     ren
                                       chb
                                         ank
                                           inga
                                              ndr
                                                egu
                                                  lat
                                                    ory

a
uth
  ori
    tie
      s.

       1
       70. Ono
             rab
               outA
                  pri
                    l17
                      ,20
                        13,I
                           lya
                             se寸n
                                ail
                                  edAggarwalf
                                            romapseudonymousか m
                                                              ail

a
cco
  unt
    ,di
      rec
        tin
          gth
            atAggarwalt
                      ran
                        sfe
                          rana
                             ddi
                               tio
                                 nalε
                                    10,
                                      000
                                        ,00
                                          0oft
                                             heS
                                               tol
                                                 enFundst
                                                        o

 T
 ech
   ves
     tS.
       A.＇
         ，ane
            nti
              tyi
                nLaMarcasn
                         ame
                           ,toc
                              omp
                                let
                                  eth
                                    eCr
                                      eac
                                        ardt
                                           ran
                                             sac
                                               tio
                                                 n.I
                                                   nth
                                                     esame

か   m
    ail
      ,Il
        yasa
           dmi
             tte
               dth
                 at
                  ,wh
                    ileε10m
                          ill
                            ionwast
                                  obet
                                     ran
                                       sfe
                                         rre
                                           dtoT
                                              ech
                                                ves
                                                  tun
                                                    dert
                                                       hec
                                                         ove
                                                           rof

t
heC
  rea
    car
      dS.
        A.t
          ran
            sac
              tio
                n,t
                  hea
                    ctu
                      alp
                        urc
                          has
                            epr
                              icewouldb
                                      ecl
                                        ose
                                          rtoε5m
                                               ill
                                                 ion
                                                   .

       1
       71. Thet
              ran
                sfe
                  ran
                    dre
                      cei
                        pto
                          f$1
                            ,27
                              4,1
                                47.
                                  08i
                                    nSt
                                      ole
                                        nFu
                                          ndsf
                                             romVILDERSFBME

a
cco
  untt
     oRPMUSAsa
             cco
               untwasaknowingv
                             iol
                               ati
                                 ono
                                   fth
                                     eWorldwideF
                                               ree
                                                 zin
                                                   gOr
                                                     der
                                                       sby




                                   3
                                   5
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 40 of 65


     Case1
         :19・cv‑02645AJN‑KHP Document1 F
                      同                ile
                                         d03
                                           /25
                                             /19 Page39o
                                                       f61



 S
 ate
   ran
     dRi
       dlo
         ffa
           ndt
             hei
               rcoc
                  ons
                    pir
                      ato
                        rs.
                          嗣




      1
      72. Thet
             ran
               sfe
                 rof$
                    1,2
                      00,
                        000i
                           nSt
                             ole
                               nFu
                                 ndsf
                                    romRPMUSAsa
                                              cco
                                                untt
                                                   oth
                                                     eLo
                                                       cal

 C
 oun
   selse
       scr
         owa
           cco
             untwasa
                   lsoaknowingv
                              iol
                                ati
                                  ono
                                    fth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        sby

 S
 ate
   ran
     dRi
       dlo
         ffa
           ndt
             hei
               rco
                 ‑co
                   nsp
                     ira
                       tor
                         s.

           i
           仇     T
                 lzeS
                    yra
                      cus
                        eCe
                          nte
                            rScheme

      1
      73. S
          ate
            ran
              dRi
                dlo
                  ffa
                    lsoc
                       ons
                         pir
                           edw
                             ithI
                                lya
                                  san
                                    dAb
                                      lya
                                        zovt
                                           ola
                                             und
                                               ern
                                                 ear
                                                   lytwo

 m
 ill
   iond
      oll
        arsi
           nSt
             ole
               nFundst
                     hro
                       ughar
                           eale
                              sta
                                tei
                                  nve
                                    stm
                                      enti
                                         nSy
                                           rac
                                             use
                                               ,NewY
                                                   ork
                                                     .

      1
      74. I
          nAp
            ril2
               013
                 ,Sa
                   terp
                      urc
                        has
                          edad
                             isu
                               sedm
                                  ent
                                    alh
                                      eal
                                        thf
                                          aci
                                            lit
                                              yinS
                                                 yra
                                                   cus
                                                     eon

 b
 eha
   lfo
     fanunnamedi
               nve
                 sto
                   rfo
                     r$1
                       ,20
                         0,0
                           00.

      1
      75. Asr
            epo
              rte
                dbyMcClatchyDC,S
                               ate
                                 rmadet
                                      hed
                                        epo
                                          sitont
                                               hei
                                                 nve
                                                   stm
                                                     entb
                                                        ywi
                                                          rin
                                                            g

$
250
  ,00
    0th
      eda
        yaf
          tert
             hes
               al
                e.McClatchyDCr
                             epo
                               rte
                                 dth
                                   att
                                     hememorandumo
                                                 fsa
                                                   lewass
                                                        ign
                                                          ed

byS
  ate
    r'sr
       abb
         ionh
            isb
              eha
                lfA
                  cco
                    rdi
                      ngt
                        osomeonei
                                nvo
                                  lve
                                    dint
                                       hed
                                         eal      ，Icantt
                                           ,however     el
                                                         l

youwhot
      hep
        art
          nβr
            swe
              re,b
                 utIc
                    ant
                      el
                       lyoui
                           twasa
                               nor
                                 gan
                                   iza
                                     tio
                                       nwi
                                         thnor
                                             abb
                                               is.

      1
      76. Whent
              hed
                ealu
                   lti
                     mat
                       elyc
                          los
                            ed,t
                               her
                                 eco
                                   rde
                                     downero
                                           fth
                                             epr
                                               ope
                                                 rtywasaNew

Yorki
    nco
      rpo
        rat
          ede
            nti
              ty,S
                 yra
                   cus
                     eCe
                       ntrLLC（S
                         e    yra
                                cus
                                  eCe
                                    nte
                                      r'

s
ubs
  idi
    aryo
       fTr
         iad
           ou,whichi
                   ntu
                     rnwasas
                           ubs
                             idi
                               aryo
                                  fIl
                                    yas
                                      'sS
                                        wis
                                          scompanySDG.

      1
      77. S
          yra
            cus
              eCe
                nte
                  r p
                    rin
                      cip
                        alp
                          lac
                            eof
                              、bu
                                sin
                                  esswas1
                                        4Va
                                          nde
                                            rve
                                              nte
                                                rAv
                                                  enu
                                                    e,S
                                                      uit
                                                        e

2
55,P
   ortW
      ash
        ing
          ton
            ,NewY
                ork
                  .

      1
      78. S
          ate
            ran
              dRi
                dlo
                  ffweree
                        achm
                           ana
                             ger
                               sofS
                                  yra
                                    cus
                                      eCe
                                        nte
                                          r,a
                                            sse
                                              tfo
                                                1thi
                                                   nan

o
per
  ati
    nga
      gre
        eme
          ntd
            ate
              dJu
                lyI
                  ,20
                    13,a
                       nde
                         ache
                            xer
                              cis
                                edc
                                  ont
                                    rolo
                                       verS
                                          yra
                                            cus
                                              eCe
                                                nte
                                                  ran
                                                    dit
                                                      s

m
ves
  tme
    nts
      .

      1
      79. TheS
             yra
               cus
                 eCe
                   nte
                     rac
                       qui
                         sit
                           ionwasf
                                 und
                                   edb
                                     y$1
                                       ,90
                                         0,,
                                           000t
                                              ran
                                                sfe
                                                  rre
                                                    dono
                                                       rab
                                                         out

J
uly1
   0,2013f
         romADLUXsa
                  cco
                    unt
                      satCompagnieP
                                  riv
                                    eed
                                      eCo
                                        nse
                                          ilse
                                             tdl
                                               nve
                                                 sti
                                                   sse
                                                     men
                                                       ts

S
.A.（CPCI）
        ， aS
           wis
             spr
               iva
                 tebankc
                       ont
                         rol
                           ledbya
                                nas
                                  soc
                                    iat
                                      eof
                                        lly
                                          as,t
                                             oth
                                               eat
                                                 tor
                                                   neye
                                                      scr
                                                        ow


                                   3
                                   6
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 41 of 65


      Case1
          :19
            ‑cv02645‑AJN‑KHP Document1 F
                回                      ile
                                         d03/25/19 Page40o
                                                         f61



 a
 cco
   untofo
        neofS
            atrsl
              e ong
                  tim
                    elawf
                        irm
                          s.

      1
      80. Thet
             ran
               sfe
                 ran
                   dre
                     cei
                       pto
                         f$1
                           ,90
                             0,0
                               00i
                                 nSt
                                   ole
                                     nFundsf
                                           romADLUXsCPCI

a
cco
  untwasaknowingv
                iol
                  ati
                    ono
                      fth
                        eWorldwideF
                                  ree
                                    zin
                                      gOr
                                        der
                                          sbyS
                                             ate
                                               r,R
                                                 idl
                                                   off
                                                     ,an
                                                       dth
                                                         eir

oc
c o
  n
  回sp
    ira
      tor
        s.

           v
           .        TheT
                       r
                       i
                       ・・C
                         oun
                           tyMallScheme

      1
      81. Thes
             ing
               lel
                 arg
                   esti
                      nve
                        stm
                          entoft
                               heS
                                 tol
                                   enFundsbyS
                                            ate
                                              ran
                                                dRi
                                                  dlo
                                                    ffwast
                                                         heT
                                                           ri‑

CountyM
      allScheme,e
                xec
                  ute
                    dinm
                       id‑
                         201
                           3.

      1
      82. I
          nth
            iss
              che
                me,t
                   hec
                     ons
                       pir
                         ato
                           rs,i
                              ncl
                                udi
                                  ngS
                                    ate
                                      r,R
                                        idl
                                          off
                                            ,an
                                              dIl
                                                yas
                                                  ,la
                                                    und
                                                      ere
                                                        d

a
ppr
  oxi
    mat
      ely$30m
            ill
              ioni
                 nSt
                   ole
                     nFundsf
                           romT
                              elf
                                ordSFBMEa
                                        cco
                                          untt
                                             hro
                                               ught
                                                  hep
                                                    urc
                                                      has
                                                        e

a
ndr
  api
    dre
      sal
        eofd
           ebtont
                heTr
                   トCountyM
                          all
                            ,as
                              hop
                                pin
                                  gma
                                    lll
                                      oca
                                        tedi
                                           nCi
                                             nci
                                               nna
                                                 ti,O
                                                    hio
                                                      .

                    1
                    .   Sat
                          erandR idl
                                   offLaunderedMoreThan$30M  illio
                                                                 n
                        i
                        ntotheTri‑CountyMall,QuicklyS
                                                    oldItforaB ig
                        P
                        rofit
                            ,andP aidThemselvesandOthersHandsomely.

      1
      83. TheTr
              トCountyM
                     alli
                        sas
                          hop
                            pin
                              gma
                                lli
                                  nora
                                     rou
                                       ndC
                                         inc
                                           inn
                                             ati
                                               ,Oh
                                                 io.I
                                                    nea
                                                      rly

2
013
  ,an
    oteont
         heT
           ri‑
             Cou
               ntyM
                  all(
                     th     ） wash
                       e Note    eldbyat
                                       hir
                                         d‑p
                                           art
                                             yle
                                               nde
                                                 r(t
                                                   he

"
Not
  eho
    lde
      r）
       ．

      1
      84. Duet
             obu
               sin
                 essd
                    iff
                      icu
                        lti
                          es,t
                             heN
                               ote
                                 hol
                                   ders
                                      oug
                                        htt
                                          ose
                                            llt
                                              heNotet
                                                    oth
                                                      ehi
                                                        ghe
                                                          st

b
idd
  er.F
     ort
       hi
        spu
          rpo
            se,t
               heN
                 ote
                   hol
                     derSl
                         oans
                            erv
                              ice
                                rre
                                  tai
                                    nedah
                                        igh
                                          ly‑
                                            res
                                              pec
                                                tedr
                                                   ea
                                                    les
                                                      tat
                                                        e

a
dvi
  sor
    yfi
      rm(
        theR
           ealE
              sta
                teA
                  dvi
                    so）t
                      r oc
                         ond
                           uctab
                               idd
                                 ingp
                                    roc
                                      essf
                                         ort
                                           hes
                                             aleo
                                                fth
                                                  eNo
                                                    te.

      1
      85. Thec
             ons
               pir
                 ato
                   rs,i
                      ncl
                        udi
                          ngS
                            ate
                              ran
                                dRi
                                  dlo
                                    ff,c
                                       ons
                                         pir
                                           edt
                                             ola
                                               und
                                                 erp
                                                   arto
                                                      fth
                                                        e

S
tol
  enFundsbyp
           urc
             has
               ingandr
                     ese
                       lli
                         ngt
                           heN
                             ote
                               .Byp
                                  urc
                                    has
                                      ingt
                                         heNotew
                                               ithS
                                                  tol
                                                    enF
                                                      und
                                                        s,

andt
   henr
      ese
        lli
          ngt
            heNoteandd
                     ire
                       cti
                         ngt
                           her
                             esu
                               lti
                                 ngs
                                   alep
                                      roc
                                        eed
                                          sin
                                            tot
                                              hel
                                                egi
                                                  tim
                                                    atef
                                                       ina
                                                         nci
                                                           al

s
yst
  em,t
     hec
       ons
         pir
           ato
             rshopedt
                    ola
                      und
                        eras
                           ign
                             ifi
                               can
                                 tpo
                                   1ti
                                     ono
                                       fth
                                         eSt
                                           ole
                                             nFundsi
                                                   non
                                                     ede
                                                       al,

r
esu
  lti
    ngi
      nas
        ubs
          tan
            tia
              lamountofmoneyt
                            hatt
                               heyc
                                  oul
                                    dcl
                                      aimo
                                         rig
                                           ina
                                             tedf
                                                romar
                                                    eale
                                                       sta
                                                         te

t
ran
  sac
    tio
      nan
        dwast
            her
              efo
                reu
                  nta
                    int
                      ed.


                                    37
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 42 of 65


     Case1:19‑cv‑02645
                     ・・AJNKHP Document1 F
                                        ile
                                          d03
                                            /25
                                              /19 Page41o
                                                        f61



      1
      86. Toe
            xec
              utet
                 hi
                  ssc
                    hem
                      e,a
                        tth
                          edi
                            rec
                              tio
                                nofS
                                   ate
                                     ran
                                       dRi
                                         dlo
                                           ff,t
                                              heL
                                                oca
                                                  lCo
                                                    uns
                                                      el

 c
 rea
   tedas
       hel
         lcompanyf
                 ort
                   heNotea
                         cqu
                           isi
                             tio
                               nnamedT
                                     ri‑
                                       Cou
                                         nty恥f
                                             al
                                              lIn
                                                ves
                                                  tor
                                                    sLLC

 （TCMI
     ），o
       nora
          bou
            tAp
              ril2
                 2,2
                   013
                     .TCMIwasas
                              ubs
                                idi
                                  aryo
                                     fTr
                                       iad
                                         ou,w
                                            hic
                                              hint
                                                 urnwasa

 s
 ubs
   idi
     aryo
        fIl
          yassS
              wis
                scompanySDG.

      1
      87. TCMI'sp
                rin
                  cip
                    alp
                      lac
                        eofb
                           usi
                             nes
                               swas630F
                                      ift
                                        hAv
                                          enu
                                            e,NewY
                                                 ork
                                                   ,NewY
                                                       ork
                                                         .

      1
      88. Ata
            llr
              ele
                van
                  tti
                    mes
                      ,Ri
                        dlo
                          ffa
                            cte
                              datS
                                 ate
                                   r乍 d
                                      ire
                                        cti
                                          ona
                                            ndmades
                                                  tat
                                                    eme
                                                      ntson

 S
 ate
   rsb
     eha
       lfa
         nd/
           ora
             tSa
               te1
                 乍 d
                   ire
                     cti
                       oni
                         nco
                           nne
                             cti
                               onw
                                 itht
                                    heT
                                      ri‑
                                        Cou
                                          ntyS
                                             che
                                               me.On

 i
 nfo
   rma
     tio
       nan
         dbe
           lie
             f,R
               idl
                 off
                   wasu
                      seda
                         sas
                           cre
                             ent
                               ohi
                                 deS
                                   ate
                                     r'si
                                        nvo
                                          lve
                                            men
                                              tint
                                                 heT
                                                   rトC
                                                     oun
                                                       ty

 Schemeb
       eca
         useS
            ate
              rsn
                oto
                  rio
                    usc
                      rim
                        ina
                          lba
                            ckg
                              rou
                                ndwouldh
                                       aver
                                          ais
                                            edar
                                               edf
                                                 lagt
                                                    o

c
oun
  ter
    par
      tie
        sinad
            ealo
               fth
                 ism
                   agn
                     itu
                       de.

      1
      89. F
          ort
            hi
             sre
               aso
                 n,R
                   idl
                     off
                       wasmademanagerofTCMI,d
                                            esp
                                              iteh
                                                 iss
                                                   ubo
                                                     rdi
                                                       nat
                                                         e

p
osi
  tio
    ntoS
       ate
         rint
            hec
              ons
                pir
                  acy
                    .

      1
      90. WhileS
               ate
                 rwasn
                     eit
                       hera
                          nof
                            fic
                              ern
                                ord
                                  ire
                                    cto
                                      rofTCMI,o
                                              nin
                                                for
                                                  mat
                                                    iona
                                                       nd

b
eli
  ef,h
     ewasg
         ive
           napowerofa
                    tto
                      rne
                        yov
                          erTCMIi
                                nora
                                   bou
                                     tJu
                                       ne2
                                         013
                                           .

      1
      91. Ono
            rab
              outA
                 pri
                   l16
                     ,20
                       13,R
                          idl
                            off
                              ,onb
                                 eha
                                   lfofTCMIa
                                           nda
                                             tSa
                                               tersd
                                                   ire
                                                     cti
                                                       on,

s
ubm
  itt
    edbye
        ‑ma
          ilab
             idp
               ack
                 agef
                    ort
                      hep
                        urc
                          has
                            eoft
                               heNote加 t
                                       heR
                                         ealE
                                            sta
                                              teA
                                                dvi
                                                  sor(
                                                     the

 B
 idP
   ack
     age
       円）
        ．

      1
      92. TheB
             idP
               ack
                 agewasm
                       ate
                         ria
                           llyf
                              als
                                ean
                                  dmi
                                    sle
                                      adi
                                        ngi
                                          nmu
                                            lti
                                              pler
                                                 esp
                                                   ect
                                                     s:

      a
      .    TheBidPackag
                      ewassub
                            mitt
                               edbyR
                                   idlof
                                       fpur
                                          port
                                             edlyonbe
                                                    h a
                                                      lfoft
                                                          he SDG
           Inve
              stmen
                  tFund.Jnt
                          rut
                            h,nosu
                                 chen
                                    tit
                                      yexi
                                         ste
                                           d,andRidl
                                                   offwasac
                                                          tin
                                                            gon
           beh
             alfofTCMI.

      b
      .    Onp ag
                es1and5ofab  roc
                               hurei n
                                     clud
                                        edintheBidP ackag
                                                        et
                                                        ヲ  h
                                                           eSDGI  nve
                                                                    stm
                                                                      ent
           Fundwasd es
                     cribe
                         dasa"LuxembourgS IF,
                                            "o rspec
                                                   iali
                                                      zedinve
                                                            stmentfu
                                                                   nd.In
           tr
            uth
              ,therewasnoSDGI  nves
                                  tmentFundauth
                                              o r
                                                izedunderth
                                                          el aw
                                                              so f
           Luxembourgtoopera
                           teasas pe
                                   cial
                                      ize
                                        di n
                                           vestmentfun
                                                     d,norwast h
                                                               erea
                                                                  lSDG
           eve
             ras pe
                  ciali
                      zedinves
                             tmentfun
                                    d.

     c
     .     ThcB
              idP
                ack
                  agei
                     ncl
                       ude
                         dal
                           et
                            te
                             rfr
                               omTC恥1
                                    I'
                                     sdi
                                       re心t
                                          ort
                                            hats
                                               tat
                                                 edt
                                                   hatt
                                                      he SDG


                                   3
                                   8
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 43 of 65


     Case1
         :19
           ‑cv
             ・ 02645‑AJNl
                噌       卜I
                        く P Document1 F
                                      ile
                                        d03
                                          /25
                                            /19 Page42o
                                                      f61



           Inv
             estm
                entFund hadsuf
                             fic
                               ien
                                 tinvest
                                       mentcap
                                             aci
                                               tytoena
                                                     blei
                                                        ttoinves
                                                               tupto
           $1
            .5bil
                lio
                  n.Intr
                       uth
                         ,nomorethan$440mill
                                           ionwasava
                                                   ila
                                                     blet
                                                        oinves
                                                             t,inthe
           formo
               ftheS t
                     ole
                       nF u
                          nds
                            ,a n
                               dallin
                                    vestme
                                         ntswereownedbysh
                                                        elleompani
                                                                 eso f
           SDG,asther
                    ewasnos u
                            ch undaut
                                    horiz
                                        edunderth
                                                elawsofLuxem
                                                           bourg.

      d
      .    Pages5a nd7oft h
                          esameb rochur
                                      ei n
                                         cludedintheBidPackagest
                                                               atedthatt
                                                                       he
            Fundsa c
                   tivi
                      tie
                        sw i
                           llbel e
                                 dbyCEON  icolasBourg"andothe
                                                            rs.Intru
                                                                   th,al
                                                                       l
           invest
                mentact
                      ivit
                         iesofthecon
                                   spir
                                      ator
                                         s,i n
                                             cludi
                                                 ngt hr
                                                      oughTCMI,werel edby
           cons
              pirat
                  orsIlya
                        sK hra
                             punov,Sater
                                       ,andR i
                                             dloff
                                                 ,o pe
                                                     rati
                                                        nginconc
                                                               ertwith
           MukhtarAblyazovino r
                              dertobreachtheWorldwideFreezi
                                                          ngOrde
                                                               r s
                                                                 .T hiswas
           notdisc
                 losedintheBidPackage
                                    .

      e
      .    Page10thesamebroc
                           huredesc
                                  rib
                                    eda"managementprocesa
                                                       s   n
                                                           ds t
                                                              ate
                                                                dtha
                                                                   tal
                                                                     l
           inves
               tme
                 ntdecis
                       ion
                         sweremadebya n SDGI FInvestm
                                                    entCommittee.Intru
                                                                     th
                                                                      ,
           the
             rewasneit
                     heramanagementpr
                                    oce
                                      ssnoraninvestmen
                                                     tc om
                                                         mitte
                                                             e,a n
                                                                 dal
                                                                   l
           inves
               tme
                 ntdecis
                       ion
                         sweremadebyAblyazovandI l
                                                 yasKhrapuno
                                                           v.

      五    P
           ages16to1 7oft
                        hesamebroc
                                 hured
                                     escr
                                        ibedasup
                                               port
                                                  ingfu
                                                      ndinve
                                                           stme
                                                              nt
           c
           all
             edI gl
                  oo.＇lnt
                        rut
                          h,th
                             eI gl
                                 ooi n
                                     vestm
                                         entwasanasse
                                                    tac
                                                      qui
                                                        redbya
           s
           ubs
             idia
                ryo fSDGusingapo
                               rtio
                                  nofth
                                      eStolenF
                                             unds.Thi
                                                    swasnotdi
                                                            scl
                                                              ose
                                                                din
           t
           heBidPackage
                      .

      g
      .    P
           ages18to19ofthesameb roc
                                  huredes
                                        cribe
                                            das up
                                                 porti
                                                     ngfundi
                                                           nve
                                                             stmen
                                                                 t
           c
           all
             edN ik
                  kiBeac
                       h.I nt ru
                               th,theNikkiBeach"inve
                                                   stmen
                                                       twasanass
                                                               et
           a
           cquir
               edbyasub
                      sidia
                          ryo fSDGu sin
                                      gap or
                                           tionofth
                                                  eS t
                                                     olenF
                                                         und
                                                           s.Thiswasn
                                                                    ot
           d
           isc
             losedi
                  nth
                    eB i
                       dP ack
                            age.

      h
      .    Pa
            ges20t o21ofthesamebroch
                                   u r
                                     edesc
                                         ribedafundinve
                                                      stmen
                                                          tcall
                                                              ed
           Flat
              ote
                l.I ntr
                      uth
                        ,theF l
                              atot
                                 el"inve
                                       stmen
                                           twasa nass
                                                    etacqui
                                                          redbya
           s
           ubsid
               iaryOfSDGu sin
                            gap o
                                rtionoft
                                       heStolenF
                                               unds.Thiswasnotdis
                                                                clo
                                                                  sedi
                                                                     n
           t
           heBidP ac
                   kage
                      .

      1
      .    Con
             trar
                yt otherepr
                          esen
                             tati
                                onsi
                                   nt h
                                      eb r
                                         ochureincl
                                                  udedi
                                                      ntheBidPackag
                                                                  e,the
           SDGI nve
                  s t
                    mentFundd i
                              dn o
                                 tdevelo
                                       pt h
                                          eFlato
                                               tel
                                                 ;rat
                                                    her
                                                      ,thepro
                                                            jectwasle
                                                                    dby
           aloc
              alNewYorkr  ea
                           lesta
                               tedev
                                   elope
                                       r二As ubsi
                                               diar
                                                  yofSDGa cquir
                                                              edaminori
                                                                      ty
           own
             ershipinte
                      res
                        tinaF l
                              atot
                                 elhol
                                     dingcompany,usin
                                                    gap o
                                                        rti
                                                          onoft h
                                                                eStol
                                                                    en
           Fu
            nds.Thiswasn otdis
                             close
                                 dintheBidPackage
                                                .

     j
     .     Thebrochur
                    ei n
                       cludedintheBidP acka
                                          ges t
                                              ate
                                                dtha
                                                   tSDGI  nvest
                                                              mentFunds
           inve
              stmen
                  tintheFlatot
                             elwas 2 9
                                     0 ,5mil
                                           lion
                                              .I ntr
                                                   uth
                                                     ,T e
                                                        lfordhadinvest
                                                                     ed
           appr
              oxima
                  tely$ 3
                        5m ill
                             ioninStolenFundsintheFl
                                                   ato
                                                     telpro
                                                          jectthroug
                                                                   h
           Tr
            iado,SDGss
                u        u
                         bsid
                            iary.AlthoughT ri
                                            adousint
                                                   ern
                                                     alfinan
                                                           cial
                                                              sv al
                                                                  uedits
           st
            akeintheFla
                      tot
                        elat.sig
                               nif
                                 ica
                                   ntlymoret ha
                                              nthe$35milli
                                                         oni n
                                                             vest
                                                                ed,Triado
                                                                        u
           nev
             ervaluedit
                      sstakeintheFla
                                   tot
                                     ela tanyt
                                             hingre
                                                  motelyclo
                                                          seto$ 29
                                                                 0.5milli
                                                                        on.
           Thi
             swasn otdisc
                        losedintheBidPackage.

     k
     .     P
           ages22to2
                   3ofth
                       ebroc
                           hurein
                                clud
                                   edint h
                                         eB idP
                                              ackag
                                                  edes
                                                     cri
                                                       bedth
                                                           eSDG
           I
           nve
             stmen
                 tFunda
                      se s
                         tabl
                            ish
                              edinLuxembourg,"r
                                              egu
                                                lat
                                                  edby t
                                                       heCommission

                                    3
                                    9
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 44 of 65


     Case1:19‑cv‑02645AJN‑KHP Document1 F
                                        ile
                                          d03
                                            /25
                                              /19 Page43o
                                                        f61



           f
           ortheSurve
                    ilanceoftheFin
                                 anci
                                    alSect
                                         or（℃SSF），＇ anda"speci
                                                             alize
                                                                 d
           i
           nvestm
                e n
                  tfund"thatcanprovi
                                   deinv
                                       esto
                                          rst a
                                              xratesaslowas0.01%. Intru
                                                                      th
                                                                       ,
           t
           her
             ewasno SDGI   nvestm
                                entFund"SIFes
                                            tabli
                                                shedinLuxembourgattha
                                                                    t
           t
           ime
             ,n orwass u
                       chaf undregu
                                  late
                                     dbytheCSSFa softhedat
                                                         eo ftheBid
           P
           ackage
                .Ass etfort
                          ha bo
                              ve,SDGi ts
                                       el
                                        fwasnotaS IF
                                                   ,eith
                                                       er.Thiswasn o
                                                                   t
           d
           isc
             losedintheBidP a
                            ckage.

      .
      I    Page24ofthebroc
                         hureinc
                               lude
                                  dint h
                                       eB i
                                          dP ackages
                                                   tate
                                                      dthatth
                                                            eSDG
           Invest
                mentFundwasfunde
                               dbyo ut
                                     sideinv
                                           esto
                                              rs.Intr
                                                    uth
                                                      ,therewer
                                                              enosuch
           inve
              sto
                rs,andal
                       las
                         setswe
                              rethoseofAblyazovandhiscon
                                                       spir
                                                          ato
                                                            rs,in
                                                                clu
                                                                  din
                                                                    g
           theStol
                 enFunds
                       .Thiswasnotdis
                                    close
                                        dintheB idPa
                                                   ckage.

      m.   Nowheredi
                   dtheB idPack
                              agedi
                                  scl
                                    oseth
                                        atth
                                           eSt
                                             ole
                                               nFu
                                                 ndst
                                                    obei
                                                       nve
                                                         ste
                                                           dwe
                                                             re
           sub
             jectt
                 otheWorldwideFre
                                ezi
                                  ngOrd
                                      ers.

      n
      .    Nowheredidt
                     heBidPacka
                              gedi
                                 scl
                                   oseth
                                       atAbly
                                            azovsas
                                                  set
                                                    s,i
                                                      ncl
                                                        udi
                                                          ngt
                                                            he
           Sto
             lenFun
                  ds,weresu
                          bje
                            cttot
                                heRece
                                     iver
                                        shi
                                          pO r
                                             der
                                               s.

      o
      .    NowheredidtheBidPack
                              agedisc
                                    los
                                      eth
                                        at,pur
                                             suanttot
                                                    heWorldwideFr
                                                                eezin
                                                                    g
           Orde
              rsandR e
                     ceiv
                        ershi
                            pO r
                               der
                                 s,BTAB ank'
                                           sa ff
                                               irma
                                                  tiv
                                                    ec o
                                                       nse
                                                         ntwasrequi
                                                                  red
           fo
            ra nyt
                 ran
                   sfe
                     r,disp
                          osa
                            l,ordis
                                  sip
                                    ati
                                      onofanyofAblyazovsas
                                                         set
                                                           s,inc
                                                               ludi
                                                                  ngthe
           Sto
             lenFund
                   s.

      1
      93. Ata
            llr
              ele
                van
                  tti
                    mes
                      ,Sa
                        tera
                           ndR
                             idl
                               offknewt
                                      hatt
                                         heB
                                           idP
                                             ack
                                               agec
                                                  ont
                                                    ain
                                                      ed

m
ate
  ria
    llyf
       als
         ean
           dmi
             sle
               adi
                 ngs
                   tat
                     eme
                       nts
                         ,an
                           dom
                             iss
                               ion
                                 sth
                                   atr
                                     end
                                       ere
                                         dth
                                           eBi
                                             dPa
                                               cka
                                                 ge

m
ate
  ria
    llyf
       als
         ean
           dmi
             sle
               adi
                 ng.

      1
      94. TheR
             ealE
                sta
                  teA
                    dvi
                      sorr
                         eli
                           edont
                               heB
                                 idP
                                   ack
                                     agei
                                        ncr
                                          it
                                           ic
                                            alr
                                              esp
                                                ect
                                                  s:t
                                                    heR
                                                      eal

E
sta
  teA
    dvi
      sorwaso
            bli
              gat
                edt
                  o,a
                    ndd
                      id,c
                         ond
                           uctd
                              ued
                                ili
                                  gen
                                    ceo
                                      nTCMI'sp
                                             rop
                                               osa
                                                 l,i
                                                   ncl
                                                     udi
                                                       ng

t
heB
  idP
    ack
      age
        ,whichi
              ncl
                ude
                  din
                    ves
                      tig
                        ati
                          nga
                            ndc
                              ont
                                act
                                  ings
                                     our
                                       cesa
                                          sap
                                            pro
                                              pri
                                                ate
                                                  .Hadt
                                                      heB
                                                        id

P
ack
  aget
     rut
       hfu
         llyd
            isc
              los
                edt
                  hatS
                     ate
                       ran
                         dRi
                           dlo
                             ffwerei
                                   nve
                                     sti
                                       ngt
                                         heS
                                           tol
                                             enF
                                               und
                                                 sonb
                                                    eha
                                                      lfo
                                                        f

A
bly
  azo
    v,whowass
            ubj
              ectt
                 oth
                   eWorldwideF
                             ree
                               zin
                                 gOr
                                   der
                                     san
                                       dwhosea
                                             sse
                                               tsc
                                                 oul
                                                   dbe

t
ran
  sfe
    rre
      don
        lyw
          it  A sc
            hBT  ons
                   ent
                     ,th
                       eRe
                         alE
                           sta
                             teA
                               dvi
                                 sor
                                   swouldr
                                         eas
                                           ona
                                             blyh
                                                avec
                                                   ont
                                                     act
                                                       ed

BTAa
   nd/
     ort
       heR
         ece
           ive
             rst
               ode
                 ter
                   min
                     ewh
                       eth
                         erBTAh
                              adc
                                ons
                                  ent
                                    edt
                                      oth
                                        isu
                                          seo
                                            fth
                                              eSt
                                                ole
                                                  n

F
und
  s.O
    the
      rwi
        se,t
           heywouldn
                   oth
                     avea
                        cce
                          pte
                            dTCMI'sp
                                   rop
                                     osa
                                       l.

      1
      95. Ono
            rab
              outA
                 pri
                   l22
                     ,20
                       13,TCMIwont
                                 heb
                                   idd
                                     ingp
                                        roc
                                          esso
                                             nth
                                               eNo
                                                 tea
                                                   ndwas



                                  40
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 45 of 65



     Case1
         :19・cv‑02645‑AJN‑KHP Document1 F
                                        ile
                                          d03/25
                                               日9 Page44o
                                                        f61



 o
 bli
   gat
     edt
       ofu
         llyf
            undt
               hed
                 ealw
                    ith
                      ina
                        ppr
                          oxi
                            mat
                              elyo
                                 nemonth(
                                        theT
                                           r
                                           i
                                           ・ om
                                              】tyD
                                                 eal）
                                                    ．

 A
 ppa
   ren
     tlys
        urp
          ris
            edt
              hatt
                 hef
                   rau
                     dul
                       entB
                          idP
                            ack
                              ageh
                                 adn
                                   otb
                                     eene
                                        xpo
                                          sed
                                            ,Ri
                                              dlo
                                                ff、かm
                                                    ail
                                                      ed

 S
 ate
   ran
     dth
       eLo
         calC
            oun
              selt
                 hatsamed
                        ay,s
                           tat
                             ing Nowwhat.
                                        ..wewon.
                                               .
                                               ..

      1
      96. Uponi
              nfo
                rma
                  tio
                    nan
                      dbe
                        lie
                          f,S
                            ate
                              ran
                                dRi
                                  dlo
                                    ffs
                                      ubm
                                        itt
                                          eds
                                            imi
                                              lar
                                                lyf
                                                  als
                                                    e      幽




 d
 ocu
   men
     tst
       oth
         ela
           wfi
             rmr
               epr
                 ese
                   nti
                     ngTCMIi
                           nth
                             eTr
                               i‑C
                                 oun
                                   tyD
                                     eal(
                                        theR
                                           ealE
                                              sta
                                                teLaw

 Firm
    ）ino
       rde
         rtomoven
                ear
                  ly$30m
                       ill
                         ioni
                            nSt
                              ole
                                nFu
                                  ndsi
                                     ntot
                                        heR
                                          ealE
                                             sta
                                               teLawFirms

 e
 scr
   owa
     cco
       untf
          ort
            hep
              urc
                has
                  eoft
                     heN
                       ote
                         .

      1
      97. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,R
                          idl
                            off
                              ,atS
                                 ate
                                   rsd
                                     ire
                                       cti
                                         on,p
                                            rov
                                              ide
                                                dco
                                                  pie
                                                    soft
                                                       he

 sameB
     idP
       ack
         age
           ,oras
               ubs
                 tan
                   tia
                     llys
                        imi
                          lardocumenti
                                     ncl
                                       udi
                                         ngt
                                           hesamem
                                                 isr
                                                   epr
                                                     ese
                                                       nta
                                                         tio
                                                           nsa
                                                             nd

 o
 mis
   sio
     ns,t
        oth
          eRe
            alE
              sta
                teLawF
                     irm
                       .

      1
      98. I
          nor
            dert
               ofu
                 ndt
                   heT
                     riC
                       oun
                         tyD
                           ea
                            田l
                             ,th
                               eco
                                 nsp
                                   ira
                                     tor
                                       s,i
                                         ncl
                                           udi
                                             ngS
                                               ate
                                                 ran
                                                   dRi
                                                     dlo
                                                       ff,

d
ire
  cte
    dtwow
        iret
           ran
             sfe
               rst
                 oth
                   eRe
                     alE
                       sta
                         teLawF
                              irmse
                                  scr
                                    owa
                                      cco
                                        untt
                                           opu
                                             rch
                                               aset
                                                  heN
                                                    ote
                                                      :

      a
      .    OnA pr
                il24,2
                     013,Te
                          lfo
                            rdtra
                                nsf
                                  err
                                    ed$2,
                                        800,0
                                            45.2
                                               3inStol
                                                     enF
                                                       undsfro
                                                             mit
                                                               s
           accou
               ntatFBMEt ot
                          heesc
                              rowacco
                                    untofth
                                          eR e
                                             alEst
                                                 ateLawFir
                                                         mfo
                                                           rtheT
                                                               ri‑
           CountyDea
                   l;and

      b
      .    OnMay2 2,201
                      3,Te
                         lfor
                            dtran
                                sfe
                                  rr $28,
                                        000,
                                           000inS
                                                tole
                                                   nFun
                                                      dsf r
                                                          omit
                                                             s
           accoun
                tatFBMEtotheesc
                              rowacco
                                    unto
                                       ftheRea
                                             lEst
                                                ateLawFir
                                                        mf o
                                                           rth
                                                             eTr
                                                               i    同




           CountyDea
                   l.

      1
      99. Ata
            l
            lre
              lev
                antt
                   ime
                     s,S
                       ate
                         rknewt
                              hatT
                                 elf
                                   ordwasas
                                          hel
                                            lcompanyowneda
                                                         nd

c
ont
  rol
    ledbyh
         i oc
          sc o
             nsp
               ira
                 tor
                   s,I
                     lya
                       san
                         dAb
                           lya
                             zov
                               .

      2
      00. Ono
            rab
              outA
                 pri
                   l24
                     ,20
                       13,RPMUSAa
                                lsot
                                   ran
                                     sfe
                                       rre
                                         d$3
                                           5,0
                                             00f
                                               romt
                                                  heRPM

USAa
   cco
     untt
        oth
          ees
            cro
              wac
                cou
                  nto
                    fth
                      eRe
                        alE
                          sta
                            teLawF
                                 irmt
                                    ofu
                                      ndt
                                        heT
                                          ri‑
                                            'Co
                                              unt
                                                yDe
                                                  al.

      2
      01. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,t
                          heR
                            ealE
                               sta
                                 teLawF
                                      irmwouldn
                                              oth
                                                avea
                                                   cce
                                                     pte
                                                       dth
                                                         e

w
iret
   ran
     sfe
       rsf
         romT
            elf
              ordo
                 rRPMUSAt
                        ofu
                          ndt
                            heT
                              ri‑
                                Cou
                                  ntyD
                                     eali
                                        fth
                                          eco
                                            nsp
                                              ira
                                                tor
                                                  sha
                                                    d

d
isc
  los
    edt
      het
        ruen
           atu
             reoft
                 heS
                   tol
                     enF
                       und
                         s,i
                           ncl
                             udi
                               ngt
                                 hatt
                                    het
                                      ran
                                        sfe
                                          rsw
                                            ereaknowingb
                                                       rea
                                                         ch

o
fth
  eWorldwideF
            ree
              zin
                gOr
                  der
                    s.


                                   4
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 46 of 65


     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03/25/19 Page45o
                                                           f61



      2
      02. I
          mme
            dia
              tel
                yaf
                  tert
                     heT
                       ri‑
                         Cou
                           ntyD
                              ealwasf
                                    und
                                      ed,S
                                         ate
                                           ran
                                             dRi正l
                                                 lof
                                                   fen
                                                     gag
                                                       edi
                                                         n

a
not
  hera
     ctofs
         el
          f.d
            eal
              ingi
                 nte
                   nde
                     dtoo
                        bsc
                          uret
                             hei
                               rknowingr
                                       ece
                                         ipto
                                            fth
                                              eSt
                                                ole
                                                  nFundsi
                                                        nbr
                                                          eac
                                                            h

oft
  heWorldwideF
             ree
               zin
                 gOr
                   der
                     s.

      2
      03. Ono
            rab
              outMay2
                    3,2
                      013
                        ,ju
                          stad
                             aya
                               fte
                                 rth
                                   eRe
                                     alE
                                       sta
                                         teLawFirmh
                                                  adr
                                                    ece
                                                      ive
                                                        d

t
he$
  28,
    000
      ,00
        0tr
          ans
            ferfromT
                   elf
                     ordsa
                         cco
                           unta
                              tFBME,t
                                    heR
                                      ealE
                                         sta
                                           teLawFirmt
                                                    ran
                                                      sfe
                                                        rre
                                                          d

$
1,0
  80,
    000i
       nSt
         ole
           nFundsa
                 tRi
                   dlo
                     ff'
                       sdi
                         rec
                           tio
                             nfr
                               omt
                                 heR
                                   ealE
                                      sta
                                        teLawF
                                             irmse
                                                 scr
                                                   owt
                                                     oan

a
cco
  unta
     tCa
       pit
         alOneBanki
                  nth
                    enameofF
                           err
                             ariH
                                old
                                  ing
                                    sLLC（F
                                         err
                                           ari
                                             ）asap
                                                 urp
                                                   ort
                                                     ed

f
ind
  ersf
     ee
      .

      2
      04. Then
             extd
                ay,F
                   err
                     arit
                        ran
                          sfe
                            rre
                              dex
                                act
                                  lyh
                                    alfo
                                       fth
                                         epu
                                           rpo
                                             rte
                                               dfi
                                                 nde
                                                   rsf
                                                     ee
                                                      ,

$
540
  ,00
    0,t
      oaJPMorganChasea
                     cco
                       unti
                          ntenameofRRMI‑DRLLC（RRMI").
                            h

      2
      05. RRMIw
              as,a
                 tal
                   lre
                     lev
                       antt
                          ime
                            s,w
                              hol
                                lyowneda
                                       ndc
                                         ont
                                           rol
                                             ledbyR
                                                  idl
                                                    off
                                                      ,an
                                                        dth
                                                          us

R
idl
  off
    'sknowledgeoft
                 hep
                   rov
                     ena
                       nceoft
                            heS
                              tol
                                enFundsa
                                       ndt
                                         hee
                                           xis
                                             ten
                                               ceo
                                                 fth
                                                   eWorldwide

F
ree
  zin
    gOr
      der
        sisi
           mpu
             tedt 九1
                oRR 1
                    .

      2
      06. W
          ith
            inaweekofRRMIr
                         ece
                           ivi
                             ng$
                               540
                                 ,00
                                   0fr
                                     omF
                                       err
                                         ari
                                           ,ono
                                              rab
                                                outMay3
                                                      0,

2
013
  ,RRMIe
       xec
         ute
           dac
             hec
               kfo
                 r$3
                   45,
                     000t
                        oBayrockI
                                nc.

      2
      07. BayrockI
                 nci
                   swh
                     oll
                       yowneda
                             ndc
                               ont
                                 rol
                                   ledbyS
                                        ate
                                          r,a
                                            ndo
                                              the
                                                rth
                                                  anS
                                                    ate
                                                      rs

i
nvo
  lve
    men
      t,a
        ppe
          arst
             oha
               venor
                   ela
                     tio
                       nsh
                         ipt
                           oBayrockLLC,t
                                       her
                                         eale
                                            sta
                                              ted
                                                eve
                                                  lop
                                                    men
                                                      t

company. Ass
           uch
             ,Sa
               tersknowledgeoft
                              hep
                                rov
                                  ena
                                    nceo
                                       fth
                                         eSt
                                           ole
                                             nFundsa
                                                   ndt
                                                     hee
                                                       xis
                                                         ten
                                                           ceo
                                                             f

t
heWorldwideF
           ree
             zin
               gOr
                 der
                   sisi
                      mpu
                        tedt
                           oBayrockI
                                   nc.

     2
     08. Oni
           nfo
             rma
               tio
                 nan
                   dbe
                     lie
                       f,t
                         her
                           ewasnol
                                 egi
                                   tim
                                     ateb
                                        usi
                                          nes
                                            ,Sr
                                              eas
                                                onf
                                                  orR
                                                    idl
                                                      off
                                                        to

t
ran
  sfe
    rov
      er$
        1mi
          lli
            oni
              nSt
                ole
                  nFundst
                        oFe
                          rra
                            ri,o
                               nlyf
                                  orh
                                    al、o
                                      f ft
                                         hos
                                           eSt
                                             ole
                                               nFundst
                                                     obe

i
mme
  dia
    tel
      ytr
        ans
          fer
            redbackt
                   oas
                     hel
                       lcompanyc
                               ont
                                 rol
                                   ledbyR
                                        idl
                                          of仁a
                                            : n
                                              dne
                                                arl
                                                  ytw
                                                    o‑t
                                                      hir
                                                        dso
                                                          f

t
hos
  efu
    ndst
       obet
          r羽 1
             sfe
               rre
                 dpr
                   omp
                     tlyt
                        oane
                           nti
                             tyownedb
                                    ySa
                                      ter
                                        .Theo
                                            nlyp
                                               lau
                                                 sib
                                                   ler
                                                     eas
                                                       onf
                                                         or




                                  42
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 47 of 65


      Case1
          :19心 v‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03
                                             /25
                                               /19 Page46o
                                                         f61



 t
 hisa
    ppa
      ren
        tki
          ckb
            ackschemewast
                        ohi
                          det
                            heknowingr
                                     ece
                                       ipto
                                          fSt
                                            ole
                                              nFu
                                                ndsbyS
                                                     ate
                                                       ran
                                                         d

 R
 idl
   offbyu
        sin
          gFe
            rra
              ria
                sas
                  tra
                    wman.

      2
      09. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,B
                          ayr
                            ockI
                               ncc
                                 ont
                                   inu
                                     est
                                       oho
                                         ldsomeo
                                               ral
                                                 loft
                                                    hes
                                                      e

 S
 tol
   enF
     und
       s.

      2
      10. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,F
                          err
                            ariwasi
                                  nfo
                                    rme
                                      dbyS
                                         ate
                                           ran
                                             d/o
                                               rRi
                                                 dlo
                                                   ffa
                                                     stot
                                                        he

 s
 our
   ceo
     fth
       eSt
         ole
           nFundsa
                 ndt
                   hee
                     xis
                       ten
                         ceo
                           fth
                             eWorldwideF
                                       ree
                                         zin
                                           gOr
                                             der
                                               s,i
                                                 nor
                                                   der
                                                     to

 f
 aci
   lit
     atet
        het
          ran
            sac
              tio
                nsd
                  esc
                    rib
                      edh
                        ere
                          in.

      2
      11. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,F
                          err
                            aric
                               ont
                                 inu
                                   est
                                     oho
                                       ldt
                                         hes
                                           eSt
                                             ole
                                               nFu
                                                 nds
                                                   .

      2
      12. Ono
            rab
              outMay2
                    3,2
                      013
                        ,th
                          eTiCountyD
                            r      ea
                                    幽lc
                                      los
                                        ed.

      2
      13. A
          cco
            rdi
              ngt
                opu
                  bli
                    cco
                      urtf
                         ili
                           ngsmadebyTC恥1
                                       1int
                                          heSupremeC
                                                   our
                                                     toft
                                                        heS
                                                          tat
                                                            e

 ofNewY
      ork
        ,NewYorkC
                oun
                  ty,w
                     ith
                       in60d
                           ayso
                              fth
                                ecl
                                  osi
                                    ng,ono
                                         rab
                                           outJ
                                              uly1
                                                 8,2
                                                   013
                                                     ,th
                                                       e

 Notewasr
        eso
          lda
            tau
              cti
                ont
                  oat
                    hir
                      dpa
                        rtyf
                           or$
                             45,
                               000
                                 ,00
                                   0.

      2
      14. A
          cco
            rdi
              ngt
                opu
                  bli
                    cly日l
                        edf
                          ina
                            nci
                              alr
                                epo
                                  rtsofTC
                                        孔11sp
                                            are
                                              ntc
                                                omp
                                                  any
                                                    ,th
                                                      is

 r
 esa
   ler
     epr
       ese
         nte
           dap
             rof
               ito
                 f$1
                   5,4
                     23,
                       000f
                          orTCMIa
                                nda52%r
                                      etu
                                        rnoni
                                            nve
                                              stm
                                                enti
                                                   nle
                                                     sst
                                                       han

 90d
   ays
     .

      2
      15. I
          mpo
            rta
              ntl
                yfo
                  rth
                    eco
                      nsp
                        ira
                          tor
                            s,t
                              hef
                                und
                                  sfr
                                    omt
                                      her
                                        esa
                                          leo
                                            fth
                                              eNoteweret
                                                       obe

p
aidbyt
     hec
       oun
         tys
           her
             ifft
                hata
                   uct
                     ion
                       edt
                         heNotei
                               ntoa
                                  nac
                                    cou
                                      ntd
                                        esi
                                          gna
                                            tedbyTCMI.T
                                                      his

汀a
a ngemente
         ffe
           cti
             vel
               yla
                 und
                   ere
                     dne
                       arl
                         y$30m
                             ill
                               ioni
                                  nSt
                                    ole
                                      nFu
                                        nds
                                          ,wi
                                            tha50%p
                                                  ro
                                                   fi
                                                    t.

      2
      16. A
          fte
            rth
              esa
                lewasc
                     los
                       ed,o
                          nAu
                            gus
                              t29
                                ,20
                                  13,$
                                     42,
                                       720
                                         ,52
                                           9.5
                                             5wast
                                                 ran
                                                   sfe
                                                     rre
                                                       din
                                                         to

ana
  cco
    unti
       nth
         enameofTCMIa
                    tJPMorganC
                             has
                               e(t
                                 he TCMIA
                                        cco
                                          unt
                                            ），r
                                              epr
                                                ese
                                                  nti
                                                    ngt
                                                      he

p
roc
  eed
    soft
       hes
         al
          e,minuss
                 alec
                    ost
                      s.

      2
      17. S
          ate
            r,a
              nd/
                orR
                  idl
                    offa
                       cti
                         nga
                           tSa
                             ter
                               'sd
                                 ire
                                   cti
                                     on,h
                                        adc
                                          ont
                                            rolo
                                               vert
                                                  heTCMI

A
cco
  unt
    .




                                   4
                                   3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 48 of 65



     Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                         ile
                                           d03
                                             /25
                                               /19 Page47o
                                                         f61



      2
      18. S
          ate
            r,a
              nd/
                orR
                  idl
                    offa
                       cti
                         nga
                           tSa
                             tersd
                                 ire
                                   cti
                                     on,i
                                        mme
                                          dia
                                            tel
                                              ydi
                                                sbu
                                                  rse
                                                    dmoret
                                                         han

 $
 5mi
   lli
     ont
       oSa
         terse
             nti
               tie
                 san
                   dth
                     eco
                       nsp
                         ira
                           tor
                             ピal
                               li
                                es
                                 .

      2
      19. Ono
            rab
              outA
                 ugu
                   st3
                     0,2
                       013
                         ,Sa
                           ter
                             ,an
                               d/o
                                 rRi
                                   dlo
                                     ffa
                                       cti
                                         nga
                                           tSa
                                             tersd
                                                 ire
                                                   cti
                                                     on,

 t
 ran
   sfe
     rre
       d$2
         ,25
           0,0
             00fromt
                   heTCMIA
                         cco
                           untt
                              oane
                                 nti
                                   tynamedMeME
                                             ner
                                               gyP
                                                 art
                                                   ner
                                                     sLLC

    守
 （MeM

      2
      20. A
          cco
            rdi
              ngt
                opu
                  bli
                    cso
                      urc
                        esa
                          nd日h
                             ngsw
                                itht
                                   heU
                                     .S.Seemi
                                            ti
                                             esa
                                               ndExchange
                                                     弔




 C
 omm
   iss
     ion
       ,MeMi
           sowneda
                 nd/
                   orc
                     ont
                       rol
                         ledbya
                              nin
                                div
                                  idu
                                    alnamedMendelM
                                                 och
                                                   kin
                                                     .

      2
      21. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,Mochkinwasi
                                    nfo
                                      1me
                                        dbyS
                                           ate
                                             rth
                                               att
                                                 heS
                                                   tol
                                                     enF
                                                       und
                                                         s

f
ort
  heT
    ri‑
      Cou
        ntyD
           ealb
              elo
                nge
                  dtoA
                     bly
                       azo
                         v,a
                           ndc
                             ons
                               tit
                                 ute
                                   dab
                                     rea
                                       cho
                                         fth
                                           eWorldwide

F
ree
  zin
    gOr
      der
        s.

      2
      22. S
          ate
            rde
              scr
                ibe
                  dth
                    ispaymentt
                             oMeMa
                                 saf
                                   ind
                                     ersf
                                        eet
                                          oth
                                            eLo
                                              calC
                                                 oun
                                                   sel
                                                     .In

r
ea
 li
  ty
   ,ho
     wev
       er,Mochkinh
                 addoneworkonb
                             eha
                               lfo
                                 fAb
                                   lya
                                     zovt
                                        oge
                                          ner
                                            aten
                                               ega
                                                 tiv
                                                   epu
                                                     bli
                                                       cit
                                                         y

a
bou
  tth
    eRe
      pub
        licofK
             aza
               khs
                 tana
                    ndt
                      oim
                        pro
                          veA
                            bly
                              azo
                                vsp
                                  ubl
                                    ici
                                      mag
                                        ea食e
                                           rhi
                                             sfl
                                               igh
                                                 tfr
                                                   om

j
ust
  icei
     nth
       eUn
         ite
           dKingdoma
                   nds
                     ent
                       enc
                         efo
                           rcr
                             imi
                               nalc
                                  ont
                                    emp
                                      t. Oni
                                           nfo
                                             rma
                                               tio
                                                 nan
                                                   dbe
                                                     li
                                                      ef
                                                       ,th
                                                         e

$
2,2
  50,
    000paymentt
              oMeMwasa
                     ctu
                       all
                         yin
                           ten
                             dedt
                                oco
                                  mpe
                                    nsa
                                      teMochkinf
                                               ort
                                                 hatw
                                                    ork
                                                      .

      2
      23. Ono
            rab
              outA
                 ugu
                   st3
                     0,2
                       013
                         ,Sa
                           ter
                             ,an
                               d/o
                                 rRi
                                   dlo
                                     ffa
                                       cti
                                         nga
                                           tSa
                                             tersd
                                                 ire
                                                   cti
                                                     on,

t
ran
  sfe
    rre
      d$2
        ,58
          6382i
              nSt
                ole     旨omt
                  nFundst  he1
                             、CMIAccountt
                                        oana
                                           cco
                                             unta
                                                tWe
                                                  llsF
                                                     arg
                                                       oin

t
henameo
      fBa
        yro
          ckI
            nc(
              theB
                 ayr
                   ockA
                      cco
                        unt
                          ）

     2
     24. Ono
           rab
             outS
                ept
                  emb
                    er2
                      4,2
                        013
                          ,Sa
                            ter
                              ,an
                                d/o
                                  rRi
                                    dlo
                                      ffa
                                        cti
                                          nga
                                            tSa
                                              tersd
                                                  ire
                                                    cti
                                                      on,

t
ran
  sfe
    rre
      dana
         ddi
           tio
             nal$
                866
                  ,32
                    0fr
                      omt
                        heTCMIA
                              cco
                                untt
                                   oth
                                     eBa
                                       yro
                                         ckA
                                           cco
                                             unt
                                               .

     2
     25. TheBayrockAccountwasc
                             ont
                               rol
                                 ledbyS
                                      ate
                                        r,a
                                          nd/
                                            orR
                                              idl
                                                offa
                                                   cti
                                                     nga
                                                       tSa
                                                         ters

d
ire
  cti
    on.

     2
     26. Oni
           nfo
             rma
               tio
                 nan
                   dbe
                     lie
                       f,B
                         ayr
                           ockI
                              ncc
                                ont
                                  inu
                                    est
                                      oho
                                        ldsomeo
                                              ral
                                                loft
                                                   hes
                                                     e




                                  44
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 49 of 65


     Case1
         :19c
            v‑0
              2645‑AJI
                     トi
                     ¥ くHP Document1 F
                                     ile
                                       d03
                                         /25
                                           /19 Page48o
                                                     f61



 S
 tol
   enF
     und
       s.

                 2
                 .    S
                      ate
                        randRidloffTurnedonl
                                           lya
                                             s,T
                                               rie
                                                 dtoS
                                                    tea
                                                      l$45
                      九f
                       ill
                         ion
                           ,andGotAwayw
                                      itha
                                         tLe
                                           ast$20M
                                                 ill
                                                   ioni
                                                      n
                      S
                      tol
                        enF
                          und
                            s.

      2
      27. S
          hor
            tlya
               fte
                 rth
                   ere
                     sal
                       eoft
                          heN
                            ote
                              ,Sa
                                tera
                                   ndI
                                     lya
                                       sKhrapunovh
                                                 adaf
                                                    all
                                                      ingo
                                                         ut.

      2
      28. Ono
            rab
              outO
                 cto
                   ber1
                      0,2
                        013
                          ,th
                            eLo
                              calC
                                 oun
                                   selw
                                      rot
                                        etoTCMI'sd
                                                 ire
                                                   cto
                                                     rst
                                                       ati
                                                         ng

t
hatad
    isp
      uteo
         vermoneyh
                 ada
                   ris
                     enb
                       etw
                         eenS
                            ate
                              ran
                                dTCMI,a
                                      ndd
                                        isc
                                          los
                                            ingt
                                               he$
                                                 2.2
                                                   5mi
                                                     lli
                                                       on

paymentt
       oMeM.B
            ase
              donh
                 isl
                   ong
                     sta
                       ndi
                         ngr
                           ela
                             tio
                               nsh
                                 ipw
                                   ithS
                                      ate
                                        r,t
                                          heL
                                            oca
                                              lCo
                                                uns
                                                  elr
                                                    equ
                                                      est
                                                        ed

aw
 aiv
   erofa
       nyc
         onf
           lic
             tofi
                nte
                  res
                    tinc
                       ont
                         inu
                           ingt
                              ore
                                pre
                                  sen
                                    tTCMIr
                                         ela
                                           tin
                                             gtot
                                                hed
                                                  isp
                                                    ute
                                                      .

      2
      29. OnDecember1
                    9,2
                      013
                        ,TCMIs
                             uedS
                                ate
                                  ran
                                    dRi
                                      dlo
                                        ff,a
                                           lle
                                             gin
                                               gth
                                                 atS
                                                   ate
                                                     rha
                                                       d

t
ran
  sfe
    rre
      dth
        epr
          oce
            edsoft
                 heT
                   ri‑
                     Cou
                       ntys
                          alei
                             ntoa
                                nac
                                  cou
                                    ntc
                                      ont
                                        rol
                                          ledo
                                             nlybyS
                                                  ate
                                                    ran
                                                      d

R
idl
  off(
     tha
       tis
         ,th
           eTCMIA
                cco
                  unt
                    ),w
                      ith
                        outt
                           hea
                             uth
                               ori
                                 zat
                                   iono
                                      fTCMI'sd
                                             ire
                                               cto
                                                 r.

      2
      30. Thel
             aws
               uita
                  lsoa
                     lle
                       ged
                         ,ina
                            naf
                              fid
                                avi
                                  tbyTCMI'sd
                                           ire
                                             cto
                                               r,t
                                                 hatS
                                                    ate
                                                      rsr
                                                        eas
                                                          onf
                                                            or

d
ive
  rti
    nga
      ndr
        eta
          ini
            ngt
              hes
                alep
                   roc
                     eed
                       swasac
                            lai
                              mth
                                ath
                                  ewasowedu
                                          npa
                                            idmoneyi
                                                   nth
                                                     efo
                                                       rm

o
fco
  mmi
    ssi
      ons      恥1
        ,whichTC 1a
                  lle
                    gedc
                       oul
                         dno
                           tha
                             veb
                               eenw
                                  ort
                                    hmoret
                                         han$
                                            1.6m
                                               ill
                                                 ion
                                                   .

      2
      31. TCMI'sd
                ire
                  cto
                    ral
                      soa
                        lle
                          gedt
                             hatc
                                rim
                                  ina
                                    lch
                                      arg
                                        eswereb
                                              ein
                                                gpu
                                                  rsu
                                                    eda
                                                      gai
                                                        nst

S
ate
  ran
    dRi
      dlo
        fff
          ort
            hei
              rth
                eftoft
                     hes
                       alep
                          roc
                            eed
                              s.

      2
      32. W
          ith
            ind
              ays
                ,ho
                  wev
                    er,TCMIsl
                            aws
                              uita
                                 gai
                                   nstS
                                      ate
                                        ran
                                          dRi
                                            dlo
                                              ffw
                                                asd
                                                  isc
                                                    ont
                                                      inu
                                                        ed

a
nds
  e凶e
    donc
       onf
         ide
           nti
             alt
               erm
                 s(t
                   he"
                     Tri
                       ‑Co
                         unt
                           ySe
                             叫ement
                                  ）．

      2
      33. D
          esp
            itet
               hef
                 actt
                    hat'
                       ℃MIh
                       I  ada
                            lle
                              gedt
                                 hatS
                                    ate
                                      ran
                                        dRi
                                          dlo
                                            ffw
                                              eree
                                                 nti
                                                   tle
                                                     dton
                                                        o

moret
    han$
       1.6m
          ill
            ion
              ,numerousp
                       ubl
                         icr
                           epo
                             rtsi
                                ndi
                                  cat
                                    eth
                                      atS
                                        ate
                                          ran
                                            dRi
                                              dlo
                                                ffr
                                                  ece
                                                    ive
                                                      d,o
                                                        rwe
                                                          re

p
erm
  itt
    edt
      ore
        tai
          n,t
            hem
              ajo
                rit
                  yoft
                     hep
                       roc
                         eed
                           soft
                              h  トC
                               eTr o
                                   unt
                                     yDe
                                       al:

     a
     .     Asr e
               porte
                   dbyt h
                        eOCCRP  ，［a
                                  ]l e
                                     galdi
                                         spu
                                           tesawSat
                                                  erwi
                                                     thhol
                                                         dtheOhiom a
                                                                   ll
           sa
            lemoney・ 白omtheKhrap
                               unovs.Theimpa
                                           ssewasonl
                                                   yreso
                                                       lveda
                                                           fte
                                                             rt h
                                                                e
           Khrapunovf i
                      rmbehi
                           ndtheinv
                                  estmenta
                                         gree
                                            dtole
                                                thimwalkawaywiththe
           maj
             orityofthepr
                        oceed；
                             s



                                  4
                                  5
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 50 of 65



      Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                          ile
                                            d03
                                              125
                                                /19 Page49o
                                                          f61



      b
      .     TheNewYorkD
                      ailyNewsr
                              epo
                                rte
                                  dthatSa
                                        tera
                                           ndR
                                             idl
                                               offp
                                                  ock
                                                    ete
                                                      datl
                                                         eas
                                                           t$2
                                                             1.5
            mil
              lio
                n"i
                  ntheTri
                        ‑Cou
                           ntyS
                              ett
                                lem
                                  ent
                                    ;a n
                                       d

      c
      .     D
            CRepo
                rt.
                  o r
                    gf i
                       xedth
                           eTri‑Co
                                 unt
                                   ySe
                                     ttl
                                       eme
                                         11tv
                                            alu
                                              easw
                                                 01hr
                                                   i o
                                                     ugh
                                                       ly$20
            m
            ill
              ionforSat
                      erandRid
                             lof
                               f.

      2
      34. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,S
                          ate
                            ran
                              dRi
                                dlo
                                  ffc
                                    ont
                                      inu
                                        etor
                                           eta
                                             insomeo
                                                   ral
                                                     loft
                                                        hi
                                                         s

 e
 sti
   mat
     ed$20m
          ill
            ioni
               nSt
                 ole
                   nFu
                     ndsf
                        romt
                           heTr
                              トCo
                                unt
                                  ySe
                                    ttl
                                      eme
                                        nt.

                        RELEVANTFOREIGNLAW

      2
      35. I
          tisa
             nac
               tio
                 nab
                   let
                     or
                      tun
                        derE
                           ngl
                             ishl
                                awt
                                  oco
                                    nsp
                                      iret
                                         oharma
                                              not
                                                hert
                                                   hro
                                                     ugh

 u
 nla
   wfu
     lme
       ans
         .

      2
      36. UnderE
               ngl
                 ishl
                    aw,a
                       nun
                         law
                           fulmeansc
                                   ons
                                     pir
                                       acyh
                                          asf
                                            oure
                                               lem
                                                 ent
                                                   s:

      a
      .     Acommona gr
                      eem
                        ento
                           run
                             der
                               sta
                                 ndi
                                   ngonac
                                        our
                                          seo
                                            fac
                                              tio
                                                nbe
                                                  twe
                                                    entwoo
                                                         r
            morep
                art
                  ies
                    ;

      b
      .    Thei
              nte
                ntt
                  oac
                    tun
                      law
                        ful
                          ly;

      c
      .    Anove
               1tactbyoneo
                         rmoreo
                              fth
                                epa
                                  rti
                                    esi
                                      nfu
                                        rth
                                          era
                                            nceo
                                               fth
                                                 atcommon
           ag
            ree
              ment
                 ;a nd

      d
      .    Damaget
                 oani
                    nno
                      cen
                        tpm
                          ty.

      2
      37. UnderE
               ngl
                 ishl
                    aw,ac
                        ons
                          pir
                            ato
                              risl
                                 iab
                                   lef
                                     ora
                                       lldamagess
                                                uff
                                                  er byt
                                                       hev
                                                         ict
                                                           imo
                                                             f

t
hec
  ons
    pir
      acyf
         romt
            het
              imet
                 hec
                   ons
                     pir
                       ato
                         rjo
                           inst
                              hec
                                ons
                                  pir
                                    acy
                                      .

      2
      38. I          .Khrapunov,[
          nJSCBTABankv          201
                                  8]UKSC1
                                        9(H
                                          ill
                                            aryT
                                               enn
                                                 ),t
                                                   heU
                                                     .K.

SupremeComth
           eldt
              hatac
                  ons
                    pir
                      ato
                        rsp
                          rim
                            aryp
                               urp
                                 osen
                                    eedn
                                       otb
                                         etoi
                                            nju
                                              ret
                                                hep
                                                  lai
                                                    nti
                                                      ff,s
                                                         o

J
onga
   sth
     emeansu
           sedt
              odos
                 owereu
                      nla
                        wfu
                          l:

           whenc o
                 nsp
                   ira
                     torsin
                          tent
                             iona
                                lly'i
                                    nj
                                     ureth
                                         epla
                                            int
                                              iffanduseunlaw
                                                           ful
           meanstodoso,i
                       tisnod ef
                               enceforthemtoshowthatth
                                                     eirpri
                                                          mary
           purpo
               sewastof u
                        rth
                          erorprotec
                                   tthei
                                       rowni n
                                             ter
                                               est
                                                 s;iti
                                                     ss u
                                                        ffi
                                                          cie
                                                            nt
           t
           omaket he
                   iract
                       ionto1
                            tio
                              usthatth
                                     emeansusedwereu n
                                                     lawf
                                                        ul.

      2
      39. I
          nth
            esamec
                 ase
                   ,th
                     eU.
                       K.SupremeC
                                our
                                  the
                                    ldt
                                      hatt
                                         heu
                                           nla
                                             wfu
                                               lmeanse
                                                     lem
                                                       ento
                                                          f

t
hi
 sto
   rtmayb
        esa
          tis
            fie
              dwheret
                    hemeansu
                           sedc
                              ons
                                tit
                                  ute
                                    dvi
                                      ola
                                        tio
                                          nso
                                            fcr
                                              imi
                                                nall
                                                   aw:




                                   46
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 51 of 65


     Case1
         :19・cv‑02645AJNwKHP Document1 F
                     田                 ile
                                         d03
                                           /25
                                             /19 Page50o
                                                       f61



           TheA p
                pell
                   ateCommitteeheldth
                                    atac rimi
                                            naloffen
                                                   cec o
                                                       uldbea
           su
            ffic
               ien
                 tunlawf
                       ulmeansf o
                                rthepurpos
                                         eo fthelawofcons
                                                        pira
                                                           cy,
           pro
             videdth
                   ati
                     twasobject
                              ive
                                lydire
                                     cte
                                       da ga
                                           instth
                                                eclaim
                                                     ant
                                                       ,e v
                                                          enif
           th
            ep re
                domina
                     ntpurposewasnot加 in
                                       jur
                                         eh im
                                             .
                              ＊     ＊    ＊


           Ad
            dress
                in gt
                    hechar
                         acte
                            ro ftheun
                                    lawfu
                                        lnessrequ
                                                ired
                                                   ,L ordWalker
           d
           eriv
              ed企omt  heaut
                          hor
                            iti
                              est hepro
                                      pos
                                        itio
                                           nt h
                                              a tu n
                                                   lawfulmeans,
           b
           othinthein
                    tent
                       ion
                         alharmt o
                                 rtandint
                                        heto
                                           rto fco
                                                 nspi
                                                    racy,inc
                                                           l u
                                                             de
           bo
            thcrimesandto
                        rts(wh
                             etherornottheyinc
                                             ludeconduc
                                                      tl oweron
           t
           hesca
               leo fb
                    lamewo
                         rthine
                              s s
                                ).

      2
      40. Byt
            hisl
               aws
                 uit
                   ;BTABanka
                           ndt
                             heC
                               ityo
                                  fAlmatys
                                         eekt
                                            oho
                                              ldt
                                                heD
                                                  efe
                                                    nda
                                                      nts

 r
 esp
   ons
     ibl
       efo
         rth
           eiri
              lle
                galc
                   ond
                     ucti
                        nth
                          eUn
                            ite
                              dSt
                                ate
                                  sinv
                                     iol
                                       ati
                                         ono
                                           fU.
                                             S.l
                                               aw.

                         FIRSTCAUSEOFACTION

                         (UN瓦JSTENRICHMENT)
                           Agαi
                              nstA
                                 llD
                                   efe
                                     nda
                                       nts

      2
      41. TheC
             ityo
                fAlmatya
                       ndBTABankr
                                epe
                                  ata
                                    ndr
                                      eal
                                        leg
                                          epa
                                            rag
                                              rap
                                                hs1t
                                                   hro
                                                     ugh240

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      42. TheD
             efe
               nda
                 ntswereu
                        nju
                          stl
                            yen
                              ric
                                heda
                                   tth
                                     eex
                                       pen
                                         seo
                                           fth
                                             eCi
                                               tyo
                                                 fAlmatya
                                                        nd

BT
 ABankwhent
          heyk
             now
               ing
                 lya
                   cce
                     pte
                       dSt
                         ole
                           nFu
                             nds
                               .Th
                                 esei
                                    ncl
                                      ude
                                        :

      a
      .    S
           ate
             ra ndRi
                   dlo
                     ffjo
                        intl
                           yrece
                               ivedatle
                                      ast$20,
                                            000,0
                                                00inSto
                                                      lenF
                                                         undsfro
                                                               mt h
                                                                  e
           T
           ri‑Co
               untyMal
                     lS che
                          me,des
                               piteknowingthatt
                                              hes
                                                efund
                                                    swerewro
                                                           ngf
                                                             ully
           o
           bta
             inedandsub
                      jec
                        ttotheWorldwideFree
                                          zingOrd
                                                ers
                                                  ;

      b
      .    Bayro
               ckIncr e
                      ceive
                          d,throughwir
                                     etran
                                         sfe
                                           rsorche
                                                 cks,atle
                                                        ast$3,
                                                             797
                                                               ,202in
           St
            olenFunds
                    ,d es
                        piteknowingthrou
                                       ghit
                                          scon
                                             tro
                                               llingowne
                                                       rsa n
                                                           d/ord
                                                               irec
                                                                  tor
                                                                    sth
                                                                      at
           t
           hesefund
                  swerew rongfu
                              llyo b
                                   tai
                                     nedandsub
                                             jec
                                               ttot h
                                                    eWorldwideFre
                                                                ezing
           O
           rders;

      c
      .    GHSr ec
                 eiv
                   edatl
                       eas
                         t24tr
                             ansf
                                ersofSto
                                       lenFund
                                             s,tota
                                                  lin
                                                    gatleas
                                                          t$1,28
                                                               5,3
                                                                 00,
           des
             pit
               eknowingt
                       hroug
                           hit
                             scont
                                 roll
                                    ingowne
                                          rsa n
                                              d/ordi
                                                   rec
                                                     tor
                                                       st h
                                                          atthe
                                                              sefund
                                                                   s
           werewro
                 ngfu
                    llyob
                        tain
                           edandsub
                                  jectt
                                      otheWorldwideFre
                                                     ezingOrd
                                                            ers;

      d
      .    F
           err
             arirec
                  eivedatle
                          ast$1,
                               080,0
                                   00inStol
                                          enFu
                                             nds,d
                                                 espi
                                                    teknowingt
                                                             hroug
                                                                 hit
                                                                   s
           c
           ont
             roll
                ingownersand/o
                             rdire
                                 cto
                                   rsth
                                      atthes
                                           efund
                                               swerewro
                                                      ・ng
                                                        full
                                                           yobta
                                                               ine
                                                                 dand
           s
           ubj
             ecttotheWorldwideFree
                                 zingO
                                     rder
                                        s;

      e
      .    RRMIr
               ece
                 ive
                   datl
                      eas
                        t$5
                          40,
                            000i
                               nSt
                                 ole
                                   nFu
                                     nds
                                       ,de
                                         spi
                                           teknowingt
                                                    hro
                                                      ughi
                                                         t
                                                         s


                                   47
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 52 of 65



     case1
         :19CV02645‑AJN‑KHP Document1 F
                                      ile
                                        d03
                                          /25
                                            /19 Page51o
                                                      f61



           c
           ont
             roll
                ingown
                     ersand/o
                            rdir
                               ect
                                 orst
                                    hatth
                                        esefun
                                             dsw
                                               erew
                                                  ron
                                                    gfu
                                                      llyo
                                                         bta
                                                           ine
                                                             dan
                                                               d
           s
           ubj
             ecttoth
                   eWorldwideFr
                              eezi
                                 ngOrde
                                      rs;and

      主    MeMr ec
                 eiv
                   edatle
                        ast$2,2
                              50,00
                                  0i nSto
                                        lenFu
                                            nds,de
                                                 spi
                                                   teknowingth
                                                             roughit
                                                                   s
           c
           ont
             roll
                ingown
                     ersand/o
                            rdire
                                ctor
                                   st h
                                      atthe
                                          sefun
                                              dswerewr
                                                     ongfoll
                                                           yobta
                                                               inedand
           s
           ubj
             ecttoth
                   eWorldwideFree
                                zingOrder
                                        s.

      2
      43. T
          hes
            etr
              ans
                fer
                  soft
                     heS
                       tol
                         enF
                           und
                             swe
                               rea
                                 tPl
                                   ain
                                     tif
                                       fse
                                         xpe
                                           nsea
                                              ndc
                                                aus
                                                  edi
                                                    nju
                                                      ry

t
oPl
  ain
    tif
      fs.Byk
           now
             ing
               lya
                 rra
                   ngi
                     nganda
                          cce
                            pti
                              ngt
                                hes
                                  etr
                                    ans
                                      fer
                                        soft
                                           heS
                                             tol
                                               enF
                                                 und
                                                   s,t
                                                     he

D
efe
  nda
    ntsc
       aus
         edmoneyt
                hats
                   hou
                     ldr
                       igh
                         tfu
                           llyh
                              aveb
                                 eenr
                                    est
                                      rai
                                        nedbyt
                                             heWorldwideF
                                                        ree
                                                          zin
                                                            g

O
rde
  rst
    oin
      ste
        adb
          ela
            und
              ere
                dan
                  dhi
                    dde
                      nfr
                        omP
                          lai
                            nti
                              ffs
                                ,th
                                  eRe
                                    cei
                                      ver
                                        s,a
                                          ndt
                                            heU
                                              .K.c
                                                 our
                                                   ts.

      2
      44. I
          twouldb
                eag
                  ain
                    ste
                      qui
                        tya
                          ndgoodc
                                ons
                                  cie
                                    ncet
                                       ope
                                         nni
                                           tth
                                             eDe
                                               fen
                                                 dan
                                                   tst
                                                     ore
                                                       tai
                                                         n

moneyk
     now
       ing
         lyd
           eri
             vedf
                romt
                   hel
                     oot
                       ingo
                          fas
                            set
                              sri
                                ght
                                  ful
                                    lyb
                                      elo
                                        ngi
                                          ngt
                                            oPl
                                              ain
                                                tif
                                                  fs.

                       SECONDCAUSEOFACTION

                      (MONEYHADANDRECEIVED)
                         Aga
                           ins
                             tAl
                               lDe
                                 fen
                                   dan
                                     ts

      2
      45. TheC
             ityofAlmatya
                        ndBTABankr
                                 epe
                                   ata
                                     ndr
                                       eal
                                         leg
                                           epa
                                             rag
                                               rap
                                                 hsIt
                                                    hro
                                                      ugh2
                                                         40

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      46. Eacho
              fth
                eDe
                  fen
                    dan
                      tsr
                        ece
                          ive
                            dan
                              dbe
                                nef
                                  itt
                                    edf
                                      romt
                                         heS
                                           tol
                                             enF
                                               und
                                                 sri
                                                   ght
                                                     fol
                                                       ly

b
elo
  ngi
    ngt
      oPl
        ain
          tif
            fa,i
               nbr
                 eac
                   hoft
                      heWorldwideF
                                 ree
                                   zin
                                     gOr
                                       der
                                         s.T
                                           hes
                                             ein
                                               clu
                                                 de,b
                                                    uta
                                                      ren
                                                        ot

l
imi
  tedt
     o:

     a
     .     Atle
              ast$20
                   ,00
                     0,000rece
                             ive
                               dan
                                 dre
                                   tai
                                     nedbyS
                                          ate
                                            ran
                                              dRi
                                                dlo
                                                  ffj
                                                    oin
                                                      tlyf
                                                         romt
                                                            he
           Tr
            i‑Coun
                 tyMallScheme;

     b
     .     Atl
             eas
               t$3
                 ,79
                   7,2
                     02r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyBayrockI
                                             nc;

     c
     .     Atl
             eas
               t$1
                 ,28
                   5,3
                     00r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyGHS;

     d
     .     Atl
             eas
               t$1
                 95,
                   000r
                      ece
                        ive
                          dan
                            dre
                              tai
                                nedbyRR
                                      九位；

     e
     .     Atl
             eas
               t$5
                 40,
                   000r
                      ece
                        ive
                          dan
                            dre
                              tai
                                nedbyF
                                     err
                                       ari
                                         ;an
                                           d

     f
     .     Atl
             eas
               t$2
                 ,25
                   0,0
                     00r
                       ece
                         ive
                           dan
                             dre
                               tai
                                 nedbyMeM.

     2
     47. Eacho
             fth
               eDe
                 fen
                   dan
                     tsb
                       ene
                         fit
                           edf
                             romt
                                heu
                                  sea
                                    nde
                                      njo
                                        yme
                                          nto
                                            fth
                                              eseS
                                                 tol
                                                   en


                                  48
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 53 of 65



     Case1
         :19
           ‑cv
             ‑02
               645
                 ‑AJ
                   N‑I
                     くHP Document1 F
                                   ile
                                     d03
                                       /25
                                         /19 Page52o
                                                   f61



 F
 und
   s.

      2
      48. I
          twouldo
                ffe
                  nde
                    qui
                      tya
                        ndgoodc
                              ons
                                cie
                                  ncet
                                     ope
                                       1mi
                                         tth
                                           eDe
                                             fen
                                               dan
                                                 tst
                                                   ore
                                                     tai
                                                       n

 S
 tol
   enF
     und
       sac
         cep
           teda
              ndr
                ece
                  ive
                    dinknowingv
                              iol
                                ati
                                  ono
                                    fth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        s.

                        THIRDCAUSEOFACTION

                              (FRAUD)
                      A
                      gai
                        nstD
                           efe
                             ndan
                                tsSat
                                    erandR
                                         idl
                                           ojf

      2
      49. TheC
             ityofAlmatya
                        ndBTABa
                              叫cr
                                epe
                                  ata
                                    ndr
                                      eal
                                        leg
                                          epa
                                            rag
                                              rap
                                                hs1t
                                                   hro
                                                     ugh2
                                                        40

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      50. Ono
            rab
              outA
                 pri
                   l16
                     ,20
                       13,R
                          idl
                            off
                              ,atS
                                 ate
                                   r乍d
                                     ire
                                       cti
                                         on,c
                                            aus
                                              edt
                                                hef
                                                  als
                                                    ean
                                                      d

m
isl
  ead
    ingB
       idP
         ack
           aget
              obes
                 entt
                    oth
                      eRe
                        alE
                          sta
                            teA
                              dvi
                                sor
                                  .

      2
      51. Oni
            nfo
              rma
                tio
                  nan
                    dbe
                      lie
                        f,t
                          heB
                            idP
                              ack
                                agewass
                                      entf
                                         romTCMI'sp
                                                  rin
                                                    cip
                                                      alp
                                                        lac
                                                          e

ofb
  usi
    nes
      s,630F
           ift
             hAv
               enu
                 e,S
                   uit
                     e23
                       00,NewY
                             ork
                               ,NewY
                                   ork
                                     .

      2
      52. TheB
             idP
               ack
                 agewasm
                       ate
                         1匂l
                           lyf
                             als
                               ean
                                 dmi
                                   sle
                                     adi
                                       ng,o
                                          rco
                                            nta
                                              ine
                                                dma
                                                  ter
                                                    ial

o
mis
  sio
    nst
      hatr
         end
           ere
             dth
               eBi
                 dPa
                   cka
                     gef
                       als
                         ean
                           dmi
                             sle
                               adi
                                 ng,i
                                    nnumerousr
                                             esp
                                               ect
                                                 s,i
                                                   ncl
                                                     udi
                                                       ng:

      a
      .    TheBidPackag
                      ewassub
                            mitt
                               edbyR
                                   idlof
                                       fpur
                                          port
                                             edl
                                               yonbeha
                                                     lfoft
                                                         he SDG
           Inve
              stm
                e n
                  tFund.Int
                          rut
                            h,nosu
                                 chen
                                    tit
                                      yexi
                                         ste
                                           d,andRi
                                                 dlo
                                                   ffwasac
                                                         tin
                                                           gon
           beh
             alfofTCMI.

      b
      .    Onp ag
                es1a nd5ofab r
                             ochureinc
                                     lude
                                        dint h
                                             eBidP ac
                                                    kage,th
                                                          eSDGI nvest
                                                                    ment
           Fundwasd e
                    scri
                       bedasa LuxembourgS I
                                          F,"orspec
                                                  iali
                                                     zedinve
                                                           stme
                                                              ntfun
                                                                  d.I n
           tr
            uth
              ,ther
                  ewasnoSDGI   n
                               vestm
                                   entFunda u
                                            thor
                                               izedunderth
                                                         el a
                                                            wsof
           Luxembourgtoope
                         rateasaspec
                                   iali
                                      zedinves
                                             tmentfun
                                                    d,norwasthere
                                                                alSDG
           eve
             ras pe
                  cial
                     ize
                       di n
                          vestmen
                                tfund
                                    .

     c
     .     TheB idPackageinclu
                             dedalett
                                    erfromTCMIsd  i
                                                  rec
                                                    tortha
                                                         ts t
                                                            atedth
                                                                 atthe SDG
           Inves
               tm e
                  ntFund"h adsuff
                                ici
                                  entinve
                                        stmen
                                            tc a
                                               paci
                                                  tytoenablei
                                                            tt oinv
                                                                  estupto
           $1.
             5b i
                llio
                   n.Intru
                         th,nomoret ha
                                     n$440m il
                                             lionwasavai
                                                       labletoinv
                                                                est
                                                                  ,inthe
           formoft h
                   eS t
                      olenFunds
                              ,a ndal
                                    linvest
                                          mentswereownedbys hel
                                                              lc omp
                                                                   aniesof
           SDG,a sther
                     ewasnos  uc
                               hf un
                                   da u
                                      thor
                                         包e dunderth
                                                   el a
                                                      wso fLuxembourg.

     d
     .     P
           ages5a nd7o fthesamebrochu
                                    reinclu
                                          dedintheBidPackag
                                                          es t
                                                             ate
                                                               dt h
                                                                  atthe
           FundSa ct
                   ivi
                     tieswil
                           lbel e
                                dbyCEON  ic
                                          olasBourg andoth
                                                         ers
                                                           .Int r
                                                                uth
                                                                  ,all
           i
           nvest
               mentact
                     iviti
                         esofthecon
                                  spir
                                     ato
                                       rs,inc
                                            ludi
                                               ngt h
                                                   roughTCMI,w e
                                                               rel e
                                                                   dby
           c
           ons
             pirat
                 orsIlyasKhrapu
                              nov,Sate
                                     r,andRid
                                            loff
                                               ,o p
                                                  erat
                                                     ingincon
                                                            certwith


                                   49
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 54 of 65



      Case1:19‑cv‑02645・AJN‑1
                            くトI
                              P Document1 F
                                          ile
                                            d03
                                              /25
                                                /19 Page53o
                                                          f61



            MukhtarAblyazovino
                             rde
                               rtobr
                                   eac
                                     hth
                                       eWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         s.T
                                                           hiswas
            notdis
                 clos
                    edint h
                          eBidPa
                               cka
                                 ge.

      e
      .     Page10thesamebroc
                            huredesc
                                   rib
                                     eda managementproces
                                                        s"andstat
                                                                edth
                                                                   atal
                                                                      l
            inves
                tme
                  ntdecis
                        ion
                          sweremadebya n SDGI FInvestm
                                                     entCommitte
                                                               e.I ntr
                                                                     uth
                                                                       ,
            the
              rewasneit
                      heramanagementpr
                                     oce
                                       ssnorani n
                                                vestmen
                                                      tc o
                                                         mmitt
                                                             ee,andal
                                                                    l
            inves
                tme
                  ntdecis
                        ion
                          sweremadebyA bly
                                         azova n
                                               dI l
                                                  yasKhrapun
                                                           ov.

      五     Pa
             ges1 6to17oft
                         hesamebroc
                                  hured
                                      escr
                                         ibedasup
                                                port
                                                   ingfu
                                                       ndi
                                                         〜nve
                                                            stme
                                                               nt
            c
            alldI
               e  gloo
                     .I nt
                         rut
                           h,th
                              eI gl
                                  ooi n
                                      vestm
                                          entwasanasse
                                                     tacq
                                                        uir
                                                          edbya
            s
            ubsid
                iaryofSDGusingapo
                                rtio
                                   nofth
                                       eStolenF
                                              unds.Thi
                                                     swasnotdi
                                                             scl
                                                               ose
                                                                 din
            t
            heBidP a
                   ckage
                       .

      g
      .     P
            ages18to19ofthesameb roc
                                   huredes
                                         crib
                                            edas up
                                                  porti
                                                      ngf u
                                                          ndinve
                                                               stmen
                                                                   t
            c
            all
              edN ik
                   kiBeach.l
                          ＇ fltru
                                th,theNikkiBeach"inves
                                                     tmentwasanass
                                                                 et
            a
            cqui
               redbyasub
                       sidia
                           ryo fSDGu sin
                                       gap o
                                           rtionoftheSto
                                                       lenFun
                                                            ds.Thiswasn
                                                                      ot
            d
            isc
              lose
                 dinth
                     eB idPacka
                              g e
                                .

      h
      .     Pa
             ges20t o21ofthesamebroc
                                   huredes
                                         cribe
                                             dafundinve
                                                      stmentcal
                                                              led
            "
            Flat
               ote
                 l.I ntr
                       uth
                         ,theF l
                               atot
                                  eli nv
                                       estme
                                           ntwasanass
                                                    etacqui
                                                          r e
                                                            dbya
            s
            ubsidi
                 aryofSDGu sin
                             gap o
                                 rtio
                                    noftheStol
                                             enFu
                                                nds.Thiswasn o
                                                             td i
                                                                scl
                                                                  ose
                                                                    din
            t
            heBidP ac
                    kage
                       .

      t
      .    Co
            ntrar
                yt otherepr
                          esen
                             tatio
                                 nsi nthebro
                                           c h
                                             ureinclud
                                                     edint
                                                         heBidPa
                                                               、cka
                                                                  ge,the
           SDGI nve
                  s t
                    mentFundd i
                              dn otdeveloptheFla
                                               tot
                                                 el;ra
                                                     the
                                                       r,t
                                                         hepro
                                                             jec
                                                               twasl e
                                                                     dby
           aloc
              alNewYorkr  ea
                           lesta
                               ted e
                                   veloper
                                         .As  u
                                              bsid
                                                 iaryofSDGacqui
                                                              redaminor
                                                                      ity
           owne
              rshipinte
                      res
                        tinaF la
                               tot
                                 elh ol
                                      d in
                                         gcompany,u s
                                                    ingapo
                                                         rti
                                                           onoftheSto
                                                                    len
           Fu
            nds.Thiswasn otdis
                             close
                                 di ntheBidP a
                                             ckage.

      j
      .    Thebrochur
                    ei nc
                        ludedintheBidPacka
                                         ges t
                                             ate
                                               dtha
                                                  tSDGI  nves
                                                            tmentFunds
           inve
              stmen
                  ti nth
                       eF l
                          atot
                             elwas 2 9
                                     0,5mil
                                          lion
                                             ."Intr
                                                  uth
                                                    ,T e
                                                       lfordhadinvest
                                                                    ed
           appr
              oxima
                  tely$ 35mill
                             ioninStol
                                     enFundsintheFl
                                                  ato
                                                    telpro
                                                         jectthroug
                                                                  h
           Tri
             adou
                ,SDGss   ub
                          sidi
                             ary
                               .A lthoug
                                       hT ri
                                           adousint
                                                  ern
                                                    alfinan
                                                          cial
                                                             sv alu
                                                                  edits
           st
            akeintheFla
                      tot
                        elatsign
                               ific
                                  antl
                                     ymoret ha
                                             nthe$35milli
                                                        oni n
                                                            ves
                                                              ted,Triado
                                                                       u
           neve
              rvaluedit
                      ss t
                         akeintheFl
                                  atot
                                     elatanyt
                                            hingre
                                                 motelyclo
                                                         seto$ 2
                                                               90.5milli
                                                                       on.
           Thi
             swasn otdisc
                        losedintheBidPac
                                       kage.

      k
      .    Pa
            ges22t o23o fthebrochu
                                 rei n
                                     clud
                                        edintheB idPackagedesc
                                                             ribedtheSDG
           In
            vestmentFunda s"es
                             tabli
                                 shedinLuxembourg，r
                                                 ＇  egu
                                                      latedby"theCommission
           f
           ortheSurvei
                     lanceoftheFinanc
                                    ialSecto
                                           r('CSSF），＇ anda"speci
                                                               aliz
                                                                  ed
           in
            vestmen
                  tf und
                       "t ha
                           tcanp ro
                                  videinve
                                         stor
                                            ・staxratesaslowas0 .
                                                               01%.I ntru
                                                                        th,
           t
           herewasno SDGI   nv
                             estmentFund"SIFestabl
                                                 ishedinLuxembourgattha
                                                                      t
           t
           imふn orwass uchaf u
                             ndr e
                                 gulat
                                     edbyt h
                                           eCSSFa  softhedateoftheBid
           P
           ackage.Ass e
                      tf o
                         rthabove
                                ,SDGi  ts
                                        el
                                         fwasn otaS I
                                                    F,eith
                                                         er.Thiswasn o
                                                                     t
           d
           isclo
               sedintheB idPacka
                               ge.

      .
      I    Page24oft
                   hebroc
                        hur
                          ei nc
                              lud
                                edi
                                  ntheB
                                      idP ack
                                            ages
                                               tat
                                                 edt
                                                   hattheSDG
           Inve
              stme
                 ntFundwasfun
                            dedbyou
                                  tsi
                                    deinv
                                        est
                                          ors
                                            .Int
                                               rut
                                                 h,t
                                                   herewerenos
                                                             uch

                                    5
                                    0
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 55 of 65


     Case1
         :19
           ‑cv02645‑AJN‑KHP Document1 F
                −喝                    ile
                                        d03/25/19 Page54o
                                                        f61



           i
           nve
             sto
               rs,andal
                      las
                        setsweretho
                                  seofAbl
                                        y a
                                          zovandh
                                                isc
                                                  ons
                                                    pir
                                                      ato
                                                        rs,i
                                                           ncl
                                                             udi
                                                               ng
           t
           heSto
               lenFund
                     s.Thiswasn o
                                tdisc
                                    los
                                      edintheB
                                             idPa
                                                cka
                                                  ge.

      m.   Nowhered
                  idtheBidP ack
                              agedis
                                   clo
                                     setha
                                         tth
                                           eSt
                                             ole
                                               nFundst
                                                     obei
                                                        nve
                                                          ste
                                                            dwe
                                                              re
           sub
             jec
               ttotheWorldwideFre
                                ezi
                                  ngOrde
                                       rs.

      n
      .    Nowheredidt
                     heBidPac
                            kag
                              edis
                                 clos
                                    ethatAblyazovsas
                                                   set
                                                     s,i
                                                       ncl
                                                         udi
                                                           ngt
                                                             he
           Sto
             lenFun
                  ds,weresu
                          bje
                            ctt
                              oth
                                eR e
                                   ceiv
                                      ershipOrder
                                                s.

      o
      .    NowheredidtheBidPack
                              agedisc
                                    los
                                      eth
                                        at,p
                                           ursu
                                              anttotheWorldwideFr
                                                                eezin
                                                                    g
           Orde
              rsandR e
                     ceiver
                          shipOr
                               der
                                 s,BT ABanksaffi
                                               rma
                                                 tiveconse
                                                         ntwasrequi
                                                                  red
           fo
            ranytran
                   sfe
                     r,disp
                          osa
                            l,ordis
                                  sip
                                    ati
                                      onofan fAblyazovsa
                                            yo           s
                                                         set
                                                           s,inc
                                                               ludi
                                                                  ngthe
           Sto
             lenFun
                  ds.

      2
      53. S
          ate
            ran
              dRidloffknewt
                          heBidP
                               ack
                                 agewasm
                                       ate
                                         ria
                                           llyf
                                              als
                                                ean
                                                  dmi
                                                    sle
                                                      adi
                                                        ng.

      2
      54. TheR
             ealE
                sta
                  teA
                    dvi
                      sorr
                         eli
                           edont
                               hef
                                 rau
                                   dul
                                     entB
                                        idP
                                          ack
                                            age
                                              ,an
                                                dSa
                                                  tera
                                                     nd

Ridloffknewa
           ndi
             nte
               nde
                 dth
                   att
                     hem
                       ate
                         ria
                           llyf
                              als
                                est
                                  ate
                                    men
                                      tsa
                                        ndo
                                          mis
                                            sio
                                              nsi
                                                nth
                                                  eBidP
                                                      ack
                                                        age

wouldp
     rev
       entt
          heR
            ealE
               sta
                 teA
                   dvi
                     sorfromc
                            ont
                              act
                                inge
                                   ith
                                     erP
                                       lai
                                         nti
                                           ffso
                                              rth
                                                eco
                                                  urt
                                                    ‑ap
                                                      poi
                                                        nte
                                                          d

R
ece
  ive
    rst
      ode
        ter
          min
            ewh
              eth
                erBT
                   Aha
                     dco
                       nse
                         nte
                           dfo
                             rth
                               eTr
                                 i‑C
                                   oun
                                     tyD
                                       ealt
                                          obef
                                             und
                                               edf
                                                 rom

t
heS
  tol
    enF
      und
        s.

      2
      55. P
          lai
            nti
              ffsweredamageda
                            sar
                              esu
                                lto
                                  fth
                                    isf
                                      rau
                                        dul
                                          entB
                                             idP
                                               ack
                                                 age
                                                   ,ast
                                                      heR
                                                        eal

E
sta
  teA
    dvi
      sorwouldn
              oth
                aves
                   ele
                     ctdTCMIsb
                       e     idh
                               adt
                                 heBidP
                                      ack
                                        aget
                                           rut
                                             hfu
                                               llyd
                                                  isc
                                                    los
                                                      ed

i
nvo
  lve
    men
      tof
        theS
           tol
             enF
               und
                 s,a
                   nda
                     tle
                       ast$
                          30,
                            800
                              ,04
                                5wouldn
                                      oth
                                        aveb
                                           eent
                                              ran
                                                sfe
                                                  rre
                                                    din

v
iol
  ati
    ono
      fth
        eWorldwideF
                  ree
                    zin
                      gOr
                        der
                          s.

                       FOURTHCAUSEOFACTION

                            (CONVERSION)
                               ，
                            ψ tda11tsSaterandRidloff
                     AgaiustD

     2
     56. TheC
            ityofAlmatya
                       ndBT
                          A Bankr
                                epe
                                  ata
                                    ndr
                                      eal
                                        leg
                                          epa
                                            rag
                                              rap
                                                hslt
                                                   hro
                                                     ugh240

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

     2
     57. D
         efe
           nda
             ntsS
                ate
                  ran
                    dRi
                      dlo
                        ffw
                          ron
                            gfu
                              llye
                                 xer
                                   cis
                                     edd
                                       omi
                                         nio
                                           nan
                                             dco
                                               ntr
                                                 olo
                                                   ver

f
und
  sri
    ght
      ful
        lyb
          elo
            ngi
              ngt
                oth
                  eCi
                    tyo
                      fAlmatya
                             ndBT
                                ABa
                                  nk.




                                   5
                                   1
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 56 of 65



      Case1:19‑cv‑02645‑AJN‑KHP Document1 F
                                          ile
                                            d03
                                              /25
                                                /19 Page55o
                                                          f61



      2
      58. Throught
                 heT
                   rトC
                     oun
                       tyS
                         ett
                           lem
                             ent
                               ,Sa
                                 tera
                                    ndR
                                      idl
                                        offr
                                           epo
                                             rte
                                               dlyo
                                                  bta
                                                    ine
                                                      datl
                                                         eas
                                                           t

 $
 20,
   000
     ,00
       0inS
          tol
            enF
              und
                s,w
                  hic
                    hth
                      eyknewt
                            obes
                               ubj
                                 ectt
                                    oth
                                      eWorldwideF
                                                ree
                                                  zin
                                                    gOr
                                                      der
                                                        s

 a
 ndr
   igh
     tfu
       llyt
          hep
            rop
              ert
                yofP
                   lai
                     nti
                       ffs
                         .

      2
      59. N
          eit
            herS
               ate
                 rno
                   rRi
                     dlo
                       ffh
                         adas
                            upe
                              rio
                                rin
                                  ter
                                    estt
                                       oPl
                                         ain
                                           tif
                                             fsi
                                               nth
                                                 eSt
                                                   ole
                                                     nFu
                                                       ndso
                                                          r

 a
 nya
   sse
     tsw
       ron
         gfu
           llyo
              bta
                ine
                  dth
                    rou
                      ght
                        hei
                          nve
                            stm
                              ento
                                 fth
                                   esa
                                     me.TheS
                                           tol
                                             enF
                                               und
                                                 s,a
                                                   ndt
                                                     he

 a
 sse
   tst
     heywereu
            sedt
               opu
                 rch
                   ase
                     ,ar
                       eth
                         eri
                           ght
                             fulp
                                rop
                                  ert
                                    yoft
                                       heP
                                         lai
                                           nti
                                             ffs
                                               .

                         FIFTHCAUSEOFACTIQN

          (UNLAWFULMEANSCONSPIRACYUNDERENGLISHLAW)
                   Ag
                    ain
                      stD
                        efe
                          nda
                            ntsS
                               ate
                                 rαu
                                   dRi
                                     dlo
                                       jf

      2
      60. TheC
             ityo
                fAlmatya
                       ndBTABankr
                                epe
                                  ata
                                    ndr
                                      eal
                                        leg
                                          epa
                                            rag
                                              rap
                                                hsIt
                                                   hro
                                                     ugh2
                                                        40

 a
 siff
    ull
      yse
        tfo
          rthh
             ere
               in.

      2
      61. D
          efe
            nda
              ntsS
                 ate
                   ran
                     dRi
                       dlo
                         ffk
                           now
                             ing
                               lyj
                                 oin
                                   edac
                                      ons
                                        pir
                                          acyamongstA
                                                    bly
                                                      azo
                                                        v

 a
 ndI
   lya
     sKh
       rap
         uno
           v,a
             ndo
               the
                 rsknowna
                        ndunknown,t
                                  oin
                                    jur
                                      eBTABankt
                                              hro
                                                ughu
                                                   nla
                                                     wfu
                                                       l

 meansbyt
        ran
          sfe
            rri
              nga
                ndl
                  aun
                    der
                      ingt
                         heS
                           tol
                             enF
                               und
                                 sinb
                                    rea
                                      cho
                                        fth
                                          eWorldwideF
                                                    ree
                                                      zin
                                                        g

 O
 rde
   rs.

      2
      62. S
          ate
            rjo
              ine
                dth
                  eco
                    nsp
                      ira
                        cynol
                            at
                             ert
                               hane
                                  arl
                                    y20
                                      12,whenhee
                                               xec
                                                 ute
                                                   dap
                                                     urp
                                                       01t
                                                         ed

c
ons
  ult
    inga
       gre
         eme
           ntw
             ithSPG.

      2
      63. R
          idl
            off
              joi
                nedt
                   hec
                     ons
                       pir
                         acynol
                              at
                               ert
                                 hanJ
                                    une2
                                       012
                                         ,whenh
                                              ewasa
                                                  ppo
                                                    int
                                                      ed

managero
       fRPMUSA.

      2
      64. S
          ate
            r,R
              idl
                off
                  ,an
                    dth
                      eirc
                         oco
                           nsp
                             ir
                              相a
                               tor
                                 sco
                                   mmi
                                     tte
                                       dnumerouso
                                                ve1
                                                  tac
                                                    tsi
                                                      n

f
urt
  her
    anc
      eoft
         hisc
            ons
              pir
                acy
                  ,in
                    clu
                      din
                        gnumerousa
                                 ctst
                                    hatw
                                       eret
                                          hem
                                            sel
                                              vesu
                                                 nla
                                                   wfu
                                                     l.

      2
      65. UnderE
               ngl
                 ishl
                    aw,u
                       nla
                         wfu
                           lmeansi
                                 ncl
                                   udeknowingv
                                             iol
                                               ati
                                                 onso
                                                    faf
                                                      ree
                                                        zin
                                                          g

o
rde
  r,s
    ucha
       sth
         eWorldwideF
                   ree
                     zin
                       gOr
                         der
                           s.

      2
      66. UnderE
               ngl
                 ishl
                    aw,u
                       nla
                         wfu
                           lmeansa
                                 lsoi
                                    ncl
                                      udev
                                         iol
                                           ati
                                             onso
                                                fcr
                                                  imi
                                                    nall
                                                       aw,i
                                                          nth
                                                            is



                                   5
                                   2
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 57 of 65


      Case1
          :19
            ‑cv02645AJNl
                      凶くHP Document1 F
                          回          ile
                                       d03
                                         /25
                                           /19 Page56o
                                                     f61



 c
 ase
   ,U.
     S.f
       ede
         ralc
            rim
              ina
                lla
                  w.

      2
      67. Amongo
               the
                 run
                   law
                     fulm
                        ean
                          s,S
                            ate
                              ran
                                dRi
                                  dlo
                                    ffc
                                      ons
                                        pir
                                          edt
                                            o,a
                                              ndd
                                                id,v
                                                   iol
                                                     ate

 numerousU
         .S.f
            ede
              ralc
                 rim
                   ina
                     lla
                       ws,i
                          ncl
                            udi
                              ng,b
                                 utn
                                   otl
                                     imi
                                       tedt
                                          o,s
                                            tat
                                              ute
                                                scr
                                                  imi
                                                    nal
                                                      izi
                                                        ngw
                                                          ire

 f
 rau
   d,m
     ailf
        rau
          d,makingf
                  als
                    est
                      ate
                        men
                          tst
                            ofi
                              nan
                                cia
                                  lin
                                    sti
                                      tut
                                        ion
                                          s,makingf
                                                  als
                                                    est
                                                      ate
                                                        men
                                                          tsi
                                                            n

 c
 onn
   ect
     ionw
        itha
           ppl
             ica
               tio
                 nsf
                   oraU
                      .S.v
                         isa
                           ,moneyl
                                 aun
                                   der
                                     ing
                                       ,mu
                                         rde
                                           r,andr
                                                ack
                                                  ete
                                                    eri
                                                      ng,i
                                                         n

 f
 mih
   era
     nceo
        fth
          eun
            law
              fulmeansc
                      ons
                        pir
                          acy
                            .

      2
      68. 1
          8U.
            S.C
              .§1
                343s
                   tat
                     es

           Whoever, hav
                      ingd evis
                              edo rinten
                                       dingtod evisea nyschemeo r
           ar
            tif
              icetodefra
                       ud,orforo b
                                 tai
                                   ningmoneyo rp r
                                                 opertybymeanso f
           fa
            lseorfraud
                     ulentpre
                            tense
                                s,rep
                                    rese
                                       ntati
                                           ons,orpromise
                                                       s,t r
                                                           ansm
                                                              its
           orcausestob etran
                           smitt
                               edbymeanso  fwire,radio
                                                     ,o rtele
                                                            vis
                                                              ion
           communicat
                    ioni ni n
                            ter
                              stat
                                 eorf orei
                                         gnc ommerce,a nyw r
                                                           itin
                                                              gs,
           si
            gns,sig
                  nal
                    s,pictu
                          res
                            ,o rsoun
                                   dsf o
                                       rthep u
                                             r p
                                               oseo fexecu
                                                         tingsuch
           schemeorarti
                      fic
                        e,shal
                             lb efin
                                   edu nde
                                         rt h
                                            istit
                                                leori mpr
                                                        isonednot
           morethan20y e
                       ars,orboth
                                .

      2
      69. 1
          8U.
            S.C
              .§1
                349s
                   tat
                     est
                       hatanyp
                             ers
                               onwhoa
                                    tte
                                      mpt
                                        sorc
                                           ons
                                             pir
                                               est
                                                 ovi
                                                   ola
                                                     te

 8u
 1 .
   s.
    c.§1343 s
            hal
              lbes
                 ubj
                   ectt
                      oth
                        esamep
                             ena
                               lti
                                 esa
                                   sth
                                     osep
                                        res
                                          c1恰e
                                             dfo
                                               rth
                                                 eof
                                                   fen
                                                     se,t
                                                        he

 commissionofwhichwast
                     heo
                       bje
                         cto
                           fth
                             eat
                               tem
                                 pto
                                   rco
                                     nsp
                                       ira
                                         cy.

      2
      70. S
          ate
            ran
              dRi
                dlo
                  ffc
                    ons
                      pir
                        edt
                          o,a
                            ndd
                              id,t
                                 r羽 1
                                    smi
                                      tth
                                        rou
                                          ght
                                            hew
                                              ire
                                                sth
                                                  efa
                                                    lsea
                                                       nd

m
isl
  ead
    ingB
       idP
         ack
           age
             ,fo
               rth
                 epu
                   rpo
                     seso
                        fla
                          und
                            eri
                              ngn
                                ear
                                  ly$30m
                                       ill
                                         ioni
                                            nSt
                                              ole
                                                nl勺n
                                                   ds

t
hou
  ghi
    nte
      rna
        tio
          nalw
             iret
                ran
                  sfe
                    rsd
                      ate
                        dono
                           rab
                             outA
                                pri
                                  l24
                                    ,2013a
                                         ndMay2
                                              3,2
                                                013
                                                  ,too
                                                     bta
                                                       in

p
rop
  ert
    y,i
      nth
        eformo
             fth
               eNo
                 te.

      2
      71. S
          ate
            ran
              dRi
                dlo
                  ffd
                    ids
                      ofo
                        rth
                          epu
                            rpo
                              seso
                                 fin
                                   ter
                                     sta
                                       tea
                                         ndf
                                           ore
                                             ignc
                                                omm
                                                  erc
                                                    e,i
                                                      nth
                                                        e

f
ormo
   fth
     eTr
       i‑C
         oun
           tyD
             eal
               .

      2
      72. 1
          8U.
            S.C
              .§3
                71makesi
                       tac
                         rim
                           efo
                             ranyp
                                 ers
                                   ont
                                     okn
                                       owi
                                         ngl
                                           yco
                                             nsp
                                               iret
                                                  ode
                                                    fra
                                                      ud

t
heU
  nit
    edS
      tat
        eso
          ranya
              gen
                cyt
                  her
                    eof
                      .

      2
      73. 1
          8U.
            S.C
              .§1
                546makesi
                        tac
                          rim
                            efo
                              ran
                                ype
                                  rso
                                    ntok
                                       now
                                         ing
                                           lymakeam
                                                  ate
                                                    ria
                                                      lly



                                    5
                                    3
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 58 of 65


     Case1
         :19cv‑02645AJNl
             回         くHP Document1 F
                                     ile
                                       d03
                                         /25
                                           /19 Page57o
                                                     f61



f
als
  est
    ate
      men
        tinc
           onn
             ect
               ionw
                  itha
                     nap
                       pli
                         cat
                           ionu
                              nde
                                rU.
                                  S.i
                                    mmi
                                      gra
                                        tio
                                          nla
                                            ws.

      2
      74. Ass
            etf
              ort
                hab
                  ove
                    ,Ri
                      dlo
                        ffa
                          ndS
                            ate
                              rkn
                                owi
                                  ngl
                                    yan
                                      dfa
                                        lse
                                          lyr
                                            epr
                                              ese
                                                nte
                                                  d

K
udr
  yas
    hoasi
      v nte
          res
            tan
              din
                vol
                  vem
                    enti
                       nWHNt
                           oU.
                             S.i
                               mmi
                                 gra
                                   tio
                                     nau
                                       tho
                                         rit
                                           iesa
                                              spa
                                                rto
                                                  fth
                                                    e

WHNS
   che
     me.

      2
      75. 1
          8U.
            S.C
              .§1
                956makesi
                        tac
                          rim
                            efo
                              ran
                                ype
                                  rso
                                    ntok
                                       now
                                         ing
                                           lye
                                             nga
                                               gei
                                                 na

自n
 anc
   ialt
      ran
        sac
          tio
            nth
              ati
                nvo
                  lve
                    dth
                      epr
                        oce
                          edsof s
                                pec
                                  ifi
                                    edu
                                      nla
                                        wfu
                                          lac
                                            tiv
                                              it，a
                                                y st
                                                   hatt
                                                      ermi
                                                         s

d
efi
  nedi
     n18U
        .S.
          C.§1
             956
               ,ino
                  rde
                    rtoc
                       onc
                         ealo
                            rdi
                              sgu
                                iset
                                   hen
                                     atu
                                       re,t
                                          hel
                                            oca
                                              tio
                                                n,t
                                                  hes
                                                    our
                                                      ce,

t
heo
  wne
    rsh
      ip,o
         rth
           eco
             ntr
               olo
                 fth
                   epr
                     oce
                       edso
                          fsp
                            eci
                              五edu
                                 nla
                                   wfu
                                     lac
                                       tiv
                                         ity
                                           . Thesames
                                                    ta加t
                                                       e

makesi
     tac
       rim
         etoe
            nga
              gei
                nac
                  ros
                    sbo
                      rde
                        rfi
                          n
                          園an
                            cia
                              ltr
                                ans
                                  act
                                    ionw
                                       itht
                                          hei
                                            nte
                                              ntt
                                                opr
                                                  omo
                                                    tet
                                                      he

c
arr
  yin
    gono
       fsp
         eci
           fie
             dun
               law
                 fula
                    cti
                      vit
                        y.    刊




      2
      76. 1
          8U.
            S.C
              .§1
                957makesi
                        tac
                          rim
                            efo
                              ran
                                ype
                                  rso
                                    ntok
                                       now
                                         ing
                                           lye
                                             nga
                                               geo
                                                 rat
                                                   tem
                                                     pt

t
oen
  gag
    einam
        one
          tar
            ytr
              ans
                act
                  ioni
                     ncr
                       imi
                         nal
                           lyd
                             eri
                               vedp
                                  rop
                                    ert
                                      yofav
                                          alu
                                            egr
                                              eat
                                                ert
                                                  han$
                                                     10,
                                                       000

t
hati
   sde
     riv
       edfrom s
              pec
                ifi
                  edu
                    nla
                      wfu
                        lac
                          tiv
                            ity
                              ,"a
                                sth
                                  att
                                    ermi
                                       sde
                                         fin
                                           edi
                                             n18U
                                                .S.
                                                  C.§1
                                                     956
                                                       .

     2
     77. 1
         8U.
           S.C
             .§1
               956
                 (c)
                   (7)
                     (A)d
                        efi
                          11e
                            ssp
                              eci
                                fie
                                  dun
                                    law
                                      fula
                                         cti
                                           vit
                                             ytoi
                                                ncl
                                                  udea
                                                     nys
                                                       ort

o
fra
  cke
    tee
      rin
        gac
          tiv
            ity
              "ast
                 hat
                   ter
                     misd
                        efi
                          nedi
                             n18U
                                .S.
                                  C.§1
                                     961
                                       (1)
                                         ,in
                                           clu
                                             din
                                               gma
                                                 ilf
                                                   rau
                                                     d,

w
iref
   l澗J
     d,a
       ndf
         ina
           nci
             ali
               nst
                 itu
                   tio
                     nfr
                       aud
                         .

     2
     78. 1
         8U.
           S.C
             .§1
               956
                 (c)
                   (7)
                     (B)
                       (ii
                         i)a
                           lsod
                              efi
                                ness
                                   pec
                                     ifi
                                       edu
                                         nla
                                           wfu
                                             lac
                                               tiv
                                                 ityt
                                                    oin
                                                      clu
                                                        de

 f
 rau
   d,o
     ran
       yschemeo
              rat
                tem
                  ptt
                    ode
                      fra
                        ud,byo
                             rag
                               ain
                                 staf
                                    ore
                                      ignb
                                         ank．
                                            ．，
                                             ．

     2
     79. 1
         8U.
           S.C
             .§1
               956
                 (c)
                   (7)
                     (D)a
                        lsod
                           efi
                             ness
                                pec
                                  ifi
                                    edu
                                      nla
                                        wfu
                                          lac
                                            tiv
                                              ityt
                                                 oin
                                                   clu
                                                     dea
                                                       ny

o
ffe
  nseu
     nde
       r18U
          .S.
            C.§6
               56,whichmakesi
                            tac
                              rim
                                efo
                                  ran
                                    yof
                                      fic
                                        er,d
                                           ire
                                             cto
                                               r,a
                                                 gen
                                                   t,o
                                                     r

e
mpl
  oye
    eofab
        ank
          ,in
            clu
              din
                gaf
                  ore
                    ignb
                       ank
                         ,to"
                            emb
                              ezz
                                le[
                                  ],a
                                    bst
                                      rac
                                        t[]
                                          ,pu
                                            rlo
                                              in[
                                                ]orw
                                                   ill
                                                     ful
                                                       ly

m
isa
  ppl
    [y]a
       nyoft
           hem
             one
               ys,f
                  und
                    sorc
                       red
                         itsofs
                              uchb
                                 anl
                                   ．
                                   正

     2
     80. 1
         8U.
           S.C
             .§1
               956
                 (c)
                   (7)
                     (D)a
                        nd(
                          c)(
                            7)(
                              A)a
                                lsod
                                   efi
                                     nes
                                       pec
                                         ifi
                                           edu
                                             nla
                                               wfu
                                                 lac
                                                   tiv
                                                     ityt
                                                        o




                                  54
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 59 of 65


     Case1
         :19
           ‑cv02645AJNKHP Document1 F
                皿        回          ile
                                      d03/25/19 Page58o
                                                      f61



 i
 ncl
   udeanym
         urd
           er,b
              otha
                 sth
                   att
                     ermi
                        sge
                          ner
                            all
                              yun
                                der
                                  sto
                                    oda
                                      nda
                                        siti
                                           ssp
                                             eci
                                               fic
                                                 all
                                                   yde
                                                     fin
                                                       ed

 u
 nde
   rfe
     der
       alJ
         awi
           n18U
              .S.
                C.§1
                   111
                     .

      2
      81. Ass
            etf
              ort
                hab
                  ove
                    ,Ablyazovh
                             asa
                               lre
                                 adyb
                                    eenc
                                       onv
                                         ict
                                           edo
                                             far
                                               ran
                                                 gin
                                                   gth
                                                     emurder

 o
 fTa
   tis
     hev
       ,em
         bez
           zle
             mβn
               t,a
                 bus
                   eofo
                      ffi
                        ce,a
                           ndo
                             rga
                               niz
                                 ingac
                                     rim
                                       ina
                                         lgr
                                           oupi
                                              nco
                                                nne
                                                  cti
                                                    onw
                                                      ith

 h
 ism
   ulib
     t i
       l
       幽li
         ond
           oll
             art
               hef
                 tfromBT
                       A. BTAh
                             asl
                               ike
                                 wis
                                   ese
                                     cur
                                       edi
                                         nex
                                           ces
                                             sof$
                                                6bi
                                                  lli
                                                    oni
                                                      n

j
udg
  men
    tsa
      gai
        nstAblyazova
                   sar
                     esu
                       ltofh
                           isf
                             rau
                               dande
                                   mbe
                                     zzl
                                       eme
                                         t試合omBTA.

      2
      82. TheS
             tol
               enFundsweret
                          hep
                            roc
                              eed
                                sofs
                                   pec
                                     ifi
                                       edu
                                         nla
                                           wfu
                                             lac
                                               tiv
                                                 ity
                                                   ,be
                                                     cau
                                                       set
                                                         he

 S
 tol
   enFundsweret
              hep
                roc
                  eed
                    sofAblyazovsf
                                rau
                                  dag
                                    ain
                                      stBT
                                         Aan
                                           dwr
                                             ong
                                               fulm
                                                  isa
                                                    ppr
                                                      opr
                                                        iat
                                                          ion

o
fBT
  A sa
     sse
       ts,i
          ncl
            udi
              ngb
                utn
                  otl
                    imi
                      tedt
                         o,t
                           heZhaikmunaiI
                                       nve
                                         stm
                                           ent
                                             .

      2
      83. S
          ate
            ran
              dRidloffknewt
                          hatt
                             heS
                               tol
                                 enFundsweret
                                            hep
                                              roc
                                                eed
                                                  sofAblyazovs

f
rau
  donBTA,commingledw
                   itht
                      hos
                        eoft
                           heKhrapunovF
                                      ami
                                        lyf
                                          romi
                                             t
                                             sfr
                                               audupont
                                                      heC
                                                        ityo
                                                           f

A
lma
  ty.

      2
      84. S
          ate
            ran
              dRi
                dlo
                  ffc
                    ons
                      pir
                        edt
                          o,a
                            ndd
                              id,e
                                 nga
                                   gei
                                     nnumerousm
                                              one
                                                tar
                                                  ytr
                                                    ans
                                                      act
                                                        ion
                                                          s

i
nvo
  lvi
    ngt
      heS
        tol
          enF
            und
              s,i
                ncl
                  udi
                    ng:

      a
      .    AJun
              e20
                ,2012w i
                       ret r
                           ans
                             ferofa
                                  pprox
                                      imat
                                         ely$
                                            999
                                              ,90
                                                0f ro
                                                    mt h
                                                       eat
                                                         tor
                                                           ney
           es
            cro
              wacco
                  untofIly
                         assS wis
                                scoun
                                    seltoRPMUSAsa c
                                                  coun
                                                     t;

      b
      .    AJul
              y2 0
                 ,2012wi
                       ret
                         ran
                           sfe
                             rof$
                                3,0
                                  00,
                                    000fromCrownway'sa
                                                     cco
                                                       unta
                                                          tFBME
           t
           oMaro'sac
                   cou
                     nt;

      c
      .    ANovember7,2012wi
                           ret
                             ran
                               sfe
                                 rofa
                                    ppr
                                      oxi
                                        mately$
                                              1,2
                                                74,
                                                  147
                                                    .08f
                                                       rom
           VILDERsa c
                    counta
                         tFBMEtoRPMUSAsa  c
                                          cou
                                            nt;

      d
      .    AJa
             nuar
                y9,2013wi
                        ret
                          ran
                            sfe
                              rof$
                                 1,0
                                   00;
                                     000fromVILDERsa
                                                   cco
                                                     unta
                                                        tFBME
           t
           oMarosacc
                   ount
                      ;

      e
      .    AFe
             bru
               ary2
                  8,2013wiret
                            ran
                              sfe
                                rof$
                                   300
                                     ,00
                                       0fromVILDERsa
                                                   cco
                                                     unta
                                                        tFBME
           oRPMUSAsa
           t         cco
                       unt
                         ;

     五     AMarch1
                 ,2013wiret
                          ran
                            sfe
                              rof$
                                 700
                                   ,00
                                     0fr
                                       omVILDERsa
                                                cco
                                                  unta
                                                     tFBMEt
                                                          o
           RPMUSAsa cc
                     oun
                       t;

     g
     .     AnA
             pri
               l24
                 ,20
                   13,w
                      iret
                         ran
                           sfe
                             rof$
                                2,8
                                  000
                                    45.
                                      23f
                                        romT
                                          ラelf
                                             ordsa
                                                 cco
                                                   unta
                                                      t


                                  5
                                  5
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 60 of 65


      ,case1:19‑cv‑02645・AJN‑KHP Document1 F
                                           ile
                                             cj03/25/19 Page59o
                                                              f61



            FBMEtot
                  heescrowa
                          cco
                            untoft
                                 heR
                                   ealE
                                      sta
                                        teLawFirmf
                                                 ort
                                                   heT
                                                     ri‑
                                                       Cou
                                                         nty
            De
             al;

      h
      .     AnAp
               ril24,2
                     013
                       ,wiret
                            ran
                              sferof$
                                    35,00
                                        0fromRPMUSAsacco
                                                       untt
                                                          oth
                                                            e
            es
             crowac
                  coun
                     tofth
                         eRealEs
                               tateLawFirmf
                                          orth
                                             eTr
                                               i‑C
                                                 oun
                                                   tyD
                                                     eal;

       1
       .    A May23,2
                    013
                      ,wiret
                           ran
                             sfe
                               rof$28,
                                     000
                                       ,00
                                         0fromTel
                                                for
                                                  dsa
                                                    cco
                                                      unta
                                                         tFBMEt
                                                              o
            t
            heescrowa
                    cco
                      untoft
                           heRealE
                                 sta
                                   teLawFirm
                                           ;and

      j
      .    AJulyIO
                 ,2013wiretra
                            nsfe
                               rof$1,90
                                      0,0
                                        00fromADLUXsCPCIa
                                                        cco
                                                          untt
                                                             oth
                                                               e
           a
           tto
             rneyescrowa
                       ccou
                          nt.ofSa
                                ter
                                  'slawfi
                                        rm.

      2
      85. Throught
                 hes
                   etr
                     ans
                       fer
                         s,S
                           ate
                             r,R
                               idl
                                 off
                                   ,andt
                                       hei
                                         rcoc
                                            ons
                                              pir
                                                a
                                                圃to
                                                  rst
                                                    ran
                                                      sfe
                                                        rre
                                                          dat

 l
 eas
   t$4
     0,0
       09,
         092
           .30i
              nSt
                ole
                  nFundsi
                        nbr
                          eac
                            hoft
                               heWorldwideF
                                          ree
                                            zin
                                              gOr
                                                der
                                                  s.

      2
      86. S
          ate
            r,R
              idl
                off
                  ,andt
                      hei
                        rco
                          ‑co
                            nsp
                              ira
                                tor
                                  sin
                                    ten
                                      dedt
                                         o,a
                                           ndd
                                             id,e
                                                xec
                                                  utet
                                                     hes
                                                       e

 f
 ina
   nci
     alt
       ran
         sac
           tio
             nsi
               nor
                 dert
                    oco
                      nce
                        alt
                          heo
                            wne
                              rsh
                                ipa
                                  rids
                                     our
                                       ceso
                                          fth
                                            eSt
                                              ole
                                                nFundsi
                                                      nor
                                                        der

t
oci
  rcu
    mve
      ntt
        heWorldwideF
                   ree
                     zin
                       gOr
                         der
                           sby
                             ,ai
                               non
                                 got
                                   hert
                                      hin
                                        gs,makingt
                                                 hef
                                                   rau
                                                     dul
                                                       ent

r
epr
  ese
    nta
      tio
        nsi
          nth
            eBidP
                ack
                  age
                    ,re
                      pre
                        sen
                          tin
                            gth
                              atGennadyP
                                       ete
                                         linwast
                                               heowneroft
                                                        heS
                                                          tol
                                                            en

F
und
  s,a
    ndo
      ffe
        rin
          g品l
            sew
              irei
                 nst
                   ruc
                     tio
                       nsf
                         ort
                           ran
                             sfe
                               rsofS
                                   tol
                                     enFundsi
                                            ntot
                                               heU
                                                 nit
                                                   edS
                                                     tat
                                                       es.

      2
      87. P
          lai
            nti
              ff注weredamagedbyt
                              hisc
                                 ons
                                   pir
                                     acy
                                       ,in
                                         clu
                                           din
                                             g,b
                                               utn
                                                 otl
                                                   imi
                                                     tedt
                                                        o,t
                                                          hro
                                                            ugh

t
het
  ran
    sfe
      rof$
         40,
           009
             ,09
               2.3
                 0inS
                    tol
                      enFundsi
                             nvi
                               ola
                                 tio
                                   noft
                                      heWorldwideF
                                                 ree
                                                   zin
                                                     gOr
                                                       der
                                                         s.

                        SIXTHCAUSEOFACTION

                          (PUNITIVEDAMAGES)
                          Again
                              stDefe
                                   nda
                                     ntSαt
                                         er

      2
      88. TheC
             ityofAlmatyandBTABankr
                                  epe
                                    ata
                                      ndr
                                        eal
                                          leg
                                            epa
                                              rag
                                                rap
                                                  hs1t
                                                     hro
                                                       ugh240

a
siff
   ull
     yse
       tfo
         rthh
            ere
              in.

      2
      89. S
          ate
            r'sl
               ongandn
                     oto
                       rio
                         usc
                           rim
                             ina
                               lhi
                                 sto
                                   rye
                                     vid
                                       enc
                                         esh
                                           isu
                                             tte
                                               rco
                                                 nte
                                                   mptf
                                                      ort
                                                        he

l
aw.

      2
      90. S
          ate
            r'sc
               ond
                 ucta
                    lle
                      gedh
                         erewasn
                               otm
                                 ere
                                   lyac
                                      iv
                                       ilw
                                         ron
                                           g,b
                                             utr
                                               ise
                                                 stot
                                                    hel
                                                      eve
                                                        lof

c
rim
  ina
    lco
      ndu
        ct.



                                   56
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 61 of 65


     Case1
         :19
           ‑cv
             ‑02
               645
                 ‑AJ
                   f¥トKHP Document1 F
                                    ile
                                      d03
                                        /25
                                          /19 Page60o
                                                    f61



      2
      91. Amongo
               the
                 rth
                   ing
                     s,S
                       ate
                         ran
                           dRi
                             dlo
                               ffv
                                 iol
                                   ate
                                     dTi
                                       tle1
                                          8,U
                                            nit
                                              edS
                                                tat
                                                  esC
                                                    ode
                                                      ,

S
ect
  ion
    s31(conspira~y a
      7            gai
                     nstt
                        heU
                          nit
                            edS
                              tat
                                es)
                                  ,13
                                    41(
                                      ni
                                       ai
                                        lfr
                                          aud
                                            ),1
                                              343(
                                                 wir
                                                   efr
                                                     aud
                                                       ),1
                                                         344

(
ban
  kfr
    aud
      ),1
        349(
           mai
             l,w
               ire
                 ,ad凶 nkf
                   n    rau
                          dco
                            nsp
                              ira
                                cy)
                                  ,15
                                    46(
                                      imm
                                        igr
                                          ati
                                            onf
                                              rau
                                                d),
                                                  .an
                                                    d19
                                                      56

a
nd1
  957(moneyl
           aun
             der
               ing
                 ),a
                   sde
                     tai
                       ledh
                          e拘 i
                             n
                             .

      2
      92. S
          ate
            rsknowingv
                     iol
                       ati
                         ono
                           fcr
                             imi
                               nals
                                  tat
                                    ute
                                      ses
                                        tab
                                          lis
                                            hesh
                                               isc
                                                 ont
                                                   emp
                                                     tfo
                                                       rth
                                                         ela
                                                           w

a
ndc
  ons
    tit
      ute
        sco
          ndu
            cth
              avi
                ngah
                   ighd
                      egr
                        eeo
                          fmo
                            ralc
                               ulp
                                 abi
                                   lit
                                     yma
                                       nif
                                         est
                                           ingac
                                               ons
                                                 cio
                                                   us

d
isr
  ega
    rdo
      fth
        eri
          ght
            sofo
               the
                 rs.

      2
      93. P
          lai
            nti
              ffsa
                 ree
                   nti
                     tle
                       dtop
                          uni
                            tiv
                              edamagesa
                                      tle
                                        aste
                                           qua
                                             ltot
                                                hei
                                                  rco
                                                    mpe
                                                      nsa
                                                        tor
                                                          y

d
ama
  ges
    ,ina
       namountt
              obee
                 sta
                   bli
                     she
                       datt
                          ri
                           al
                            .

                         民1ANDFORJURYTRIAL
                        DE

      P
      lai
        nti
          ffsdemandaj
                    uryt
                       ri
                        alona
                            l
                            lcl
                              aim
                                sfo
                                  rwhicht
                                        ri
                                         albyj
                                             uryi
                                                sav
                                                  ail
                                                    abl
                                                      e.

                          DEMANDFORRELIEF

      WHEREFORE,AlmatyandBTABankdemandt
                                      heC
                                        our
                                          ten
                                            terjudgmenta
                                                       sfo
                                                         llo
                                                           ws:

     A
     .     F
           orc
             omp
               ens
                 ato
                   rya
                     ndp
                       uni
                         tiv
                           edamagesi
                                   nanamountt
                                            obed
                                               ete
                                                 m1i
                                                   neda
                                                      ttr
                                                        ia
                                                         l;

     B
     .     F
           orp
             te
              ・‑a
                ndp
                  os
                   姻tjudgmenti
                             nte
                               res
                                 tasa
                                    ppr
                                      opr
                                        iat
                                          e;

     C
     .     F
           ora
             l
             lco
               stsandf
                     eesi
                        ncu
                          rre
                            dinp
                               ros
                                 ecu
                                   tin
                                     gth
                                       isC
                                         omp
                                           lai
                                             nt;

     D
     .     Fors
              ucho
                 the
                   ran
                     dfu
                       rth
                         err
                           eli
                             efa
                               sth
                                 isC
                                   our
                                     tdeemsj
                                           usta
                                              ndp
                                                rop
                                                  er.




                                  57
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 62 of 65


     Case1
         :19
           ‑cv02645AJNKHP Document1 F
                      伽   田         ile
                                      d03
                                        /25
                                          /19 Page61of61




 D
 ate
   d:NewY o
          rk,NewYork
     March25,2019

                                       R
                                       esp
                                         ect
                                           ful
                                             lyS
                                               ubm
                                                 itt
                                                   ed,

                                       BOIESSCHILLERFLEXNERLLP

                                 By:    I
                                        s
                                        lMatthewL .Sch
                                                     wart
                                                        z
                                       MatthewL.Schw
                                                   artz
                                       Pet
                                         erM.S ki
                                                nner
                                       Crai
                                          gWenner
                                       AndrewL.Chesley
                                       Alexan
                                            draC.Jumper

                                       Boie
                                          sS c
                                             hill
                                                erFlexne
                                                       rLLP
                                       55HudsonY ards
                                       NewY ork,NewYork1  0001
                                       Te
                                        lephone:( 2
                                                  12)446・2300
                                       Fa
                                        csimi
                                            le:( 212
                                                   )4 4
                                                      6‑2350
                                       Email:m ls
                                                chwaitz@bsfl
                                                           lp.co
                                                               m




                                  58
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 63 of 65


      Case1:19‑cv‑02645‑AJN‑KHP Document41 F
                                           ile
                                                 USDCSDNY
                                                 DOCUMENT
                                                 ELECTRONICALLYFILED
UNITEDSTATESDISTRICTCOURT
SOUTHERNDIST則 CTOFNEWYORK
                                                 DOC#:
                                                 DATEFILED: 06/06/2019
                     一
                     一一一
                       一一一
                         一一一
                           一一一
                             一− X
 CI
  TYOFALMATY,KAZAKHSTANand
 BTABANKJS
         C,

                             P
                             lai
                               nti
                                 ffs
                                   ,
                                                       ・
                                                   19‑CV2645(
                                                            AJN
                                                              )(KHP)


                 a
                 g
                 ーai
                   nst
                     ‑                                   ORDER


F
ELI
  XSATER,e
         tal
           .,
                             Defendants.
一
ー一一
  一一一
    一一一
      一一一
        一一一
          ー一一
            同一一
              一一一
                一一一
                  一一ー
                    −一一
                      一X
KATHARINEH
         .PARKER,UnitedS
                       tat
                         esMagistrateJudge:

      OnJune4
            ,2019,thep
                     art
                       iesattendedanI
                                    ni
                                     ti
                                      alCaseManagementConferenceb
                                                                efo
                                                                  re

t
hisC
   our
     t.A
       fte
         rconductingareviewo
                           fthep
                               lea
                                 din
                                   gsandc
                                        ons
                                          ult
                                            ati
                                              onw
                                                itht
                                                   hep
                                                     art
                                                       ies
                                                         ,the

f
oll
  owi
    ngS
      che
        dul
          ingOrderi
                  senteredpursuantt
                                  oRule16o
                                         ftheF
                                             ede
                                               ralR
                                                  ule
                                                    sofC
                                                       iv
                                                        il

Procedure:

      P
      lea
        din
          gsandP
               art
                 ies
                   . Thep
                        art
                          iesmayamendthep
                                        lea
                                          din
                                            gsorj
                                                oina
                                                   ddi
                                                     tio
                                                       nalp
                                                          art
                                                            ies

u
nti
  lJu
    lv1
      7,2019.

      D
      isc
        ove
          ry.A
             llf
               actd
                  isc
                    ove
                      rys
                        hal
                          lbecompletedbyJune4
                                            ,20
                                              20.A
                                                 lle
                                                   xpe
                                                     rtd
                                                       isc
                                                         ove
                                                           ry

s
hal
  lbecompletedbyOctober9
                       ,2020. Att
                                hist
                                   ime
                                     ,thep
                                         art
                                           iesmaycommenceanyt
                                                            hir
                                                              d‑

p
art
  ydi
    sco
      ver
        yth
          ati
            snotredundant.

      I
      nte
        rimDiscoveryD
                    ead
                      lin
                        es. Thep
                               art
                                 iess
                                    hal
                                      lse
                                        rvei
                                           ni
                                            ti
                                             ald
                                               isc
                                                 los
                                                   ure
                                                     s,i
                                                       ni
                                                        ti
                                                         aldocument

r
equ
  est
    s,andi
         nte
           rro
             gat
               ori
                 esbynol
                       ate
                         rthanJ
                              ulv9
                                 ,2019. Responsest
                                                 her
                                                   etos
                                                      hal
                                                        lbedueon

J
ulv2
   3,2019. Requestsf
                   oradmissions
                              hal
                                lbeservedbyJune4
                                               .2020. Responsest
                                                               her
                                                                 etos
                                                                    hal
                                                                      l

bedueonJ
       ulv6
          .2020. Anyf
                    ina
                      ldocumentr
                               equ
                                 est
                                   sand/ori
                                          nte
                                            rro
                                              gat
                                                ori
                                                  ess
                                                    hal
                                                      lbeservedby

nol
  ate
    rthanMav4
            ,2020. A
                   lld
                     epo
                       sit
                         ion
                           ssh
                             allbecompletedbyJune4
                                                 ,2020. I
                                                        nte
                                                          rim

d
ead
  lin
    esmaybea
           dju
             ste
               dbythep
                     art
                       ieswithoutf
                                 urt
                                   herordero
                                           fth
                                             eCo
                                               urt
                                                 .
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 64 of 65


      Case1:19CV02645‑AJN‑KHP Document41 F
                回                        ile
                                           d06/06/19 Page2o
                                                          f3




      Rule1andRue2
                 6(b
                   )(l
                     ).Counsels
                              hal
                                lcomplyw
                                       ithR
                                          ule1andR
                                                 ule2
                                                    6(b
                                                      )(1
                                                        )inthe

 conducto
        fdi
          sco
            ver
              y.

      DocumentRequests. Counsels
                               hal
                                 lbef
                                    ull
                                      yfa
                                        mil
                                          iarw
                                             itht
                                                hei
                                                  rob
                                                    lig
                                                      ati
                                                        onsunderR
                                                                ule
                                                                  s

 34and2
      6(g
        )an
          d.c
            ons
              ide
                randd
                    isc
                      usswayst
                             oensurecomplianceandminimized
                                                         isp
                                                           ute
                                                             s

 r
 ega
   rdi
     ngoverbreadthands
                     pec
                       ifi
                         cit
                           yofr
                              equ
                                est
                                  sandr
                                      esp
                                        ons
                                          es. Af
                                               ail
                                                 uret
                                                    ocomplyw
                                                           itht
                                                              his

 r
 esp
   ons
     ibi
       lit
         yca
           rri
             ess
               eri
                 ousconsequences.R
                                 e・q
                                   ues
                                     tsf
                                       or"anyanda
                                                ll
                                                 "documentsonabroad

 t
 opi
   car
     epr
       esu
         mpt
           ive
             lyi
               mpr
                 ope
                   r.L
                     ike
                       wis
                         e,c
                           our
                             tshaveh
                                   eldt
                                      hatano
                                           bje
                                             cti
                                               ont
                                                 hatdoesn
                                                        ot

 a
 ppr
   opr
     iat
       elye
          xpl
            aini
               tsgroundsi
                        sfo
                          rfe
                            ite
                              d.See,e
                                    .g.
                                      ,WesleyC
                                             orp
                                               .v.Zoom工V
                                                       .Prods L
                                                              LC,
                                                                リ




                              t*4（
 No.17‑100212018,2018WL372700,a  ιD.M
                                    ich
                                      .Ja
                                        n.1
                                          1,2
                                            018
                                              };Fischerv
                                                       .Fo
                                                         rre
                                                           st,14C
                                                                iv.

 1304(
     PAE
       )(A
         JP)
           ,14C
              iv.1307(
                     PAE
                       )(A
                         JP)
                           ,2017WL773694(
                                        S.D
                                          .N.
                                            Y.F
                                              eb.2
                                                 8,2017}（
                                                        ［A]ny

 d
 isc
   ove
     ryresponset
               hatdoesnotcomplyw
                               ithR
                                  ule34srequirementt
                                                   ost
                                                     ateo
                                                        bje
                                                          cti
                                                            onsw
                                                               ith

 s
 pec
   ifi
     cit
       y(a
         ndt
           ocl
             e<
              ;1
               rl
                yin
                  dic
                    atewhetherr
                              esp
                                ons
                                  ivem
                                     ate
                                       ria
                                         lisb
                                            ein
                                              gwi
                                                thh
                                                  eldont
                                                       heb
                                                         asi
                                                           sof

 o
 bje
   cti
     on)w
        illbedeemedawaivero
                          fal
                            lob
                              jec
                                tio
                                  ns(
                                    exc
                                      epta
                                         stop
                                            riv
                                              ile
                                                ge）
                                                  プ
                                                  ）．

      DiscoveryD
               isp
                 ute
                   s. Thep
                         art
                           iess
                              hal
                                lfo
                                  llo
                                    wtheC
                                        our
                                          tsI
                                            ndi
                                              vid
                                                ualProceduresw
                                                             ith

 r
 esp
   ectt
      oanyd
          isc
            ove
              ryd
                isp
                  ute
                    s.Seeh
                         ttp
                           ://
                             nvs
                               d.u
                                 sco
                                   urt
                                     s.氏。v
                                         /iu
                                           dge
                                             /Pa
                                               rke
                                                 r.

       Motionst
              oDismissandTimet
                             oAnswer. Motionst
                                             odi
                                               smi
                                                 ssshouldbef
                                                           ile
                                                             dbγno

l
atrthan』u
  e     lv3
          1.2019andi
                   naccordancew
                              iththeHon.A
                                        lis
                                          onJ
                                            .NathanSl
                                                    hdi
                                                      vid
                                                        ualP
                                                           rac
                                                             tic
                                                               es.

Seehttp://www.nvsd.uscour
                        ts.
                          gov
                            /iu
                              d只e/Nathan.AnyDefendantt
                                                     hatdoesn
                                                            otmovet
                                                                  o

d
ism
  issi
     sdi
       rec
         tedt
            ofi
              leanAnswerbynol
                            ate
                              rthanJ
                                   ulv3
                                      1,2
                                        019
                                          .




                                   2
Case 1:19-cv-02645-AJN-KHP Document 141-4 Filed 12/03/19 Page 65 of 65


      Case1:19‑cv‑02645AJN‑1
                           くHP Document41 F
                                          ile
                                            d06/06/19 Page3o
                                                           f3




      F
      urt
        her
          ,asd
             isc
               uss
                 edd
                   uri
                     ngthec
                          onf
                            ere
                              nce
                                :

      •    Thep a
                r t
                  iesaredir
                          ectedtofil
                                   eaj o
                                       intlet
                                            teronECFbynolat
                                                          erthan
           June1 8.2019a ddre
                            ssingtheo verla
                                          po fdisc
                                                 over
                                                    ybetweent h
                                                              is
           acti
              onandther  elat
                            edc a
                                se,C i
                                     tyofA lm
                                            aty,Kazah
                                                    kst
                                                      an,etal.v.
           Mukht αrAbl
                     yazov
                         ,e tal
                              .,15‑cv心5345(AJN}(KHP
                                                  },andthepar
                                                            tie
                                                              s
           proposedp r
                     otec
                        tiveorder
                                .

      •    Thep ar
                 tiesarefur
                          therdir
                                ectedtofi
                                        leaj o
                                             intle
                                                 tteronECFbyno
           lat
             erthanJ ulv9.2019addres
                                   s i
                                     ngwhetherP l
                                                ain
                                                  tiff
                                                     swil
                                                        lamend
           th
            eirp lea
                   dingsandwhetherDefendantswil
                                              lmovet  odi
                                                        smis
                                                           s.If
           Defendantswil
                       lmovet odism
                                  iss,thel e
                                           tte
                                             rshouldalsoinc
                                                          ludea
           proposedb r
                     ief
                       ingsch
                            edu
                              le.

      •    Pla
             int
               iffs Motionf oraD efaultJudgmenta  g
                                                  ainstDefendantMeM
           EnergyPartnersLLCisduebynol   a
                                         terthanJ ul
                                                   v3 1.2019andshoul
                                                                   d
           befile
                dinaccordancew  iththeJud回eNa七hansI   ndi
                                                        vid
                                                          ualPra
                                                               cti
                                                                 ces
                                                                   .
           Seehttp://www.nvsd.uscourts.gov/iudge/Nathan.

      Ac
       asemanagementconferencei
                              sherebyscheduledf
                                              orJ
                                                ulv3
                                                   1.2019a
                                                         t11:30a.m.

      SOORDERED.

DATED:     Newγork
                 ,NewYork


                                          印いω             Jf
           June6
               ,2019
                                                          よ ~~／（＿ /
                                                                  (
                                                                  ̲
                                                                  :,
                                                                   ?
                                                                   ,
                                          KATHARINEH.PARKER
                                          UnitedS
                                                tat
                                                  esMagis
                                                        trat
                                                           eJudge




                                      3
